       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 1 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 1 of 229



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    IN RE: BARD IVC FILTERS                           MDL No. 2641
      PRODUCTS LIABILITY LITIGATION
10                                                      CASE MANAGEMENT
      This Order Relates to: All Actions                ORDER NO. 2
11
12
13           The Court held a lengthy case management conference with the parties on

14    October 29, 2015. Before the conference, the parties submitted a proposed agenda and a

15    memorandum setting forth positions of Plaintiffs and Defendants on various issues.

16    Doc. 174. The Court entered an order with a more detailed agenda on October 19, 2015.

17    Doc. 203. This order will generally follow the topics set forth in the Court’s agenda.

18    I.     Identification and Selection of Parties’ Leadership.

19           The Court has entered Case Management No. 1, which establishes Plaintiffs’

20    Leadership Counsel. By November 6, 2015, Plaintiffs’ Lead/Liaison Counsel shall

21    submit to the Court a proposed Case Management Order concerning: (a) the duties and

22    authority of Plaintiffs’ Leadership Counsel in coordinating pretrial practice in this MDL;

23    (b) the establishment and operation of a common fund for eventual payment and

24    reimbursement of attorneys and their firms for common benefit work; (c) a procedure for

25    auditing the common benefit work of Plaintiffs’ attorneys and their firms; (d) a procedure

26    for making quarterly reports to the Court regarding the audits and the common benefit

27    work performed by attorneys and their firms; (e) guidelines for eventual fee applications

28    and   cost   reimbursement,    including   record-keeping    requirements,   time-keeping
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 2 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 2 of 229



 1    requirements (see, e.g., Local Rule of Civil Procedure 54.2(e)), staffing limitations for
 2    various tasks, acceptable hourly rates, when travel time can be billed, reimbursable
 3    expenses (what is and is not reimbursable), and acceptable levels of expense
 4    reimbursement; (f) procedures or agreements designed to avoid the duplication of
 5    common benefit discovery already completed in some of the MDL cases; and (g) periodic
 6    status reports on coordination with state cases and other relevant matters.
 7    II.    Protective and Rule 502 Orders.
 8           By November 6, 2015, the parties shall jointly submit to the Court a proposed
 9    protective order, including Rule 502 provisions, for all cases in this MDL. If the order
10    addresses the filing of confidential documents in court, it shall not say that such
11    documents may be filed under seal. Instead, it should say that any party seeking to file a
12    confidential document under seal shall comply with Local Rule of Civil Procedure 5.6.
13    III.   ESI Protocol.
14           By November 30, 2015, the parties shall jointly present to the Court an ESI
15    Protocol addressing format of production, preservation, and other relevant ESI-discovery
16    matters. If the parties are unable to reach agreement on all aspects of the ESI Protocol,
17    they shall file a joint report setting forth the areas of agreement and disagreement and
18    recommending a procedure for resolving disagreements.
19    IV.    Discovery.
20           A.     Discovery Relevant Only to Individual Cases.
21           By November 6, 2015, the parties shall propose to the Court profile forms to be
22    completed by Plaintiffs and Defendants with respect to each new case added to this
23    MDL. The intent will be to provide the parties with basic and relevant information about
24    each new case. With the exception of bellwether cases, the Court generally will not
25    oversee discovery relevant only to individual cases. It is anticipated that such discovery
26    will be conducted in transferor districts after this MDL is completed.
27    ///
28    ///


                                                  -2-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 3 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 3 of 229



 1               B.    Binding Effect of Completed Discovery.
 2               The parties will discuss whether agreement can be reached on the binding effect
 3    already-completed discovery will have in cases filed after the date of the discovery. If
 4    the parties are able to reach agreement, they shall jointly submit a stipulation to the Court
 5    by December 18, 2015. If the parties are unable to reach agreement, each side shall file a
 6    10-page memorandum setting forth its position with respect to the effect of the already-
 7    completed discovery by December 18, 2015. Each side may file a 5-page response
 8    memorandum by January 8, 2016.
 9               C.    First-Phase Discovery.
10               By January 15, 2016, the parties shall complete a first phase of MDL discovery
11    which includes the following:
12                     1.     Defendants shall provide an updated production of complaint
13    (adverse event) files relating to the Recovery, G2, G2X, and G2 Express filters, and shall
14    produce complaint (adverse event) files relating to the Eclipse, Meridian, and Denali
15    filters.
16                     2.     Defendants shall produce updated versions of Bard’s Adverse Event
17    Tracking System for the various filters set forth immediately above.
18                     3.     By November 10, 2015, Defendants shall produce the documents
19    described by defense counsel during the case management conference related to the FDA
20    investigation and warning letter.
21                     4.     Plaintiffs may take a Rule 30(b)(6) deposition with respect to the
22    FDA investigation and warning letter.
23                     5.     Kay Fuller shall be deposed.
24               D.    Conferences Regarding Second Phase of Discovery.
25               The parties shall meet and confer with respect to the following discovery issues,
26    and, by January 20, 2016, provide the Court with a joint report regarding their
27    discussions. Areas of agreement and disagreement will be clearly identified, and each
28


                                                    -3-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 4 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 4 of 229



 1    party’s position shall be set forth.     The parties shall propose, jointly if possible,
 2    procedures for resolving their disagreements.
 3                  1.     Updated collections and productions of previously searched
 4    “custodians” and ESI sources.       In discussing this topic, the parties should avoid
 5    duplicative discovery, but relevant information not previously searched for should be
 6    considered as a possible subject of discovery.
 7                  2.     Production of ESI from custodians involved with later-generation
 8    filter devices or employed at later time frames.
 9                  3.     Further discovery related to the FDA inspection and warning letter.
10                  4.     ESI and documents that have been previously withheld, if any, as to
11    Defendant’s later-generation devices, such as the Eclipse, Meridian, and Denali filters.
12                  5.     Discovery related to the Simon Nitinol filter.
13                  6.     Discovery regarding the Recovery Cone Removal System design,
14    design changes, corrective actions, reasons why design changes were made, regulatory
15    communications, and adverse event reports.
16                  7.     Custodial files and other discovery with respect to sales and
17    marketing personnel.     In addressing this issue, the parties should consider whether
18    discovery focusing on higher-level sales and marketing personnel should be undertaken
19    before discovery of lower-level personnel. The parties should also consider whether
20    sales and marketing discovery should be postponed until case-specific discovery is
21    undertaken with respect to bellwether cases.
22                  8.     Pending Rule 30(b)(6) deposition notices in cases consolidated in
23    this MDL or state-court cases.
24                  9.     Additional depositions of corporate and third party witnesses.
25                  10.    Rule 26 expert disclosures and expert depositions.
26                  11.    Discovery related to ESI preservation issues.
27    ///
28    ///


                                                  -4-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 5 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 5 of 229



 1    V.     Issues to be Briefed.
 2           A.     Lehmann Report.
 3           Defendants shall file a motion for protective order with respect to the Lehmann
 4    Report, including evidentiary material, by November 30, 2015. Plaintiffs shall file a
 5    response, including evidentiary material, by December 18, 2015. Defendants shall file a
 6    reply by January 8, 2016. The parties’ briefs should address whether the Lehmann
 7    Report constitutes work product, whether an evidentiary hearing is needed, and what
 8    effect the Court’s ruling should have in cases where this issue has already been decided.
 9           B.     Privilege Logs.
10           By November 13, 2015, Defendants shall provide to Plaintiffs the current version
11    of all privilege logs. By the same date, Defendants shall identify for Plaintiffs all
12    documents that previously were listed on privilege logs but subsequently were produced
13    to Plaintiffs. A chart showing privilege log control numbers and bates numbers of
14    produced documents likely would be most helpful.
15           Between November 13, 2015 and early January, 2016, the parties should engage in
16    the informal privilege log exchange proposed by Defendants during the case management
17    conference.   The purpose of this exchange will be to see if the parties can reach
18    agreement on privilege log issues. For purposes of the informal exchange, the parties
19    should apply the work product law set forth in the magistrate judge’s decision in the
20    Nevada case, unless they agree upon different legal standards. This paragraph will not
21    preclude parties from arguing for a different legal standard if privilege log issues must be
22    resolved by the Court.
23           By January 20, 2016, the parties shall provide the Court with a joint report on
24    their privilege log efforts, identifying areas of agreement and disagreement, setting forth
25    the parties’ positions on the disagreements, and proposing procedures for resolution of
26    any remaining outstanding issues.
27    ///
28    ///


                                                 -5-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 6 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 6 of 229



 1    VI.       Pleading and Filing Procedures.
 2              By November 30, 2015 the parties shall provide to the Court a master complaint
 3    drafted by Plaintiffs, a master answer drafted by Defendants, and templates of short-form
 4    complaints and answers agreed upon by the parties. The parties shall also submit to the
 5    Court a proposed case management order which provides that the master complaint and
 6    master answer will be filed in the master docket in this MDL proceeding; that new cases
 7    may be filed in the District of Arizona using the short-form complaint; that filing of a
 8    short-form complaint in the District of Arizona will not mean that the trial in that case
 9    will be held in Arizona, but instead will mean that the case will be transferred to the
10    appropriate home district at the conclusion of this MDL; that Defendants may file a short-
11    form answer in response to a short-form complaint; and that service of process in cases
12    filed in the District of Arizona using the short-form complaint may be made by email on
13    defense counsel.1
14              The parties shall include in the jointly-submitted case management order a
15    provision identifying cases in which the master complaint and master answer will not
16    become the operative pleadings – where the existing complaints and answers will remain
17    the operative pleadings. The master complaint and answer will become the operative
18    pleadings in all other cases in this MDL.
19    VII.      Handling of Advanced Cases.
20              This MDL includes some cases in which discovery and motion practice has been
21    completed. The Court does not intend to reopen already-decided Daubert motions or
22    motions for summary judgment in these cases. The parties agree, however, that these
23    cases should not be remanded to transferor courts at the present time. Rather, they will
24    remain a part of the MDL and will be considered as possible bellwether cases in the
25    future.
26
                1
              The parties should address an additional issue in their November 30 filing. If
27    cases are filed in Arizona under such a case management order, what is the legal basis
      upon which they later would be transferred to their home district? Because they would
28    not originally have been filed in another district, transfer under 28 U.S.C. § 1407(a)
      presumably would not be available.

                                                  -6-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 7 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 7 of 229



 1    VIII. Coordination with State Court Litigation.
 2           Plaintiffs’ Lead/Liaison Counsel shall, through the Plaintiffs’ Steering Committee,
 3    coordinate discovery and motion practice in this MDL proceeding with state court cases.
 4    As an immediate matter, Plaintiffs’ counsel shall coordinate discovery of Hill &
 5    Knowlton with state cases.
 6    IX.    Next Case Management Conference.
 7           The Court will hold a second case management conference on January 29, 2016
 8    at 9:00 a.m. The parties should file a joint report and proposed agenda by January 20,
 9    2016, identifying issues to be addressed at the conference.2        The purpose of the
10    conference will be to address matters raised in the joint report and the various filings
11    identified above. The Court will establish a second phase of fact discovery on the basis
12    of the parties’ submissions and discussions at the case management conference. The
13    Court will also confer with the parties about a schedule for expert disclosures,
14    depositions, and Daubert motions. Because many of the cases in this MDL proceeding
15    have involved no expert discovery, the Court concludes that full Rule 26 disclosures,
16    followed by depositions and Daubert motions, should be conducted in this MDL. The
17    effect of that discovery and motion practice in cases where experts have already been
18    disclosed will be addressed later.
19    X.     Other Matters.
20           A.      Settlement Talks. After conferring with the parties, the Court concluded
21    that it should not require global settlement talks at this stage of the litigation. The
22    number and nature of cases to be added to this MDL is yet to be determined, and the
23    scale of this litigation will be an important factor in settlement efforts. The Court will
24    raise this issue with the parties in the future.
25           B.      Discovery Disputes. The parties shall not file written discovery motions
26    without leave of Court. If a discovery dispute arises, the parties promptly shall contact
27
             2
              Among other topics, the joint report should identify pending motions in all MDL
28    cases and set forth the parties’ recommendation as to what the Court should do with those
      motions.

                                                    -7-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 8 of 8
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 8 of 229



 1    the Court to request a telephone conference concerning the dispute. The Court will seek
 2    to resolve the dispute during the telephone conference, and may enter appropriate orders
 3    on the basis of the telephone conference. The Court may order written briefing if it does
 4    not resolve the dispute during the telephone conference.3 Parties shall not contact the
 5    Court concerning a discovery dispute without first seeking to resolve the matter through
 6    personal consultation and sincere effort as required by Local Rule of Civil Procedure
 7    7.2(j).
 8              C.    Briefing Requirements. All memoranda filed with the Court shall comply
 9    with Local Rule of Civil Procedure 7.1(b) requiring 13 point font in text and footnotes.
10    Citations in support of any assertion in the text shall be included in the text, not in
11    footnotes.
12              D.    Rule 34 Responses. Rule 34 responses shall comply with the amended
13    Rule 34 to become effective on December 1, 2015.
14              Dated this 30th day of October, 2015.
15
16
17
18
19
20
21
22
23
24
25
26
27
                3
              The prohibition on “written discovery motions” includes any written materials
28    delivered or faxed to the Court, including hand-delivered correspondence with
      attachments.

                                                   -8-
      Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 1 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 9 of 229



 1
 2
 3
 4
 5
                          IN THE UNITED STATES DISTRICT COURT
 6
 7                             FOR THE DISTRICT OF ARIZONA

 8    IN RE: Bard IVC Filters Products Liability        MDL 15-02641-PHX DGC
      Litigation,
 9
10                                                      CASE MANAGEMENT
                                                        ORDER NO. 8
11
12
13           The Court held a second case management conference with the parties on
14    January 29, 2016. The conference was scheduled to address a number of issues identified
15    in Case Management Order No. 2 (“CMO 2”) (Doc. 249).
16    I.     Second-Phase Discovery.
17           The parties have largely completed the first phase of discovery outlined in CMO 2.
18    The Court adopts the following schedule for the second phase of discovery in this MDL
19    proceeding. The discovery shall include all common fact and expert issues in this MDL,
20    but not case-specific issues to be resolved in individual cases after remand.
21           A.      Fact Discovery.
22           The deadline for completing fact discovery, including discovery by subpoena,
23    shall be October 28, 2016. To ensure compliance with this deadline, the following rules
24    shall apply:
25                   1.    Depositions: All depositions shall be scheduled to commence at
26    least five working days prior to the discovery deadline. A deposition commenced five
27    days prior to the deadline may continue up until the deadline, as necessary.
28
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 2 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 10 of 229



 1                    2.     Written Discovery: All interrogatories, requests for production of
 2     documents, and requests for admissions shall be served at least 45 days before the
 3     discovery deadline.
 4                    3.     The parties may mutually agree in writing, without Court approval,
 5     to extend the time provided for discovery responses in Rules 33, 34, and 36 of the Federal
 6     Rules of Civil Procedure. Such agreed-upon extensions, however, shall not alter or
 7     extend the discovery deadlines set forth in this order.
 8            B.      Expert Disclosures and Discovery.
 9                    1.     Plaintiffs shall provide full and complete expert disclosures as
10     required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than
11     December 16, 2016.
12                    2.     Defendant(s) shall provide full and complete expert disclosures as
13     required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than
14     February 3, 2017.
15                    3.     Rebuttal expert disclosures, if any, shall be made no later than
16     March 3, 2017. Rebuttal experts shall be limited to responding to opinions stated by
17     initial experts.
18                    4.     Expert depositions shall be completed no later than May 19, 2017.
19                    5.     Disclosures under Rule 26(a)(2)(A) must include the identities of
20     treating physicians and other witnesses who will provide testimony under Federal Rules
21     of Evidence 702, 703, or 705, but who are not required to provide expert reports under
22     Rule 26(a)(2)(B). Rule 26(a)(2)(C) disclosures are required for such witnesses on the
23     dates set forth above. Rule 26(a)(2)(C) disclosures must identify not only the subjects on
24     which the witness will testify, but must also provide a summary of the facts and opinions
25     to which the expert will testify. The summary, although clearly not as detailed as a
26
27
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 3 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 11 of 229



 1     Rule 26(a)(2)(B) report, must be sufficiently detailed to provide fair notice of what the
 2     expert will say at trial.1
 3                    6.      As stated in the Advisory Committee Notes to Rule 26 (1993
 4     Amendments), expert reports under Rule 26(a)(2)(B) must set forth “the testimony the
 5     witness is expected to present during direct examination, together with the reasons
 6     therefor.” Full and complete disclosures of such testimony are required on the dates set
 7     forth above; absent extraordinary circumstances, parties will not be permitted to
 8     supplement expert reports after these dates. The Court notes, however, that it usually
 9     permits parties to present opinions of their experts that were elicited by opposing counsel
10     during depositions of the experts. Counsel should depose experts with this fact in mind.
11            C.      Mature Cases.
12            In CMO 4 (Doc. 363), the Court identified 13 mature cases. The Court and parties
13     concluded at the conference that these cases should not be subject to a separate discovery
14     track, but that some or all of them may be ready for remand before other cases in this
15     MDL proceeding. The parties should confer and agree on additional discovery or motion
16     practice needed for these 13 cases, and shall file a stipulation identifying the specific
17     litigation steps to be taken with respect to these cases. The purpose will be to remand
18     these cases as soon as reasonably possible, rather than postponing their disposition until
19     the end of this MDL proceeding.            The parties’ stipulation shall be filed by
20     March 1, 2016.
21     II.    Bellwether Selection Process.
22            The parties will confer and seek to agree on procedures to govern the selection of
23     bellwether cases. The parties shall file a stipulation or joint submission on this issue by
24
25     1
        In Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817 (9th Cir. 2011), the
26     Ninth Circuit held that “a treating physician is only exempt from Rule 26(a)(2)(B)’s
       written report requirement to the extent that his opinions were formed during the course
27     of treatment.” Id. at 826. Thus, for opinions formed outside the course of treatment,
28     Rule 26(a)(2)(B) written reports are required. Id. For opinions formed during the course
       of treatment, Rule 26(a)(2)(C) disclosures will suffice.


                                                  -3-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 4 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 12 of 229



 1     March 1, 2016.       The submission shall include proposed forms of Plaintiffs’ and
 2     Defendants’ fact sheets, as were previously to be submitted on January 15, 2016. In this
 3     respect, the Court grants the parties’ stipulation at Doc. 436.
 4     III.   ESI and Previously Searched Custodians.
 5            The Court held an extended discussion with the parties on electronically stored
 6     information (“ESI”) previously produced in this case, Plaintiffs’ desire for additional
 7     information on the ESI, and related matters. The Court enters the following orders.
 8            A.     System Architecture.
 9                   1.     Defendants shall provide Plaintiffs, in an interview or Rule 30(b)(6)
10     deposition, information regarding Defendants’ corporate structure and corporate
11     information systems.     The purpose of these disclosures will be to aid Plaintiffs in
12     understanding the locations of information relevant to this litigation.
13                   2.     After obtaining this general information, Plaintiffs may conduct an
14     interview or a Rule 30(b)(6) deposition focusing on the architecture of Defendants’
15     information systems that are reasonably likely to contain information relevant to the
16     products at issue in this MDL proceeding.            The Court deems this discovery as
17     comparable to the kind of location discovery that was expressly permitted by Rule
18     26(b)(1) before December 1, 2015, and removed from the language of the rule only
19     because the Advisory Committee concluded that it was unnecessary because such
20     discovery is routinely granted.
21            B.     Defendants’ ESI Collection Efforts.
22                   1.     Defendants shall provide Plaintiffs with the following categories of
23     information in the form of interrogatory answers: A reasonably detailed description of
24     the kinds of information defense counsel obtained from Bard witnesses interviewed as
25     part of Defendants’ document and ESI collection efforts in 2005 and 2006; a reasonably
26     detailed description of update efforts Defendants have undertaken with respect to those
27     custodians; reasonably detailed information regarding steps Defendants have taken to
28     locate and produce relevant information from their shared document management


                                                   -4-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 5 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 13 of 229



 1     systems, including QUMAS and Master Control; all combinations of keyword search
 2     terms used by Defendants when searching for ESI, including instructions within these
 3     combinations of search terms; and any testing Defendants have done to determine
 4     whether their searches for ESI have been over-inclusive or under-inclusive.
 5                   2.     Once the foregoing information has been exchanged, the parties
 6     shall meet and confer about additional information sought by Plaintiffs. Plaintiffs shall
 7     identify, with specificity, the categories of additional information they seek regarding
 8     Defendants’ ESI-collection efforts. If the parties are unable to agree, they shall submit to
 9     the Court a matrix that contains a separate line for each specific category of information
10     Plaintiffs seek, with two columns on each line. The left column shall set forth Plaintiffs’
11     specific information request and an explanation of why it is relevant and discoverable.
12     The second column shall set forth Defendants’ response and explanation as to why the
13     information is not discoverable. The parties shall complete this process and, if necessary,
14     submit the matrix to the Court by March 18, 2016.
15            C.     Preservation Discovery.
16            The Court concludes that it is premature for the parties to engage in discovery
17     focused primarily on Defendants’ alleged failure to preserve ESI. Thus far, there has
18     been no demonstration that ESI has been lost. In addition, under Rule 37(e), parties
19     should seek to find allegedly lost ESI through additional discovery efforts before a Court
20     is to take corrective or punitive measures. If Plaintiffs later develop a good faith basis for
21     concluding that relevant ESI has been lost and that some remedy is appropriate under
22     Rule 37(e), they may raise the issue with the Court. This ruling does not foreclose
23     Plaintiffs, during a deposition of a witness, from asking where information relevant to
24     that witness’s testimony is located.
25     IV.    Document and ESI Discovery from New Custodians.
26            A.     Defendants shall provide to Plaintiffs, in the form of interrogatory answers,
27     the identification of employees who were involved with the Eclipse, Meridian, and
28     Denali filters and whose documents and ESI have not yet been searched.


                                                   -5-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 6 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 14 of 229



 1            B.     With this information in hand, Plaintiffs shall identify the specific
 2     custodians from whom they seek ESI discovery using the search terms already
 3     established in prior cases, and any additional search terms upon which the parties agree.
 4     If the parties are unable to reach agreement on custodians, they shall include the specific
 5     identifications of these custodians, and the searches Plaintiffs seek with respect to the
 6     custodians, in the matrix to be provided to the Court by March 18, 2016.
 7     V.     FDA Inspection and Warning Letter.
 8            On or before February 10, 2016, the parties shall file 15-page memoranda
 9     addressing the relevancy and discoverability of information related to the FDA inspection
10     and warning letter. The purpose will be to aid the Court in determining whether further
11     discovery with respect to the letter is warranted in this case. As part of the briefing,
12     Plaintiffs should describe the specific discovery they seek with respect to the letter.
13     VI.    Discovery Regarding Recovery Cone Removal System.
14            The briefing described in the preceding paragraph shall include a discussion of the
15     Recovery Cone Removal System, why it is or is not relevant in this case, and why
16     discovery regarding the system is or is not warranted.
17     VII.   Discovery Regarding Simon Nitinol Filter.
18            Plaintiffs shall identify the specific discovery they seek to take regarding the
19     Simon Nitinol Filter (“SNF”). The parties shall meet and confer regarding this requested
20     discovery. If the parties are unable to reach agreement, they shall include Plaintiffs’
21     specific discovery requests, and Defendants’ objections, in the matrix to be filed by
22     March 18, 2016, as discussed above.
23     VIII. Discovery Regarding Sales and Marketing Personnel.
24            Discovery may begin with respect to Defendants’ national sales and marketing
25     practices. If, after completion of this discovery, Plaintiffs feel that discovery is needed of
26     Defendants’ regional sales and marketing practices, they shall discuss their specific
27     discovery requests with Defendants. If the parties are unable to reach agreement, they
28     shall raise this issue with the Court. The Court will not set a deadline for this issue to be


                                                   -6-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 7 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 15 of 229



 1     raised, but it should not be raised so late in the fact discovery schedule to afford
 2     insufficient time for discovery to be completed.
 3     IX.    Pending Rule 30(b)(6) Notices in Consolidated Cases.
 4            Issues regarding discovery of sales and marketing practices have been dealt with
 5     above. Discovery regarding the remaining issues in current notices – the FDA warning
 6     letter, regulatory affairs and communications, and post-market surveillance and adverse
 7     events reporting – should be addressed by the parties after the Court rules on the
 8     discoverability of the FDA warning letter. Existing notices are deemed moot, and may be
 9     re-issued during the discovery period if warranted. Disagreements should be brought to
10     the Court’s attention.
11     X.     Depositions of Previously-Deposed Witnesses.
12            Defendants have noted that approximately 80 witnesses have been deposed in
13     connection with these cases before establishment of the MDL. Defendants generally
14     oppose re-deposing these witnesses on topics already covered. Plaintiffs agree that there
15     would be no purpose in re-asking the same questions of the same witnesses who were
16     previously deposed. The parties have filed memoranda on the question of what discovery
17     taken in Bard filter cases before this MDL proceeding should be deemed binding in this
18     proceeding.
19            As the Court observed during the conference, this is not a matter governed by
20     Rule 32(a)(8). That rule concerns the use of depositions in later proceedings; it does not
21     place a limit on depositions in later proceedings. Although Rule 30(a) generally permits
22     deposition of witnesses, Rule 26(b)(2)(C) provides that the Court must limit discovery
23     “otherwise allowed by these rules” if “the discovery sought is unreasonably cumulative
24     or duplicative, or might be obtained from some other source that is more convenient, less
25     burdensome, or less expensive,” or if “the proposed discovery is outside the scope
26     permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(i), (iii).
27            The Court declined to place a numerical limit on the number of fact depositions
28     Plaintiffs may conduct in this MDL. The Court also declined to place an hours limit on


                                                   -7-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 8 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 16 of 229



 1     depositions. At the same time, the Court strongly agrees that the parties should not spend
 2     time asking the same questions of the same witnesses who have been deposed in these or
 3     previous filter cases.      The Court establishes the following procedure for resolving
 4     disagreements about whether previously-deposed witnesses may be deposed again.
 5            A.     If Plaintiffs conclude that a previously-deposed witness should be deposed
 6     again, Plaintiffs shall provide Defendants with an explanation of why the witness should
 7     be deposed again. Relevant reasons would include, but are not necessarily limited to,
 8     new topics that are relevant to this MDL proceeding and were not addressed in the
 9     previous deposition, or new information about topics that were addressed in the previous
10     deposition. Plaintiffs shall provide Defendants with an approximation of the time for the
11     renewed deposition. The parties shall confer in good faith to reach agreement with
12     respect to the proposed deposition.
13            B.     If the parties are unable to agree, Defendants shall bear the burden of
14     seeking a protective order under Rule 26(b)(2)(C). Defendants shall do so by placing a
15     joint conference call to the Court to discuss the proposed depositions. The Court hopes
16     the parties will be able to reach agreement on these issues and, if not, that the Court’s
17     rulings on a few depositions will provide sufficient guidance for the parties to reach
18     agreement in the future. The Court will consider appointment of a Special Master if the
19     issues become too numerous, but strongly prefers not to add that additional complexity
20     and expense to this case.
21            C.     The parties and the Court talked about whether “trial depositions” should
22     be taken in this MDL. Plaintiffs suggested that such depositions could justifiably address
23     questions and subjects previously covered in depositions. The Court will not authorize
24     trial depositions at this point. If Plaintiffs conclude at a later stage that trial depositions
25     of some witnesses should be taken, they may raise the issue with Defendants. The Court
26     is reluctant, however, to adopt a procedure that will result in the re-deposition of virtually
27     every witness previously deposed in this or related litigation solely for the purpose of
28     capturing trial testimony.


                                                    -8-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 9 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 17 of 229



 1     XI.    Discovery Regarding Kay Fuller Allegations.
 2            Plaintiffs may depose witnesses Edwards and Vierling in connection with Kay
 3     Fuller allegations. With respect to other witnesses Plaintiffs seek to depose, the parties
 4     shall follow the procedures set forth in section X above.
 5     XII.   Early Consideration of Equitable Tolling.
 6            The Court and the parties discussed whether this MDL proceeding is the correct
 7     venue to address or decide equitable tolling issues. Such issues may implicate case-
 8     specific matters such as state law, when a particular Plaintiff knew or should have known
 9     of his or her claim, and other case-specific equitable factors. If it is possible to address
10     this issue on an MDL-wide basis that would advance the litigation, however, it should be
11     considered. Defendants stated that they will discuss this issue further with Plaintiffs and
12     bring it to the Court’s attention if they wish to propose a method for considering
13     equitable tolling in this proceeding.
14     XIII. Pending Motions in Individual Cases.
15            Exhibit 7 to the parties’ joint report (Doc. 451-7) identifies a number of motions
16     pending in cases that have been transferred to this MDL. The Court concluded that these
17     motions should be denied without prejudice to the parties’ reasserting them in the
18     individual cases after this MDL proceeding is resolved, or asserting them as part of non-
19     case-specific issues and motions to be resolved in this proceeding. The Court shall deny
20     these motions without prejudice, making reference to this Case Management Order.
21     XIV. Privilege Log Issues.
22            The parties advised the Court that they may be able to reach agreement on the best
23     method for resolving their disagreements with respect to privilege logs. The parties shall
24     advise the Court by February 12, 2016, whether they have been able to reach agreement
25     and, if not, their recommended procedure for resolving the issues.
26     XV.    ESI Protocol.
27            The Court will enter the parties’ stipulated order at Doc. 438. The Court directed
28     the parties, however, to engage in additional discussions about whether they can agree on


                                                  -9-
      Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 10 of 10
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 18 of 229



 1     a stipulated order dealing with preservation, including by Plaintiffs. The parties shall
 2     notify the Court on or before February 12, 2016, as to whether they have reached
 3     agreement on this issue. If they have, they shall submit a stipulated order to the Court.
 4     XVI. Next Case Management Conference.
 5            The next Case Management Conference will be held on March 31, 2016 at
 6     10:00 a.m. The parties shall provide the Court with a joint status report, and any issues
 7     they wish to address at the conference, by March 25, 2016. The parties’ submission
 8     should include a proposed agenda for the conference.
 9            Dated this 2nd day of February, 2016.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 10 -
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 1 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 19 of 229


 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8     IN RE: BARD IVC FILTERS                         MDL No. 15-02641 PHX DGC
       PRODUCTS LIABILITY LITIGATION
 9                                                     CASE MANAGEMENT ORDER
                                                       NO. 9 __
10
                                                       (ELECTRONICALLY STORED
11                                                     INFORMATION AND DOCUMENT
                                                       FORM AND FORMAT
12                                                     PRODUCTION PROTOCOL)
13
             This Order shall govern the production of electronically stored information (“ESI”)
14
      and paper (“hardcopy”) documents. Subject to the protective order entered in In re Bard
15
      IVC Filters Products Liability Litigation (this “Action”), this Order applies to all future
16
      document productions in this Action, including all cases transferred to this Court in the
17
      original Transfer Order from the Judicial Panel on Multidistrict Litigation, those
18
      subsequently transferred as tag-along actions, and all cases directly filed in or removed to
19
      this MDL.
20
                                      I.     General Provisions
21
      A.     Scope
22
             The procedures and protocols outlined herein govern the production of ESI and
23
      paper documents. For any other materials, the Parties shall meet and confer regarding the
24
      form and format of production for specific items or categories of items. Nothing in this
25
      protocol shall limit a party’s right to seek or object to discovery as set out in applicable
26
      rules or to object to the authenticity or admissibility of any hardcopy document or ESI
27
      produced in accordance with this Order.
28
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 2 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 20 of 229



 1    B.    Prior Productions
 2          For purposes of this Case Management Order, the term “prior productions” means
 3    all non-case specific ESI and hardcopy documents previously produced by Defendants to
 4    Plaintiffs’ Co-Lead Counsel that bear the following Bates prefixes:
 5                  BPV-17
 6                  BPVE
 7                  BPVEFILTER
 8                  BPV-CIV-COMPLAINT
 9                  BPV-COMP
10                  BPV-COMP-ET
11                  BPV-COMP-TW
12                  BPV-DEP
13                  BPV-EXPERT DISCL
14                  BPV-DISCOV
15                  BPV-EXPERT
16                  BPV-TRIAL-TRANS
17                  BPV-TRIAL-EXHIBIT
18                  YH
19                  YORK-SUBPOENA
20                  BPV-INSURANCE-POLICIES
21                  KAUFMAN-SUBPOENA
22                  FDA_PRODUCTION
23                  BPV-HEARING-TRANS
24                  BPV-FULLER
25    C.    Designated ESI Liaison
26          Each side shall designate one or more individuals as Designated ESI Liaison(s) for
27    purposes of meeting and conferring with the other parties and of attending Court hearings
28    on the subject of relevant ESI. The Designated ESI Liaison shall be reasonably prepared

                                                  2
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 3 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 21 of 229



 1    to speak about and to explain the party’s relevant electronic systems and capabilities and
 2    the technical aspects of the manner in which the party has responded to e-discovery,
 3    including (as appropriate) relevant ESI retrieval technology and search methodology.
 4    D.     Inadvertent Production
 5           The inadvertent production of any material constituting or containing attorney-
 6    client privileged information or work-product, or constituting or containing information
 7    protected by applicable privacy laws or regulations, shall be governed by provisions
 8    contained in the Protective Order entered in this action.
 9    E.     Non-Discoverable ESI and Non-Readily Accessible Data Resources
10           1.       The following categories of ESI are presumed to be inaccessible and not
11    discoverable:
12                    a.    Deleted, “slack,” fragmented, or unallocated data on hard drives;
13                    b.    Random access memory (RAM) or other ephemeral data;
14                    c.    On-line access data such as (without limitation) temporary internet
15                          files, history files, cache files, and cookies.
16           2.       The parties will meet and confer in good faith regarding the collection
17    and/or production of data from these sources.
18    F.     Meet and Confer for Disputes
19           Prior to bringing any dispute regarding ESI to the Court, the parties must meet and
20    confer in good faith in an attempt to resolve the dispute.
21                             II.    Electronically Stored Information
22    A.     Production in Reasonably Usable Form
23           1.       Reasonably Usable Form: The parties shall produce ESI in a reasonably
24    usable form. Except as stated in Paragraphs B & C below or as agreed hereafter by the
25    parties, such reasonably usable form shall presumptively be the single-page tagged image
26    file format (“TIFF”) with extracted or OCR text and associated metadata set out in
27    Attachment A, which is incorporated in full as part of this Order. A Receiving Party may
28    request production of specifically identified ESI, including ESI produced originally in

                                                      3
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 4 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 22 of 229



 1    TIFF form (identified by beginning and ending Bates numbers), in native form. If the
 2    Producing Party objects to production in native form, the parties shall meet and confer
 3    regarding the form of production for the specifically identified ESI. For any dispute, the
 4    Receiving Party shall bear the burden to demonstrate good cause for the production in
 5    native form and the Producing Party shall bear the burden of proving any undue hardship.
 6           2.     Redactions:    The Producing Party may redact from any TIFF image,
 7    metadata field, or native file material that is protected from disclosure by an applicable
 8    privilege or immunity, HIPAA regulations, FDA regulations, or other applicable privacy
 9    law or regulation, that contains commercially sensitive, purely personal, or proprietary
10    information not at issue in this Action, or that the Protective Order entered in this Action
11    allows to be redacted. Each redaction shall be indicated clearly. Documents that have
12    been redacted on the basis of attorney-client privilege, the work-product doctrine, or any
13    other applicable legal privilege or immunity shall be identified on a party’s “privilege
14    log,” with a description of the reason(s) for redaction.       For all future productions,
15    documents that are redacted on bases other than the foregoing privileges shall be
16    identified on a separate “redaction log,” with a description of the reason(s) for redaction.
17    For all prior productions, if the basis for the redaction is not obvious from the face of the
18    document, Plaintiffs may request that Defendants identify the basis for the redaction of a
19    particular document. Such request must by identify the document by its beginning and
20    ending Bates numbers. For each such request, Defendants shall provide clarification
21    within a reasonable time after receiving the request.
22           3.     Color Documents: Each party may make requests, for good cause, for
23    production of specifically identified documents (i.e., identified by beginning and ending
24    Bates numbers) in color.
25    B.     Electronic Spreadsheets, Presentations, and Multimedia Files
26           Electronic spreadsheets (e.g., Excel), electronic presentations (e.g., PowerPoint),
27    and audio/video multimedia files that have been identified as responsive shall be produced
28    in native form, unless they are authorized to be redacted in accordance with Paragraph A.2

                                                   4
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 5 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 23 of 229



 1    above. After such redactions, the Producing Party either shall produce the redacted file in
 2    the reasonably usable form set out in Attachment A or shall produce the redacted copy in
 3    native format.
 4    C.     Additional Procedures for Native Form Files
 5           Any party seeking to use, in any proceeding in this Action, files produced in native
 6    form shall do so subject to the following: The original production number and
 7    confidentiality designation shall be stamped on each page of any TIFF image or hardcopy
 8    document representing the original native-format file. Use of a file in native form or use
 9    of a TIFF image or hardcopy document representing the original native-form file shall
10    constitute a representation that the file being used is an accurate depiction of the original
11    native-form file.
12    D.     Email Threading
13           1.     Email threads are email communications that contain prior or lesser-
14    included email communications that also may exist separately in the party’s electronic
15    files. A most inclusive email thread is one that contains all of the prior or lesser-included
16    emails, including attachments, for that branch of the email thread. Each party may
17    produce (or list on any required privilege log) only the most inclusive email threads as
18    long as the most inclusive email thread includes all non-produced emails that are part of
19    the same string.
20           2.     Following production of the most-inclusive email threads, a Receiving Party
21    may request the metadata associated with individual prior or lesser-included emails within
22    the identified most-inclusive email threads.       The Producing Party shall cooperate
23    reasonably in responding to any such requests.
24    E.     Avoidance of Duplicate Production
25           “Duplicate ESI” means files that are exact duplicates using an industry-accepted
26    file hash algorithm. The Producing Party need produce only a single copy of responsive
27    Duplicate ESI. A Producing Party shall take reasonable steps to de-duplicate ESI globally
28    (i.e., both within a particular custodian’s files and across all custodians). Entire document

                                                   5
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 6 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 24 of 229



 1    families may constitute Duplicate ESI. De-duplication shall not break apart families.
 2    When the same Duplicate ESI exists in the files of multiple custodians, the Producing
 3    Party shall include with the load file for the ESI the names of all Custodians associated
 4    with the duplicate ESI.
 5                III.   Documents That Exist Only in Hardcopy (Paper) Form
 6          A party may produce documents that exist only in hardcopy form either (a) in their
 7    original hardcopy form or (b) scanned and produced in TIFF form as set out in
 8    Attachment A. If the Producing Party elects to scan and to produce hardcopy documents,
 9    the scanning must be done such that the resulting image includes all information on the
10    original hardcopy document. The production of original hardcopy documents in TIFF
11    form does not otherwise require that the scanned images be treated as ESI.
12          Dated this 31st day of March, 2016.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 7 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 25 of 229



 1                                         Attachment A:
 2            The following protocols apply to any ESI or hardcopy documents produced in this
 3    litigation:
 4            (a)   Image Files: Files produced in *.tif image form will be single page black
 5    and white *.tif files at 300 DPI, Group IV compression. To the extent possible, original
 6    orientation will be maintained (i.e., portrait-to-portrait and landscape-to-landscape). Each
 7    *.tif file will be assigned a unique name matching the production number of the
 8    corresponding page. Production (“Bates”) numbers shall be endorsed on the lower right
 9    corner of all images. This number shall be a unique, consistently formatted identifier that
10    will:
11                  i.     be consistent across the production;
12                  ii.    contain no special characters; and
13                  iii.   be numerically sequential within a given file.
14    Bates numbers should include an alpha prefix and an 8 digit number (e.g., ABC-
15    00000001). The number of digits in the numeric portion of the Bates number format
16    should not change in subsequent productions. Notwithstanding the foregoing, continued
17    use of any of the following Bates prefixes shall be permitted under this Protocol:
18                   BPV-17
19                   BPVE
20                   BPVEFILTER
21                   BPV-CIV-COMPLAINT
22                   BPV-COMP
23                   BPV-COMP-ET
24                   BPV-COMP-TW
25                   BPV-DEP
26                   BPV-EXPERT DISCL
27                   BPV-DISCOV
28                   BPV-EXPERT

                                                   7
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 8 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 26 of 229



 1                       BPV-TRIAL-TRANS
 2                       BPV-TRIAL-EXHIBIT
 3                       YH
 4                       YORK-SUBPOENA
 5                       BPV-INSURANCE-POLICIES
 6                       KAUFMAN-SUBPOENA
 7                       FDA_PRODUCTION
 8                       BPV-HEARING-TRANS
 9                       BPV-FULLER
10    Confidentiality designations, if any, will be endorsed on the lower left corner of all images
11    and shall not obscure any portion of the original file
12           (b)        File Text: Except where ESI contains text that has been redacted under
13    assertion of privilege or other protection from disclosure, full extracted text will be
14    provided in the form of a single *.txt file for each file (i.e., not one *.txt file per *.tif
15    image). Where ESI contains text that has been redacted under assertion of privilege or
16    other protection from disclosure, the redacted *.tif image will be OCR’d and file-level
17    OCR text will be provided in lieu of extracted text. Searchable text will be produced as
18    file-level multi-page ASCII text files with the text file named to match the beginning
19    production number of the file. The full path of the text file must be provided in the *.dat
20    data load file.
21           (c)        Word Processing Files: Word processing files, including without limitation
22    Microsoft Word files (*.doc and *.docx), will be produced in *.tif image form, as
23    described in subsection (a). If a word processing file includes any tracked changes or
24    comments in its native form, the *.tif image will include any tracked changes and
25    comments. If the Receiving Party requests the native form production of any word
26    processing file that includes tracked changes or comments in its native form (identified by
27    beginning and ending Bates numbers), the Producing Party shall produce the particular
28    file in native form unless the Producing Party demonstrates that the request is

                                                     8
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 9 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 27 of 229



 1    unreasonable or unduly burdensome. Each party may make requests, for good cause, for
 2    production of other specifically identified Word Processing Files in native format in
 3    accordance with Section II.A.1 of this Order.
 4           (d)    Presentation Files:      Presentation files, including without limitation
 5    Microsoft PowerPoint files (*.ppt and *.pptx), will be produced in native form. To the
 6    extent that such files are produced as *.tif images, in accordance with subsection (a), for
 7    purposes of redaction and such files contain comments, hidden slides, speakers’ notes, and
 8    similar data, the presentation files shall be produced in the following formats: (i) first, as
 9    *.tif images of “clean” final versions of each slide (after all animations, etc.) in the
10    presentation, and (ii) second, as *.tif images that display all comments, hidden slides,
11    speakers’ notes, and similar data in such files. The second version shall be produced and
12    bates labeled immediately following the “clean” version of the file.
13           (e)    Spreadsheet or Worksheet Files:        Spreadsheet files, including without
14    limitation Microsoft Excel files (*.xls or *.xlsx), will be produced in native form. To the
15    extent that such files are produced as *.tif images, in accordance with subsection (a), for
16    purposes of redaction and such files contain hidden rows, columns, and worksheets, the
17    spreadsheet files shall be produced in the following formats: (i) first, as *.tif images of
18    “clean” versions of the file without hidden rows, columns, and worksheets; and
19    (ii) second, as *.tif images that display hidden rows, columns, and worksheets, if any, in
20    such files. The second version shall be produced and bates labeled immediately following
21    the “clean” version of the file.
22           (f)    Parent-Child Relationships: Parent-child relationships (e.g., the associations
23    between emails and their attachments) shall be preserved.              Email and other ESI
24    attachments will be produced as independent files immediately following the parent email
25    or ESI record. Parent-child relationships will be identified in the data load file pursuant to
26    Paragraph (n) below.
27           (g)    Dynamic Fields: Where documents have an automatically updated date and
28    time, file names, files paths, or similar information that, when processed, would be

                                                    9
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 10 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 28 of 229



 1    inaccurate for how the document was used in the ordinary course of business, the
 2    Producing Party shall use best efforts to produce the document with placeholders for those
 3    fields such as: “Auto Date,” “Auto File Name,” “Auto File Path,” or similar words that
 4    describe the automatic field.
 5           (h)    English Language: If no English version of a file is available, the Producing
 6    Party shall not have an obligation to produce an English translation of the data.
 7           (i)    Embedded Objects: Some Microsoft Office and .RTF files may contain
 8    embedded files, including but not limited to Microsoft Excel, Word, PowerPoint, Project,
 9    Outlook, Access, and PDF. Subject to claims of privilege and immunity, as applicable,
10    the Producing Party shall use reasonable efforts to extract as separate files those identified
11    file types, where appropriate, and those shall be produced as attachments to the file in
12    which they were embedded.
13           (j)    Compressed Files: Compressed file types (i.e., .CAB, .GZ, .TAR. .Z, .ZIP)
14    shall be decompressed in a reiterative manner to ensure that a zip within a zip is
15    decompressed into the lowest possible compression resulting in individual files. Files
16    included in compressed file type that are attached to another file shall be individually
17    identified as related to the “parent” document in the data load file pursuant to Paragraph
18    (n) below.
19           (k)    Encrypted Files: The Producing Party will take reasonable steps, prior to
20    production, to unencrypt any discoverable ESI that exists in encrypted format (e.g.,
21    because password-protected) and that can be reasonably unencrypted.
22           (l)    Non-Viewable Files:      During document review, certain documents are
23    opened that are not viewable in the default HTML rendered format. In such instances, the
24    Producing Party shall attempt to create a TIFF image with a viewable image.                 If
25    unsuccessful, the Producing Party shall attempt to open the document with a native
26    viewer. If the file cannot be viewed via any of these methods, the Producing Party shall
27    attempt to procure a replacement of the file from the original source location. If the
28    replacement yields the same issues, the Producing Party shall (i) identify the file in a log

                                                   10
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 11 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 29 of 229



 1    of “corrupt files” to be produced to the Receiving Party and (ii) maintain the native file for
 2    request for production or review by the Receiving Party in accordance with this Order.
 3           (m)    Scanned Hardcopy Documents:
 4                  i.     In scanning hardcopy documents, multiple distinct documents should
 5                         not be merged into a single record, and single documents should not
 6                         be split into multiple records (i.e., hard copy documents should be
 7                         logically unitized).
 8                  ii.    If a Producing Party is requested, and agrees, to provide OCR text for
 9                         scanned images of hard copy documents, OCR should be performed
10                         on a document level and be provided in document-level *.txt files
11                         named to match the production number of the first page of the
12                         document to which the OCR text corresponds. OCR text should not
13                         be delivered in the data load file or any other delimited text file.
14                         Except where hard copy documents contain text that has been
15                         redacted under assertion of privilege or other protection from
16                         disclosure, a Producing Party may not withhold from production any
17                         OCR text that the party has in its possession, custody or control for
18                         scanned images of hard copy documents that the party is producing.
19                         Where hard copy documents contain text that has been redacted
20                         under assertion of privilege or other protection from disclosure, and
21                         the Producing Party has in its possession OCR text for said
22                         documents, the redacted *tif image will be OCR’d and file-level
23                         OCR text will be provided in lieu of the original OCR text.
24                  iii.   In the case of an organized compilation of separate hardcopy
25                         documents -- for example, a binder containing several separate
26                         documents behind numbered tabs -- the document behind each tab
27                         should be scanned separately, but the relationship among the
28

                                                   11
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 12 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 30 of 229



 1                        documents in the binder should be reflected in proper coding of the
 2                        family fields set out below.
 3          (n)    Production Numbers: The Producing Party shall take reasonable steps to
 4    ensure that attachments to documents or electronic files are assigned production numbers
 5    that directly follow the production numbers on the documents or files to which they were
 6    attached. If a production number or set of production numbers is skipped, the skipped
 7    number or set of numbers shall be noted. In addition, wherever possible, each *.tif image
 8    will have its assigned production number electronically “burned” onto the image.
 9          (o)    Data and Image Load Files for ESI:
10                 i.     Load Files Required: Unless otherwise agreed, each production will
11                        include a data load file in Concordance (*.dat) format produced in
12                        ASCII and an image load file in Opticon (*.opt) format.
13                 ii.    Load File Formats:
14                        a)     Load file names should contain the volume name of the
15                               production media. Additional descriptive information may be
16                               provided after the volume name. For example, both
17                               ABC001.dat or ABC001_metadata.dat would be acceptable.
18                        b)     Unless other delimiters are specified, any fielded data
19                               provided in a load file should use Concordance default
20                               delimiters. Semicolon (;) should be used as multi-entry
21                               separator.
22                        c)     Any delimited text file containing fielded data should contain
23                               in the first line a list of the fields provided in the order in
24                               which they are organized in the file.
25                 iii.   Metadata Fields to Be Included in Data Load File: For all ESI
26                        produced, the following metadata fields for each file, if available at
27                        the time of collection and processing and unless such metadata fields
28                        are protected from disclosure by attorney-client privilege or work-

                                                 12
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 13 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 31 of 229



 1                      product immunity or otherwise prohibited from disclosure by law or
 2                      regulation, shall be provided in the data load file, except to the extent
 3                      that a file has been produced with redactions:
 4                      a)     FileName /FILENAME
 5                      b)     DocEmailFolder/LOCATIONS
 6                      c)     CreatedDateTime
 7                      d)     DocCreatedDateTime
 8                      e)     DateRecieved/DATERCVD and TIMERCVD (email only)
 9                      f)     StartBates/BEGDOC
10                      g)     EndBates/ENDDOC
11                      h)     StartAttach/BEGATTACH
12                      i)     EndAttach/ENDATTACH
13                      j)     PageCount/PGCOUNT
14                      k)     FileExt/DOCEXT
15                      l)     ModifiedDate/DATELASTMOD and TIMELASTMOD
16                      m)     DateSent/DATESENT (email only)
17                      n)     To/TO (email only)
18                      o)     BCC (email only)
19                      p)     CC (email only)
20                      q)     AttachName (email only)
21                      r)     Hash or MD5HASH
22                      s)     Custodian/CUSTODIAN
23                      t)     DocLink/NATIVEFILE
24                      u)     TextLink/TEXTFILE
25                      v)     AuthorFrom/DOCAUTHOR
26                      w)     TitleEmailSubject/EMAIL SUBJECT
27                      x)     RECORDTYPE
28                      y)     DOCTYPE

                                                 13
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 14 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 32 of 229



 1                       z)     DOCDATE
 2                       aa)    PARENTDATE
 3                       bb)    DATELASTPRINT and TIMELASTPRINT
 4                       cc)    ORGANIZATIONS
 5                       dd)    COMMENTS
 6                       ee)    LASTAUTHOR
 7                       ff)    REVISION.
 8          (p)   Data and Image Load Files for Hardcopy Productions:
 9                i.     Load Files Required: Unless otherwise agreed, each production will
10                       include a data load file in Concordance (*.dat) format and an image
11                       load file in Opticon (*.opt) or Ipro (*.lfp) format.
12                ii.    Load File Formats:
13                       a)     Load file names should contain the volume name of the
14                              production media. Additional descriptive information may be
15                              provided after the volume name. For example, both
16                              ABC001.dat or ABC001_metadata.dat would be acceptable.
17                       b)     Unless other delimiters are specified, any fielded data
18                              provided in a load file should use Concordance default
19                              delimiters. Semicolon (;) should be used as multi-entry
20                              separator.
21                       c)     Any delimited text file containing fielded data should contain
22                              in the first line a list of the fields provided in the order in
23                              which they are organized in the file.
24                iii.   Fields to Be Included in Data Load File: For all hardcopy documents
25                       produced in *.tif format, the following fields, if available, shall be
26                       provided in the data load file:
27                       a)     StartBates
28                       b)     EndBates

                                                 14
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 15 of 15
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 33 of 229



 1                            c)     StartAttach
 2                            d)     EndAttach
 3                            e)     Custodian
 4             (q)      Files Produced in Native Format: Any electronic file produced in native file
 5    format shall be given a file name consisting of a unique Bates number and, as applicable,
 6    a confidentiality designation; for example, “ABC00000002_Confidential.”             For each
 7    native file produced, the production will include a *.tif image slipsheet indicating the
 8    production number of the native file and the confidentiality designation, and stating “File
 9    Provided Natively.” To the extent that it is available, the original file text shall be
10    provided in a file-level multi-page UTF-8 text file with a text path provided in the *.dat
11    file; otherwise the text contained on the slipsheet shall be provided in the *.txt file with
12    the text path provided in the *.dat file.
13             (r)      Production of Media: Unless otherwise agreed, documents and ESI will be
14    produced on optical media (CD/DVD), external hard drive, secure FTP site, or similar
15    electronic format. Such media should have an alphanumeric volume name; if a hard drive
16    contains multiple volumes, each volume should be contained in an appropriately named
17    folder at the root of the drive. Volumes should be numbered consecutively (ABC001,
18    ABC002, etc.). Deliverable media should be labeled with the name of this action, the
19    identity of the Producing Party, and the following information: Volume name, production
20    range(s), and date of delivery.
21             (s)      Encryption of Production Media: To maximize the security of information
22    in transit, any media on which documents or electronic files are produced may be
23    encrypted by the Producing Party. In such cases, the Producing Party shall transmit the
24    encryption key or password to the Requesting Party, under separate cover,
25    contemporaneously with sending the encrypted media.
26
      5184438v3/26997-0001
27
28

                                                     15
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 34 of 229



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 10

11
12
13            The Court held a third case management conference with the parties on

14     March 31, 2016.    The conference was scheduled to address ongoing matters and a

15     number of issues identified in Case Management Order No. 8 (“CMO 8”) (Doc. 519).

16     I.     Second Phase Discovery.

17            A.     Fact Discovery.

18            Fact discovery is under way. The parties reported that they have scheduled seven

19     depositions and are in the process of scheduling more. The parties also continue to

20     discuss a number of discovery issues that will be addressed later in this Order. The

21     parties are encouraged to continue exchanging relevant information on discovery topics

22     on which they agree, even if other issues need to be presented to the Court.

23            The Court asked the parties whether special deposition scheduling is needed, such

24     as blocking out specific weeks for depositions and double-tracking or triple-tracking

25     depositions. Counsel stated they do not believe such deposition scheduling is needed at

26     this time. The parties should provide an update on this issue in the status report to be

27     filed before the next case management conference.

28
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 35 of 229



 1            B.      Mature Cases.
 2            Case Management Order No. 4 (as amended) identifies 13 mature cases that are
 3     not governed by the Master Complaint and Master Responsive Pleading and that are not
 4     generally subject to ongoing discovery. After further discussion, the parties have agreed
 5     that the Conn, Milton, and Mintz cases identified in Case Management Order No. 4
 6     (Doc. 1108) should no longer be treated as mature cases. Rather, they will be treated as
 7     all other cases in this MDL. The remaining 10 cases identified in CMO 4 will continue to
 8     be treated as mature cases under that CMO. The parties should address these cases in the
 9     joint status report they file before the next case management conference, and particularly
10     when these cases will be ready for remand.
11     II.    Bellwether Selection Process.
12            Consistent with the direction in CMO 8, the parties have addressed an appropriate
13     bellwether selection process. They have submitted a stipulation related to the process
14     (Doc. 923), and a stipulation regarding fact sheets to be exchanged during the process
15     (Doc. 1153).
16            The Court discussed the proposed procedures and fact sheets with the parties,
17     making some suggestions for modifications. The parties will make modifications to their
18     stipulations and, by April 15, 2016, provide the Court with a stipulated case management
19     order to govern the bellwether selection process and fact sheets.
20            As part of this work, the parties will provide the Court with a stipulated order
21     regarding the collection of records.       This stipulated order will be provided by
22     April 15, 2016.
23            While discussing the bellwether process, the Court discussed the issue of Lexecon
24     waivers. The parties will confer to see if they can agree on a procedure for dealing with
25     Lexecon waivers. Plaintiffs’ counsel are of the view that such issues should be addressed
26     up front so as not to interfere with the selection of cases after much work has been
27     invested in the bellwether pool.     Defense counsel does not disagree, but expressed
28     concern about choosing the Bellwether pool solely from cases in which Plaintiffs have


                                                  -2-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 36 of 229



 1     agreed to waive Lexecon. The Court described for the parties the approaches taken in a
 2     number of other MDL cases. The parties will confer to see if they can reach agreement.
 3     The Court will also do inquire further into cross-designations for trials in transferor
 4     districts under 28 U.S.C. § 292(b) and (d).
 5     III.   ESI and Previously Searched Custodians.
 6            The parties have filed a joint motion to extend the deadline in CMO 8 for
 7     presenting a matrix to the Court outlining ESI disagreements. Doc. 1151. The motion
 8     notes that the parties have been working on this issue diligently, and requests a new
 9     deadline for submitting disagreements to the Court by May 16, 2016. The Court will
10     grant the joint motion, but advised the parties that it will not be inclined to grant
11     additional extensions. ESI issues need to be resolved soon. ESI production and review
12     tends to take a significant amount of time, and if ESI issues are not resolved soon, there
13     may be too little time remaining in the discovery schedule for a thorough production and
14     review of ESI. The parties will also continue to address the issue of new custodians
15     (CMO 8, § IV) and submit any disagreements to the Court, in a matrix, by May 16, 2016.
16     IV.    FDA Inspection and Warning Letter.
17            The Court has reviewed the memoranda and other materials provided by the
18     parties with respect to discovery related to the FDA warning letter. See Docs. 693, 697,
19     850, 989, 1152. The Court provided initial feedback on the issues raised. The Court
20     views discovery related to under-reporting or non-reporting of problems with retrievable
21     filters to be clearly relevant to this case. Actual failure rates will be relevant to Plaintiffs’
22     negligence and product defect claims.         Evidence regarding representations made by
23     Defendants concerning failure rates will be relevant to Plaintiffs’ claims for fraud and
24     misrepresentation.     The Court does not view discovery on these issues to be
25     disproportionate in light of the factors set forth in Rule 26(b)(1).
26            At the same time, the Court sees little relevancy in the Recovery Cone issues. The
27     Recovery Cone has always been available for retrieval of Defendants’ filters, the FDA
28     has now approved use of the Recovery Cone, and no claim in this case is based on


                                                     -3-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 37 of 229



 1     alleged defects in the Recovery Cone. Defendants have offered to produce Ms. Edwards
 2     for a deposition on the Recovery Cone issue, and the Court agrees, but the Court believes
 3     that other discovery is not warranted.
 4            In addition to this guidance, the Court noted that the three or four employees who
 5     report to Chad Modra should be deposed. They appear to have relevant information.
 6            With this feedback in hand, the parties are to discuss the specific discovery
 7     requests of Plaintiffs with respect to the under-reporting issue. If they are unable to reach
 8     agreement on appropriate discovery, the parties should provide the Court with a matrix
 9     setting forth their specific areas of disagreement by April 15, 2016.
10     V.     Discovery Regarding Simon Nitenol Filter (“SNF”).
11            The Court has reviewed the matrix provided by the parties on this issue.
12     Doc. 1161. The Court provided guidance during the case management conference.
13            The Court does not believe that discovery related to the design or testing of the
14     SNF is relevant to this case. Plaintiffs do not contend that the SNF is defective. To the
15     contrary, they intend to argue that the SNF was a safe and effective product, that
16     retrievable filters were less safe, and that Defendants made misrepresentations to the
17     FDA and the public when they asserted that the retrievable filters were substantially
18     equivalent to the SNF or as safe as the SNF. In light of these positions, the actual design
19     and testing of the SNF will not be at issue in this case.
20            The Court also concludes, however, that sales and marketing materials related to
21     the SNF, documents comparing filter performance and failure rates to the SNF, and
22     internal communications on these subjects are relevant. At the same time, it would be
23     unduly burdensome to require Defendants to produce every document related to sales and
24     marketing of SNF over its 20-plus year life, or every communication related to that
25     subject. The Court instructed the parties to confer and attempt to reach agreement on
26     appropriate discovery with respect to these subjects. If the parties are unable to agree,
27     they should include this subject in the matrix to be submitted to the Court on
28     April 15, 2016. Plaintiffs should be precise in the discovery they seek so that the matrix


                                                    -4-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 38 of 229



 1     will be as focused as possible.
 2            The parties have reached agreement on regulatory communications relating to the
 3     SNF. Defendants will be providing discovery on this issue.
 4     VI.    Depositions of Previously Deposed Witnesses.
 5            The parties are in the process of negotiating a deposition protocol for the case.
 6     This protocol presumably will include agreement on depositions of previously deposed
 7     witnesses and witnesses related to the Kay Fuller issue. The parties will provide a
 8     stipulated deposition protocol to the Court by April 15, 2016.
 9     VII.   Privilege Log Issues.
10            The Court appreciates the parties’ efforts to resolve privilege log issues. The
11     Court has reviewed the status reports provided by the parties (see Docs. 705, 984), as
12     well as Plaintiffs’ motion to compel (Doc. 1214).
13            The parties have been unable to reach agreement on 133 documents identified
14     during their first sampling effort. Plaintiffs have filed a motion to compel with respect to
15     these documents (Doc. 1214) that identifies several specific legal issues and attaches a
16     spreadsheet identifying the documents and setting forth a summary of Plaintiffs’ position
17     with respect to each document. Rather than simply completing the briefing on this issue,
18     the Court directed the parties to take the following steps.
19            By the close of business on April 4, 2016, Plaintiffs shall identify for Defendants
20     the specific legal issues addressed in Plaintiffs’ motion to compel.1 In addition, with
21     respect to each of these issues, Plaintiffs shall identify three documents from among the
22     133 documents still in dispute.
23            By April 11, 2016, Defendants shall file a memorandum with the Court
24     addressing the specific legal categories identified by Plaintiff. Defendants shall set forth
25     their legal arguments on each of these issues. On the same day, Defendants shall provide
26     Plaintiffs with the identification of two additional documents for each of the legal
27
              1
                 The Court sees discrete issues in the following sections of Plaintiffs’ motion:
28     IV.B.1, IV.B.2, IV.B.3.a, IV.B.3.b, IV.B.3.c, IV.B.3.d, IV.B.3.e, and IV.C, but Plaintiffs
       are free to narrow the list.

                                                   -5-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 39 of 229



 1     categories, chosen from the 133 documents in dispute, as well as a draft matrix setting
 2     forth Defendants’ arguments (in summary form – the memoranda need not be repeated)
 3     with respect to the five documents chosen by the parties for each legal category.
 4            By April 22, 2016, Plaintiffs shall file a reply memorandum which addresses the
 5     specific legal issues identified for Defendants on April 4, 2016. Plaintiffs shall attach to
 6     the memorandum the matrix which sets forth, in summary form, the parties’ respective
 7     arguments with respect to the five documents chosen for each of the legal issues
 8     addressed in the briefing. Plaintiffs’ counsel shall provide defense counsel with a draft of
 9     the matrix two days before this filing so that defense counsel can make any needed
10     adjustments to their section of the matrix. On April 22, 2016, Defendants shall provide
11     the Court with in camera copies of the documents listed in the matrix.
12            The Court will enter an order on the legal issues and the five documents chosen
13     for each issue. The intent will be to provide guidance to the parties concerning the
14     Court’s view of privilege and work product issues, hopefully to help the parties in
15     resolving additional disagreements.
16            The Court and parties also discussed part B of the parties’ joint report. Doc. 705.
17     The Court directed the parties to engage in the process described in part B, but only with
18     respect to Plaintiffs’ seven proposed categories. The Court sees no purpose in addressing
19     Bard’s proposed categories. The Court agrees that the parties should provide a joint
20     report to the Court by May 27, 2016, describing their progress and the number of
21     documents that remain in dispute. If the number is large, the Court most likely will
22     appoint a special master to work with the parties in resolving the privilege log issues.
23     VIII. Equitable Tolling.
24            Defendants have filed a brief on this issue. Doc. 1146. The parties will brief this
25     issue under the time limits set forth in the relevant rules. The Court will rule on it in due
26     course.
27     IX.    Next Case Management Conference.
28            The next Case Management Conference will be held on June 22, 2016 at


                                                   -6-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 40 of 229



 1     10:00 a.m. The parties shall provide the Court with a joint status report on issues
 2     mentioned in this order and any issues they wish to address at the conference by
 3     June 15, 2016. If issues arise in the meantime that require prompt decision, the parties
 4     should place a conference call to the Court.
 5            Dated this 1st day of April, 2016.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -7-
      Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 1 of 19
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 41 of 229



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 12
                                                        (Joint Record Collection)
11
12
13            Based upon the stipulation and agreement of the parties (Doc. 1470),
14            IT IS ORDERED as follows:
15            1.     The parties to this litigation have jointly agreed to use The Marker Group,
16     Inc. (“Marker”) to collect medical, insurance, Medicare, Medicaid, prescription, Social
17     Security, workers’ compensation, and employment records for individual plaintiffs from
18     third-parties designated as custodians for such records by Plaintiffs or Defendants C.R.
19     Bard, Inc. and Bard Peripheral Vascular (“Bard”).
20            2.     All plaintiffs who are included in the PFS/DFS Group 1 of the Bellwether
21     process (as set forth in Case Management Order No. 11, Doc. 1662) must complete, date,
22     and execute the agreed upon forms of party authorizations attached to this Order as
23     Exhibit A (the “Authorizations”). Those plaintiffs may not object to the form, execution,
24     or issuance of the Authorizations.      In completing the authorizations, the individual
25     plaintiff shall authorize production of records from the date five years prior to implant for
26     all records described in the Authorizations.
27            3.     Each Plaintiff required to execute Authorizations under this Order must
28     provide the original completed and executed Authorizations to Marker on the date that
      Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 2 of 19
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 42 of 229



 1     his or her Plaintiff Fact Sheet (“PFS”) is due to be served on Bard. Each Plaintiff must
 2     also serve copies of the same to Defendants with his or her PFS.
 3            4.     If a custodian to whom an Authorization is presented refuses to provide
 4     records in response to the Authorization, Marker will notify the parties (in accordance
 5     with its vendor agreement with the parties). The individual plaintiff’s attorney shall
 6     attempt to resolve the issue with the custodian, such that the necessary records are
 7     promptly provided.     To the extent any custodian requires a release other than the
 8     Authorizations, the individual plaintiff whose records are sought must complete the
 9     custodian-specific authorization form within ten (10) days after it has been provided by
10     Marker or Bard unless he or she objects to the form. If the individual plaintiff objects to
11     the custodian-specific form, the parties shall meet and confer in an effort to resolve the
12     objection.
13            5.     Marker will send all custodians from whom records are sought the form of
14     certificate of acknowledgment attached as Exhibit B (the “Acknowledgement”). The
15     Acknowledgement will serve as evidence of authenticity and satisfy the requirements of
16     authentication under Federal Rule of Evidence 901(a). All other evidentiary objections
17     are preserved, and any party retains the right to offer proof that the certified documents
18     are not complete or are otherwise inaccurate.
19            6.     Marker will obtain records and host them in a secure database, accessible to
20     Plaintiffs and Bard, according to the parties’ vendor agreement with Marker. Any party
21     may request any ancillary services from Marker at its own expense.
22            7.     Upon receipt of records and placement into the secure database, Marker
23     will notify designated individuals for Plaintiffs and Bard (via email) that documents have
24     been posted for Plaintiffs’ review on Marker’s website. Plaintiffs shall have ten (10)
25     calendar days after such notice from Marker (the “Review Grace Period”) to review
26     records for privilege and compliance with the applicable date range for the records.
27     During the Review Grace Period, Plaintiffs will identify any documents for which they
28     claim a privilege exists or that fall outside of the applicable date range for the records. In


                                                   -2-
      Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 3 of 19
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 43 of 229



 1     the event that Plaintiffs’ counsel in good faith finds that the volume or content of the
 2     documents posted cannot be sufficiently reviewed within the Review Grace Period,
 3     Plaintiffs will notify Bard and Marker, within the applicable Review Grace Period, of a
 4     request for extension of time to review the documents. Thereafter, the parties will meet
 5     and confer regarding Plaintiffs’ request for an extension. If the parties are unable to
 6     agree, Plaintiffs will apply to the Court for relief during the Review Grace Period. Such
 7     application shall extend the Review Grace Period until resolution by the Court.
 8            8.     Prior to the end of the Review Grace Period, Plaintiffs will notify Bard and
 9     Marker if they contend that there are privileged documents within the group or that there
10     are documents that fall outside of the applicable date range for the records.
11            9.     Absent notification by Plaintiffs to Marker of a claimed privilege,
12     agreement to extend the Review Grace Period, or a request for relief made to the Court
13     within the Review Grace Period, Marker will automatically make the documents
14     accessible to Bard on the day after the Review Grace Period ends.
15            10.    If Plaintiffs notify Bard of a privilege claim, Plaintiffs’ counsel will
16     produce to Bard, via email, a privilege log identifying the documents as to which
17     privilege is asserted, the bases for the claimed privilege, and whether Plaintiffs will be
18     producing redacted versions of any of the documents within five (5) business days of the
19     notice. Plaintiffs will contemporaneously produce to Marker any redacted documents
20     and instruct Marker in writing to either make the redacted documents available to both
21     parties on Marker’s website or to withhold from Bard the entire set or portion of records
22     based upon Plaintiffs’ claim of privilege until further notice.
23            11.    In the event that Plaintiffs inadvertently fail to claim a legal privilege they
24     contend attaches to any record, Plaintiffs shall request a clawback of those documents by
25     Bard, meet and confer with Bard counsel regarding those documents, and, if the parties
26     agree, direct Marker to destroy the designated records.
27            12.    If Plaintiffs notify Bard of a claim that certain documents fall outside of the
28     applicable date range for the records, Plaintiffs’ counsel will produce to Bard, via email,


                                                   -3-
      Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 4 of 19
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 44 of 229



 1     a log identifying all such documents (including their dates).                  Plaintiffs will
 2     contemporaneously instruct Marker in writing to withhold those documents from Bard
 3     until further notice based upon Plaintiffs’ claim that they fall outside of the applicable
 4     date range for such records.
 5            13.    The parties will meet and confer on any claims that documents are
 6     privileged or fall outside of the applicable date range for the records, and if not resolved,
 7     and if not resolved, place a joint call to the Court to seek resolution of the issue.
 8            14.    Bard will pay the total costs associated with records collection from each
 9     custodian, including the records-copying and provision charges from the custodians and
10     Marker’s collection service fees. Plaintiffs may download collected records from the
11     repository by paying Marker’s fees for a copy of those records without contributing to the
12     costs incurred by Bard to obtain the records from custodians. In the event that Bard
13     believes that Plaintiffs’ downloading of records exceeds that which the parties
14     contemplated in agreeing to this Order, Bard may meet and confer with Plaintiffs’ Co-
15     Lead Counsel. If the parties cannot resolve the dispute, they shall contact the Court on
16     how to resolve the issue.
17            15.    Any party may choose to discontinue the use of the joint vendor, Marker, at
18     any time upon thirty (30) days’ notice to the other parties. The withdrawing party will
19     remain responsible for the costs of any records ordered prior to the withdrawal to the
20     extent otherwise required by this Order.
21            16.    Each party retains the right to issue subpoenas and to employ other means
22     for discovery if required by any custodian to obtain records.
23            Dated this 5th day of May, 2016.
24
25
26
27
28


                                                    -4-
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 5 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 45 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 6 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 46 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 7 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 47 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 8 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 48 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 9 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 49 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 10 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 50 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 11 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 51 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 12 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 52 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 13 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 53 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 14 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 54 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 15 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 55 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 16 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 56 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 17 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 57 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 18 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 58 of 229
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 19 of 19
Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 59 of 229
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 60 of 229



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 13

11
12            The Court held a fourth Case Management Conference with the parties on

13     June 21, 2016. The conference was scheduled to address ongoing matters and a number

14     of issues identified in Case Management Order No. 10 (Doc. 1319).

15     A.     ESI Discovery.

16            The Court addressed the discovery dispute identified in the parties’ matrix

17     regarding ESI discovery and custodians. Doc. 1756. The parties have made considerable

18     progress in agreeing on custodians to be searched or revisited, and the development of

19     search terms. After considering arguments from the parties about the matrix dispute, the

20     Court concluded that Defendants’ ESI searches should include the regional sales

21     managers identified in the matrix. See Doc. 1756 at 5. The Court is persuaded that these

22     regional sales managers had direct responsibility for Defendants’ sales force throughout

23     the nation and likely will possess relevant information.

24     B.     FDA Warning Letter.

25            The Court addressed issues raised by the parties in a matrix of disputes related to

26     the FDA warning letter. Doc. 1471. The first, second, and fourth issues raised in the

27     matrix (Plaintiffs’ deposition request no. 7, Plaintiffs’ deposition request no. 8, and

28     Plaintiffs’ request for production no. 35) concern discovery of internal communications
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 61 of 229



 1     related to the FDA warning letter and related actions. Counsel advised the Court that
 2     Defendants have agreed to include in the ESI discovery search 11 of the 17 individuals
 3     identified by Plaintiffs, and that the parties will continue discussing the remaining six
 4     individuals Plaintiffs have identified. As a result, the parties agreed that the Court need
 5     not rule on this issue.
 6            The Court addressed the fourth dispute (Plaintiffs’ request for production no. 26)
 7     regarding Plaintiffs’ request for the complete employment files of Messrs. Modra,
 8     Uebelocker, Wheeler, and Ludwig. After listening to the parties’ arguments, the Court
 9     concluded that Defendants need not produce the entire employment files for these
10     individuals. But Defendants shall produce, under the protective order, documents from
11     the files relating to any internal discipline, reprimands, adverse consequences, negative
12     employment reviews, or comparable information, taken against any of these four
13     individuals on the basis of under-reporting or non-reporting addressed in the FDA
14     warning letter.
15            The final issue raised in the matrix concerned Plaintiffs’ request for the “files” of
16     Messrs. Ring, Williamson, and Gaede related to the FDA investigation and warning
17     letter. Defense counsel have agreed to produce ESI from Messrs. Williamson and Gaede,
18     and the parties are discussing the production of ESI from Mr. Ring. The Court concluded
19     that Plaintiffs’ request for the “files” of these individuals is vague and imprecise.
20     Plaintiffs should craft more specific requests for production. The Court agreed that ESI
21     to or from these individuals related to the FDA warning letter is relevant and should be
22     produced, but further production will depend on Plaintiffs’ issuance of more precise
23     document requests.
24     C.     Deposition Protocol.
25            The Court reviewed the deposition protocol submitted by the parties. Doc. 1472.
26     The Court will make some minor modifications and issue the protocol shortly.
27     D.     Confidentiality Designations.
28            The parties’ joint report for the status conference (Doc. 1756) noted that Plaintiffs


                                                  -2-
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 62 of 229



 1     disagree with confidentiality designations Defendants have applied to some documents
 2     under the Court’s protective order. Plaintiffs have been identifying the designations with
 3     which they disagree, pursuant to paragraph 22 of the protective order, and asked whether
 4     the Court wishes to rule on these disagreements now or later in the litigation. The Court
 5     directed the parties to raise these issues later in the litigation, when documents are to be
 6     used in connection with dispositive motions. At that point in the case, a different
 7     standard for protection of information will apply and the Court’s decision will be
 8     informed by the nature of the dispositive motions being filed by each side. In the
 9     meantime, if a confidentiality designation creates problems in discovery, the parties
10     should call the Court immediately for a resolution.
11     E.      Discovery Schedule.
12             The Court discussed the existing October 28, 2016 fact discovery deadline with
13     the parties. See CMO 8, Doc. 519. Both sides stated that discovery was proceeding well
14     and that the deadline does not present concerns.
15     F.      Mature Cases.
16             The Court requested an update on the 10 mature cases that are likely to be
17     remanded before other cases in this MDL. See Doc. 1485 at 2. In the joint report to be
18     filed before the next Case Management Conference, the parties should address these
19     cases and identify projected dates by which they will be returned to their original
20     districts.
21     G.      Recently Filed Class Action.
22             The parties advised the Court that Plaintiffs’ counsel recently have filed a medical
23     monitoring class action, which was assigned to this Court. See Barraza, et al. v. CR
24     Bard, Inc., et al., Case No. CV-16-1374-PHX-DGC (D. Ariz. May 5, 2016). The parties
25     stipulated on the record that the class action may be consolidated with this MDL. The
26     Court will enter a separate order consolidating the cases. The parties also agreed that the
27     fact discovery deadline of October 28, 2016, will apply to the class action. In the joint
28     report to be filed before the next Case Management Conference, the parties shall provide


                                                   -3-
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 63 of 229



 1     the Court with a proposal regarding the remaining litigation schedule for the class action.
 2     Specifically, the parties should address when a motion for class certification will be filed,
 3     what expert discovery is needed before that motion is filed, and whether other deadlines
 4     in the MDL, such as the deadlines for disclosure of merits-related expert reports, will
 5     apply in the class action.
 6     H.     Next Case Management Conference.
 7            The Court will hold the next Case Management Conference on August 23, 2016
 8     at 10:00 a.m. The parties shall provide the Court with a joint status report on issues
 9     mentioned in this Order and any issues they wish to address at the conference on or
10     before August 17, 2016.
11            Dated this 21st day of June, 2016.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -4-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 64 of 229



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 14
       THIS DOCUMENT RELATES TO:
       ALL CASES
11                                                      (Deposition Protocols)
12
13
14            Pursuant to the parties' stipulation (Doc. 1472),
15            IT IS ORDERED that the following deposition protocols shall be followed in
16     depositions conducted in the above-referenced MDL.
17     A.     Deposition Notices
18            1.     This Order applies to all depositions in MDL-2641, which will be noticed
19     and conducted pursuant to Fed. R. Civ. P. ("FRCP") 30 and this Order.
20            2.     This Order, in its entirety, shall be attached to any non-party subpoena or
21     deposition notice.
22     B.     Cross-Notices Between State Court Cases and These Proceedings
23            Any depositions originally noticed in this MDL may be cross-noticed in any state
24     court cases pending at the time of the deposition.
25     C.     Number of Depositions Allowed
26            Any Federal Rule of Civil Procedure and/or Local Rule purporting to limit the
27     number of depositions shall not apply in this MDL proceeding. If either side believes
28     that the other is taking unnecessary or irrelevant depositions they may bring the issue to
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 65 of 229



 1     the Court for appropriate resolution, after first making a good faith effort to resolve the
 2     issue without the Court’s involvement.
 3     D.     Scheduling of Depositions
 4            1.     Absent extraordinary circumstances, counsel shall cooperate with opposing
 5     counsel and counsel for proposed deponents in an effort to schedule depositions at
 6     mutually convenient times and locations in accordance with the schedule established in
 7     this case.
 8            2. Lead and Liaison Counsel shall be responsible for providing posted notice of
 9     any deposition in this MDL to counsel.
10     E.     Location of Depositions
11            The parties shall endeavor to schedule all depositions at locations within a
12     reasonable distance from the place of residence of the deponent, or at such other location
13     as is agreed to by all counsel involved and the deponent.
14     F.     Attendance at Deposition
15            1.     In order to arrange for adequate deposition space, counsel wishing to attend
16     in person a deposition noticed in MDL-2641 shall provide notice to Plaintiffs' Co-Lead
17     Counsel or Defendants' Lead Counsel of their intention to attend in person three days in
18     advance of the deposition. Plaintiffs’ Co-Lead Counsel and Defendants’ Lead Counsel
19     shall consult two days prior to the deposition to ensure that there is adequate space for the
20     deposition.
21            2.     In the event that a party wishes to participate in a deposition remotely, that
22     is, either by telephone or internet, that party shall notify the party noticing the deposition
23     (either Plaintiff’ Co-Lead Counsel or Defendants’ Lead Counsel) two days in advance of
24     the start of the deposition and make the arrangements necessary to participate in the
25     deposition. Any party seeking to participate remotely must agree to be bound by
26     applicable Protective Order in this case and agree not to re-record the deposition, by
27     video or audio means.
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 66 of 229



 1            3.     While a deponent is being examined about any information subject to the
 2     Protective Order entered in this litigation, persons to whom disclosure is not authorized
 3     shall be excluded whether in person or telephonically.
 4     G.     Conduct of Depositions
 5            1.     There should ordinarily be no more than two examining attorneys per side,
 6     who shall confer prior to the deposition regarding the allocation of time to question.
 7     Counsel for Plaintiffs shall cooperate so that examinations by multiple attorneys for the
 8     MDL do not exceed the allotted time. Under no circumstances will Plaintiffs’ failure to
 9     allocate time among themselves (or to enforce such an allocation during the deposition)
10     result in the extension of a deposition.
11            2.     All deposition objections are reserved, except as to the form of the question
12     and the answer. Counsel shall otherwise comply with Fed. R. Civ. P. 30(c)(2) concerning
13     objections at depositions. An objection by one party reserves the objection for all parties.
14     H.     Duration and Time Allocation of Deposition
15            1.     The time limitations on depositions imposed by Fed. R. Civ. P. 30(d)(1)
16     shall apply in the MDL unless the parties agree to a different time limitation in the MDL
17     or the Court establishes a different time limitation in this Order or for a particular
18     deposition or depositions. The Parties shall negotiate in good faith regarding any request
19     by any Party for an extended length of time for a particular deposition. If the Parties
20     cannot agree on the length of a deposition, a Party may move for an extension of the
21     seven hour limit; provided that in no event may a deposition last more than seven hours
22     in a given day absent agreement of counsel or order of this Court.
23            2.     The party noticing the deposition of an opposing party, its officers, present
24     employees, present agents, and present consultants shall be entitled to the full time
25     allowed under Fed. R. Civ. P 30(d)(1). The deposed party (or party whose officers,
26     employees, or agents are deposed) may extend the deposition beyond the time allowed
27     under Fed. R. Civ. P 30(d)(1) in order to examine the witness; however, the noticing
28


                                                   -3-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 67 of 229



 1     party shall presumptively be entitled to an additional amount of deposition time equal to
 2     half the time used by the extending party.
 3            3.     For the depositions of former employees, agents, or consultants of Bard
 4     both sides shall have the opportunity to examine the witnesses on common issues for up
 5     to a total of eight (8) hours. The deposition time shall be allocated as follows: six (6)
 6     hours to Plaintiffs, and two (2) hours to Bard. If Bard believes unusual circumstances
 7     exist to alter the allocation of time, it shall notify Plaintiffs’ Co-Lead Counsel not later
 8     than ten (10) days prior to the deposition date and the parties shall meet and confer as to
 9     whether to reallocate time and, if so, on the reallocation.
10            4.     For all other fact witnesses, both sides shall have equal time to examine the
11     witnesses.
12            5.     Depositions should normally be completed by no later than 7:30 p.m. on the
13     date noticed. If for some reason the deposition cannot be completed by 7:30 p.m., the
14     parties and the witness may agree to extend the deposition beyond 7:30 p.m. However, if
15     both parties and the witness are not in agreement to extend the deposition beyond
16     7:30 p.m., the parties and witness shall meet and confer regarding the date and time for
17     completion of the deposition.
18     I.     Supplemental Depositions
19            Parties added to this MDL after a deposition has been taken may, within sixty (60)
20     days after becoming a party in this Court, request permission to conduct a supplemental
21     deposition of the deponent. If permitted, the deposition shall be treated as the resumption
22     of the deposition originally noticed. Supplemental depositions may not be taken without
23     leave of court or agreement of the parties.
24     J.     Deposition Disputes
25            Disputes arising during depositions that cannot be resolved by agreement and that,
26     if not immediately resolved, will significantly disrupt the discovery schedule, require
27     rescheduling of the deposition, or possibly result in the need to conduct a supplemental
28     deposition, shall be presented to the Court by telephone. In the event the Court is not


                                                     -4-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 68 of 229



 1     available, the parties will continue with the deposition making a full reservation of rights
 2     on the record concerning the dispute at issue to preserve it for a ruling by the Court at the
 3     earliest possible time.
 4            Dated this 21st day of June, 2016.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 69 of 229



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 15

11
12
13             The Court held a fifth case management conference with the parties on August 23,

14     2016.    The conference addressed ongoing matters and issues identified in Case

15     Management Order No. 13 (Doc. 2238).

16     A.      Bellwether Selection.

17             The parties have made good progress in selecting bellwether cases for PFS/DFS

18     Group 1. See Doc. 1662. Two Plaintiffs among the cases selected by Defendants have

19     declined to provide Lexecon waivers. At the case management conference, counsel for

20     these Plaintiffs explained the Plaintiffs’ reasons for not providing waivers. After hearing

21     the reasons, and comments by defense counsel, the Court concluded that Plaintiffs are not

22     attempting to manipulate the bellwether selection process by strategically withholding of

23     waivers, and that counsel for the two Plaintiffs provided colorable reasons for declining

24     waivers. Based on these findings, the Court could identify no basis upon which to order

25     these Plaintiffs to waive their rights under Lexecon. As a result, Defendants should

26     identify two more cases and the parties should continue to follow the procedures in Case

27     Management Order No. 11 (Doc. 1662).

28
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 70 of 229



 1     B.    ESI Discovery.
 2           The parties have encountered some difficulties with respect to the discovery of
 3     ESI from “shared” space on Defendants’ servers and computers. The Court expressed
 4     concern that this issue remains unresolved so late in the litigation. To ensure that the
 5     issue is resolved promptly, the Court entered the following order. The parties will meet
 6     (as they had already planned to do) today to address this issue. Defense experts will be
 7     present to propose a method for locating relevant ESI on shared space. If the parties have
 8     not reached agreement on this issue by August 30, 2016, the Court will hold a conference
 9     call on August 31, 2016, at 10:00 a.m. The Court intends to appoint a Special Master if
10     a dispute remains, and to require the Special Master to render a decision on this issue no
11     later than September 16, 2016, so production can occur by the end of September. If the
12     parties reach agreement, they can simply notify the Court that a conference call is not
13     necessary on August 31, 2016. In all events, the Court expects Defendants to complete
14     production of ESI from the shared space by the end of September.
15           The parties addressed Plaintiffs’ request to obtain ESI discovery from Defendants’
16     overseas operations.   Specifically, Plaintiffs want to obtain marketing materials or
17     regulatory communications, from entities operating in foreign countries, that differ from
18     marketing and regulatory statements Defendants have made in the United States.
19     Plaintiffs have not identified any reason to believe that such different communications
20     have occurred, and Mr. Carr apparently testified that Defendants’ marketing and
21     regulatory communications all originate in Defendants’ United States operations. The
22     Court is inclined to conclude that the chances of finding relevant and helpful information
23     through such discovery are simply too remote to justify the effort required to search
24     electronic communications in 15 to 20 overseas companies in order to find statements
25     that might be inconsistent with the myriad marketing and regulatory communications
26     Defendants have issued in the United States. To ensure that the Court makes a fully-
27     informed decision on this issue, however, Plaintiffs may file a short memorandum by the
28     close of business on August 25, 2016, stating their reasons for believing either that Mr.


                                                 -2-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 71 of 229



 1     Carr’s description is incorrect or that there is good reason to suspect that relevant
 2     information can be obtained from foreign sources without undue burden. If the Court
 3     concludes that a response is required by Defendants, the Court will order Defendants to
 4     provide that response promptly. Otherwise, Defendants need not respond, and the Court
 5     will issue a ruling on this matter.
 6     C.     Mature Cases.
 7            The parties have indicated that remand of the mature cases identified in previous
 8     Case Management Orders should await completion of expert discovery in this case
 9     because such discovery may be relevant in the trials of the mature cases. The parties
10     asked whether any case-specific discovery should occur in this MDL with respect to
11     mature cases, and the Court concluded that it should not. Case-specific discovery should
12     occur after remand.
13     D.     Class Action Schedule.
14            The Court and the parties discussed a schedule for class certification discovery and
15     briefing in the Barraza case, No. CV16-1374. The Court established a schedule that will
16     be contained in a separately issued Case Management Order.
17     E.     Beasley Deposition.
18            The Court concludes that Mr. Beasley, who is a Group President at C.R. Bard,
19     qualifies for consideration under the apex deposition doctrine. The relevant inquiry,
20     therefore, is (1) whether he has unique, first-hand, non-repetitive knowledge of the facts
21     at issue in this case, and (2) whether Plaintiffs have exhausted other less-intrusive
22     discovery methods. See Klungvedt v. UNUM Grp., 2013 WL 551473, at *2 (D. Ariz.
23     Feb. 13, 2013). The parties shall file three page memoranda by the close of business on
24     August 26, 2016, addressing these issues.
25     F.     Multi-Plaintiff Cases.
26            The Court discussed with the parties a multi-plaintiff case recently transferred to
27     this MDL (CV16-2442), and a second multi-plaintiff case that may be transferred in the
28     future. Defendants have filed a motion to dismiss in the recently transferred case. See


                                                   -3-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 72 of 229



 1     No. CV16-2442, Docs. 9, 10. Plaintiffs shall file a response to this motion no later than
 2     September 2, 2016, and Defendants shall file a reply on or before September 13, 2016.
 3     The Court will deal with the coming multi-plaintiff case when it arrives.
 4     G.     Privilege Issues.
 5            The parties shall resolve remaining privilege issues by September 28, 2016. If
 6     the issues are not resolved by that date, the parties promptly shall place a conference call
 7     to the Court.
 8     H.     Duplicative Filings.
 9            The parties stated that three Plaintiffs have appeared in at least two cases,
10     represented by different attorneys, in this MDL.       The Court directed the Plaintiffs’
11     Steering Committee to confer with the attorneys representing these Plaintiffs in an effort
12     to obtain agreement regarding dismissal of one of the duplicative cases. Plaintiffs shall
13     report on this effort in the joint report to be filed before the next Case Management
14     Conference. If duplicative filings remain, the parties should propose a motion method
15     and schedule under which the Court can resolve this issue.
16     I.     Plaintiffs’ Objections.
17            Plaintiffs have objected to discovery of communications between Plaintiffs and the
18     FDA related to the FDA warning letter, communications between Plaintiffs and NBC
19     related to NBC news stories about the products at issue in this case, and third-party
20     financing that may be in place with respect to Plaintiffs in this MDL.          The Court
21     discussed these issues with the parties, and decided that focused briefing is needed. By
22     the close of business on September 2, 2016, the parties shall file nine-page memoranda
23     addressing these three issues.
24     J.     Deceased Plaintiffs.
25            The Court has, unfortunately, received notices of the deaths of three Plaintiffs:
26     John L. Kuhn, Jr. (Doc. 2332), Olan Jones (Doc. 2850), and Anthony C. Docimo
27     (Doc. 3101). The Plaintiffs’ Steering Committee shall contact Plaintiffs’ counsel in these
28     cases. Before the next status conference, Plaintiffs’ counsel shall decide whether the


                                                  -4-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 73 of 229



 1     cases survive the death of the Plaintiff in each case, and shall file documents with respect
 2     to their position on the survival of claims. Plaintiffs’ counsel shall report on the status of
 3     these cases and any additional cases that may arise at the next Case Management
 4     Conference.
 5     K.     PSC Report.
 6            Plaintiffs’ counsel stated that a report from the Plaintiffs’ Steering Committee is
 7     due at the end of September 2016, and requested an extension to October 31, 2016 for the
 8     filing of the report. The Court agreed. After the hearing, the Court reviewed Case
 9     Management Order No. 6 (Doc. 372) and noted that the most recent quarterly report was
10     due at the end of the second week of August (Doc. 372 at 13). The Court is not certain
11     what report Plaintiffs’ counsel were referring to at the conference, or whether the report
12     required in Case Management Order No. 6 has been provided. Plaintiffs’ counsel shall,
13     within the next week, communicate with the Court regarding this issue.
14     L.     Next Case Management Conference.
15            The Court will hold the next Case Management Conference on October 14, 2016
16     at 10:00 a.m. The parties shall provide the Court with a joint status report on issues
17     mentioned in this Order and any issues they wish to address at the conference on or
18     before October 10, 2016.
19            Dated this 24th day of August, 2016.
20
21
22
23
24
25
26
27
28


                                                   -5-
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 74 of 229




From: azddb_responses@azd.uscourts.gov [mailto:azddb_responses@azd.uscourts.gov]
Sent: Monday, August 29, 2016 2:24 PM
To: azddb_nefs@azd.uscourts.gov
Subject: Activity in Case 2:15-md-02641-DGC IN RE: Bard IVC Filters Products Liability Litigation Order



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if
the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                         U.S. District Court

                                                                     DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 8/29/2016 at 11:23 AM MST and filed on 8/29/2016
Case Name:             IN RE: Bard IVC Filters Products Liability Litigation
Case Number:           2:15-md-02641-DGC
Filer:
Document Number: 3272(No document attached)

Docket Text:
ORDER. The Court has reviewed the memoranda provided by the parties on the deposition of Jim Beasley. Docs. 3268, 3269.
Plaintiffs argue that Defendants have not shown that Beasley falls within the apex deposition doctrine, but Plaintiffs agreed in
the Parties' joint status report that Beasley was "President of BPV from 2007 through 2012" and "is currently a Group President
at C.R. Bard." Doc. 3102 at 15. They do not dispute that in 2010 -- the year he wrote a memorandum about which Plaintiffs wish
to ask him questions -- Beasley was responsible for hundreds of Bard products. Id. at 16. The Court concludes that Beasley "is
clearly a high-level executive," and that the apex doctrine therefore applies. Klungvedt v. Unum Grp., No. 2:12-CV-00651-JWS,
2013 WL 551473, at *2 (D. Ariz. Feb. 13, 2013). The relevant questions, then, are "whether the executive has unique, first-hand,
non-repetitive knowledge of the facts at issue in the case and whether the party seeking the deposition has exhausted other
less intrusive discovery methods." Id. The exhibits provided by Plaintiffs confirm that Beasley is a high-level executive (Doc.
3271 at 3); suggest that someone named Mark was going to talk to Beasley about a filter study (id. at 4-13); confirm that Beasley
was identified as the author of a management memo written in 2010, addressed to Tim Ring and copied to at least five others (id.
at 46); and contain speculation by Daniel Orms about what Beasley might have known or done in connections with the memo
(id. at 15-44). These materials do not show that Beasley has unique, first-hand, non-repetitive knowledge of the facts at issue in
this case, nor that Plaintiffs have exhausted other less intrusive discovery methods to obtain relevant information. The Court
therefore concludes that Beasley should not be deposed at this time. If Plaintiffs conclude that they can make the required
showing at a later point during the discovery period, they may raise this issue again with the Court. Signed by Judge David G
Campbell on 8-29-16. This is a TEXT ENTRY ONLY. There is no PDF document associated with this entry. (DGC)


2:15-md-02641-DGC Notice has been electronically mailed to:

James R Condo       jcondo@swlaw.com, docket@swlaw.com, glass@swlaw.com

Robert B Carey      rob@hbsslaw.com, ecfphx@hbsslaw.com
Robert W Boatman        Case  1:21-cv-00053-SPW-KLD
                         rwb@gknet.com,                         Document
                                        Karen.Trumpower@gknet.com,             19 Filed 05/09/21 Page 75 of 229
                                                                   lincoln.combs@gknet.com

Mark Stephen O'Connor         mark.oconnor@gknet.com, gay.blakesley@gknet.com

Turner Williamson Branch      tbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Joseph Paul Michael Angelo       joe@angelowhitelaw.com, stephen@angelowhitelaw.com

Clyde Talbot Turner      tab@tturner.com, jerrt@tturner.com, tiffany@tturner.com

David A Domina         ddomina@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Sandy A Liebhard        liebhard@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Paul Lincoln Stoller     paul.stoller@gknet.com, deborah.yanazzo@gknet.com

Willard J Moody, Jr      will@moodyrrlaw.com, courtney@moodyrrlaw.com, renee@moodyrrlaw.com

Fred Thompson        fthompson@motleyrice.com

Shannon L Clark        slc@gknet.com, karin.scheehle@gknet.com, roberta.schmidt@gknet.com

Michael William Heaviside      mheaviside@hrzlaw.com, awright@hrzlaw.com

Leonard W Aragon         leonard@hbsslaw.com, amyn@hbsslaw.com, ecfphx@hbsslaw.com

Elizabeth C Helm       kate.helm@nelsonmullins.com

Christopher A Seeger       cseeger@seegerweiss.com

James A Morris, Jr       jmorris@jamlawyers.com, aanderson@jamlawyers.com

Michael T Gallagher      donnaf@gld-law.com

Eric M Terry      eric@thlawyer.com, kpostol@thlawyer.com, kstephens@thlawyer.com

Michael G Daly       mdaly@pbmattorneys.com

Mark R Niemeyer         niemeyer@ngklawfirm.com

Joe Kendall    jkendall@kendalllawgroup.com, administrator@kendalllawgroup.com, jrudman@kendalllawgroup.com

C Lincoln Combs        lincoln.combs@gknet.com, kelly.saltsman@gknet.com

David J Szerlag      dszerlag@gmail.com, wendy@pritzkerlaw.com

John H Gomez       john@gomeztrialattorneys.com

Annesley H DeGaris        adegaris@degarislaw.com, asapone@degarislaw.com

David R Ongaro         dongaro@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Lyn Peeples Pruitt      lpruitt@mwlaw.com

Anthony J Nemo         tnemo@meshbesher.com

Andrew L Davick         adavick@meshbesher.com

Elaine T Byszewski       Elaine@hbsslaw.com, erikas@hbsslaw.com, jconte@hbsslaw.com
Thomas P Cartmell      Case    1:21-cv-00053-SPW-KLD
                       tcartmell@wcllp.com, m.goldwasser@wcllp.comDocument 19 Filed 05/09/21 Page 76 of 229

Patricia Lynn Campbell      pcampbell@potts-law.com, nchambers@potts-law.com

Amanda Christine Sheridan      asheridan@swlaw.com, docket@swlaw.com, pritchey@swlaw.com

Michael Kevin Brown        mkbrown@reedsmith.com, vbarreto@reedsmith.com

Robert D Rowland       khubbard@ghalaw.com, lisal@ghalaw.com

Yvonne M Flaherty      ymflaherty@locklaw.com, bgilles@locklaw.com, rnzubiate@locklaw.com, sgpatchen@locklaw.com

Wendy R Fleishman       wfleishman@lchb.com, jkeatingwolk@lchb.com, mdecker@lchb.com

John C Duane       jduane@motleyrice.com, clwhetstone@motleyrice.com, kgardner@motleyrice.com, mhopkins@motleyrice.com

Donald A Migliori     dmigliori@motleyrice.com

Kara Trouslot Stubbs       stubbs@bscr-law.com

Samuel J Horovitz     shorovitz@rtlaw.com, drossier@rtlaw.com

Charles R Houssiere, III     choussi@hdhtex.com, rkauffman@hdhtex.com

Ellen A Presby     ellenpresby@nemerofflaw.com, gabrielcanto@nemerofflaw.com, lisadelgado@nemerofflaw.com

Max Freeman (Terminated) mfreeman@millerweisbrod.com, aboone@millerweisbrod.com, crubin@millerweisbrod.com, mtrull@millerweisbrod.com,
tnguyen@millerweisbrod.com

Richard W Schulte      rschulte@yourlegalhelp.com, cartim@yourlegalhelp.com, jgebelle@yourlegalhelp.com

Les Weisbrod (Terminated)      lweisbrod@millerweisbrod.com, btrujillo@millerweisbrod.com

Michael K Johnson      mjohnson@johnsonbecker.com, rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Carrie R Capouellez      ccapouellez@lopezmchugh.com

Matthew Ramon Lopez mlopez@lopezmchugh.com, agarrett@lopezmchugh.com, beast@lopezmchugh.com, mjones@lopezmchugh.com,
mwass@lopezmchugh.com

Alexandra V Boone (Terminated)       aboone@millerweisbrod.com, mtrull@millerweisbrod.com

Eric Davis Holland     eholland@allfela.com, tblasa@allfela.com

Joseph A Osborne, Jr       josborne@oa-lawfirm.com, ggiovanni@oa-lawfirm.com, rbell@oa-lawfirm.com

Rolf T Fiebiger     rfiebiger@johnsonbecker.com, apeterson@johnsonbecker.com

Gregory N McEwen         gmcewen@mcewenlaw.com, asteinberg@mcewenlaw.com, mschmid@mcewenlaw.com

John J Driscoll    john@thedriscollfirm.com, andrew@thedriscollfirm.com

Jason P Johnston     jjohnston@meshbesher.com, araso@meshbesher.com, gzimmerman@meshbesher.com, hsternquist@meshbesher.com

Alex C Park       alexcpark@hotmail.com, alexcpark@yahoo.com

Joseph Jacob Zonies      jzonies@zonieslaw.com, gbentley@zonieslaw.com, jcox@zonieslaw.com, sshaver@zonieslaw.com

Don K Ledgard        DLedgard@capretz.com, pmartinez@capretz.com
Brendan J Flaherty    Case   1:21-cv-00053-SPW-KLD
                      brendan@pritzkerlaw.com,                    Document 19 Filed 05/09/21 Page 77 of 229
                                               tania@pritzkerlaw.com

Kenneth W Pearson        kpearson@johnsonbecker.com, apeterson@johnsonbecker.com

Ahmed Samir Diab        adiab@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com, nstoneman@gomeztrialattorneys.com

T Matthew Leckman         mleckman@pbmattorneys.com, staylor@pbmattorneys.com

Theodore Floyd Stokes       ted@stokeslawpllc.com

M Blair Clinton     bclinton@hgdlawfirm.com

Stuart Goldenberg     slgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Marlene J Goldenberg       mjgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Margaret Moses Branch        mbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Adam Tal Funk       afunk@branchlawfirm.com, ksmith@branchlawfirm.com, mslemp@branchlawfirm.com, psanchez@branchlawfirm.com

Michael B Leh      mleh@lockslaw.com, ahouchins@lockslaw.com

D Todd Mathews        todd@gorijulianlaw.com, afaust@gorijulianlaw.com, cfischer@gorijulianlaw.com

Matthew Robert Boatman        matt.boatman@gknet.com

Michael P McGartland       mike@mcgartland.com, catherine@mcgartland.com, haley@mcgartland.com

David J Hodge      dhodge@mkhlawyers.com, lee@mkhlawyers.com

Angela M Higgins      higgins@bscr-law.com, mcarrillo@bscr-law.com

Mark Kevin Gray       Mgray@grayandwhitelaw.com, cjones@grayandwhitelaw.com

Joseph R Johnson      jjohnson@babbitt-johnson.com, dcodding@babbitt-johnson.com

James Albert Montee       jmontee@monteelawfirm.com, jimmontee@gmail.com

James P Cannon       jpc.atty@yahoo.com

Brandee J Kowalzyk        brandee.kowalzyk@nelsonmullins.com

Matthew B Lerner      matthew.lerner@nelsonmullins.com, carrie.brown@nelsonmullins.com, miche.boles@nelsonmullins.com

Richard B North, Jr     richard.north@nelsonmullins.com, mandy.evangelista@nelsonmullins.com, maria.turner@nelsonmullins.com

Ben C Martin      bmartin@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com, tarbon@bencmartin.com

Thomas William Arbon       tarbon@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com

Taylor Tapley Daly      taylor.daly@nelsonmullins.com

Julia Reed-Zaic     julia@hrzlaw.com, awright@hrzlaw.com, laura@hrzlaw.com

Laura Elizabeth Smith     laura@hrzlaw.com, awright@hrzlaw.com

Ramon Rossi Lopez        rlopez@lopezmchugh.com, bmeyers@lopezmchugh.com, wespitia@lopezmchugh.com

Troy Alexander Brenes (Terminated)      tbrenes@breneslawgroup.com, jsabol@breneslawgroup.com
Kevin George LohmanCase  1:21-cv-00053-SPW-KLD
                     klohman@reedsmith.com,               Document
                                            cspoon@reedsmith.com                     19 Filed 05/09/21 Page 78 of 229

Nathan Craig Van Der Veer nate@frplegal.com, hgillis@frplegal.com, kristi@frplegal.com

Richard Arthur Freese      rich@freeseandgoss.com, regina@freeseandgoss.com

Robert M Hammers, Jr        rob@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

James Frederick Rogers       jim.rogers@nelsonmullins.com, julia.norcia@nelsonmullins.com, kim.lanier@nelsonmullins.com

Matthew Ryan McCarley        mccarley@fnlawfirm.com, charlotte@fnlawfirm.com, vcanizales@fnlawfirm.com

Michael S Katz      mkatz@lopezmchugh.com

John A Dalimonte       johndalimonte@kdlaw.net, jessicar@kdlaw.net, rdusablon@kdlaw.net

Teresa C Toriseva      justice@torisevalaw.com

Clair A Montroy, III     montroylaw@verizon.net

Melissa Dorman Matthews        mdorman@hdbdlaw.com, alopez@hdbdlaw.com

David B Krangle      dkrangle@alonsokrangle.com

Jason T Schneider      jason@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

Calle M Mendenhall       calle@freeseandgoss.com, regina@freeseandgoss.com

Spencer J Pahlke       spahlke@walkuplawoffice.com, lmccombe@walkuplawoffice.com

Michael A Kelly     mkelly@walkuplawoffice.com, afreeman@walkuplawoffice.com

Steven James Boranian       sboranian@reedsmith.com, drothschild@reedsmith.com

Kimberly Waters Grant       kgrant@waynegrant.com

Wayne Grant      wgrant@waynegrant.com, jmunn@waynegrant.com

Brandon L Corl      bcorl@potts-law.com, nchambers@potts-law.com

Andres F Alonso      aalonso@alonsokrangle.com

Christopher Thomas Kirchmer       ckirchmer@pulf.com, alee@pulf.com, cguilbeau@pulf.com, dwest@pulf.com

Randal A Kauffman       rkauffman@hdhtex.com, jmanriquez@hdhtex.com

Hadley L Matarazzo       hmatarazzo@faraci.com, tzukoski@faraci.com

Kenneth Riley     kriley@frplegal.com

John Pinckney Harloe, III     john@freeseandgoss.com, Brenda@freeseandgoss.com, calle@freeseandgoss.com, regina@freeseandgoss.com,
rich@freeseandgoss.com

Matthew D Davis        mdavis@walkuplawoffice.com, kbenzien@walkuplawoffice.com

Douglas Senger Saeltzer      dsaeltzer@walkuplawoffice.com, hehmke@walkuplawoffice.com

Michael Brandon Smith       bsmith@cssfirm.com, kackerman@cssfirm.com, lwheale@cssfirm.com

Stephen Grant Daniel      buck@howardnations.com, charles@howardnations.com, denicia@howardnations.com
                        Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 79 of 229
John Lacoste Langdoc        jlangdoc@baronbudd.com, awilson@baronbudd.com

S Ann Saucer       asaucer@baronbudd.com, awilson@baronbudd.com, glinsenb@baronbudd.com

Laura J Baughman        lbaughman@baronbudd.com, kmoore@baronbudd.com, mhaynie@baronbudd.com

Russell W Budd        rbudd@baronbudd.com, awilson@baronbudd.com, ralaniz@baronbudd.com

Felecia L Stern      stern@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Steven D Davis       sdavis@thlawyer.com, kelli@thlawyer.com, rose@thlawyer.com

Andrew D Kinghorn         andrew@thedriscollfirm.com

Jon C Conlin      jconlin@corywatson.com, ivc@corywatson.com, lstovall@corywatson.com

Jeff R Gaddy       JGADDY@LEVINLAW.COM, KMAYO@LEVINLAW.COM, TGILBERT@LEVINLAW.COM

Sindhu Daniel      sdaniel@baronbudd.com, glinsenb@baronbudd.com, yrocha@baronbudd.com

Roland Karim Tellis      rtellis@baronbudd.com, jcampbell@baronbudd.com

Howard L Nations charles@howardnations.com, alex.dailey@howardnations.com, buck@howardnations.com, lek@howardnations.com,
shelley@howardnations.com

Rand P Nolen       rand_nolen@fleming-law.com, pam_myers@fleming-law.com

Moze Cowper          mcowper@cowperlaw.com

Daniel Seltz    dseltz@lchb.com

Monte Bond        mbond@tautfestbond.com, acarpenter@tautfestbond.com, dliska@tautfestbond.com

Brian A Goldstein      brian.goldstein@cellinoandbarnes.com, denise.kinghorn@cellinoandbarnes.com, michael.williams@cellinoandbarnes.com

David P Matthews        dmatthews@dmlawfirm.com, lsantiago@dmlawfirm.com, msalazar@dmlawfirm.com

H Forest Horne       hfh@m-j.com, sct@m-j.com

Jaclyn L Anderson       janderson@klwtlaw.com

Graham B LippSmith        glippsmith@klwtlaw.com, nsmith@klwtlaw.com

Jennifer Nolte Williams     jwilliams@jacksonallenfirm.com, mmorales@jacksonallenfirm.com

Glen Elliot Turner     gturner@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Kirsten McNelly Bibbes       kbibbes@ongaropc.com, dpayne@ongaropc.com, kmikkelsen@ongaropc.com

David Raymond Ongaro         dongaro@ongaropc.com

William B Curtis      bcurtis@curtis-lawgroup.com, jgomez@curtis-lawgroup.com, pmcdonald@curtis-lawgroup.com

Randall Seth Crompton        scrompton@allfela.com, tblasa@allfela.com

Robin P Lourie       rpl@wlr.net

Brian Keith Jackson       kj@rileyjacksonlaw.com, jbailey@rileyjacksonlaw.com, marymalea@rileyjacksonlaw.com
Ethan L Shaw            Case 1:21-cv-00053-SPW-KLD
                   elshaw@shawcowart.com, scole@shawcowart.com Document             19 Filed 05/09/21 Page 80 of 229

Matthew J Riley      mriley@shawcowart.com, scole@shawcowart.com

Justin W Fishback      jfishback@shawcowart.com, scole@shawcowart.com

Jeff Seldomridge (Terminated)     jseldomridge@millerfirmllc.com, kunderwood@millerfirmllc.com, tlitzenburg@millerfirmllc.com

Jesse Burl Chrisp     jesse@chrisplaw.com, heather@chrisplaw.com

Melissa Erin Mielke     mmielke@skikos.com, jtucci@skikos.com, slong@skikos.com

David M Langevin       dave@westrikeback.com, kate@westrikeback.com, katie@westrikeback.com, melanie@westrikeback.com

Jennifer A Lenze     jlenze@lkmlawfirm.com, torres@lkmlawfirm.com

Jaime E Moss       moss@lkmlawfirm.com, torres@lkmlawfirm.com

Laurie E Kamerrer      kamerrer@lkmlawfirm.com

Nathan Buttars      nate@lowelawgroup.com, jonathan@lowelawgroup.com, kayelani@lowelawgroup.com

Jonathan D Peck       jonathan@lowelawgroup.com

David C DeGreeff       ddegreeff@wcllp.com, dconwell@wcllp.com

Todd E Hilton      hilton@stuevesiegel.com, joyce@stuevesiegel.com, mcclellan@stuevesiegel.com

Sherri L Plotkin     mdweck@rheingoldlaw.com

Matthew David Schultz      mschultz@levinlaw.com, kmayo@levinlaw.com, tgilbert@levinlaw.com

Matthew J. McCauley       Mmccauley@yourlawyer.com, NEisner@yourlawyer.com

Philip Sholtz    phil@thedriscollfirm.com

Lucas James Ude       lucas@kelllampinlaw.com, rebecca@kelllampinlaw.com

J Mark Kell      Mark.Kell@KellLampinLaw.com, Rebecca@KellLampinLaw.com

Laura Lynne Voght      LVoght@attorneykennugent.com, KWinkleman@attorneykennugent.com

Rick Barreca       rbarreca@bernripka.com, dcoffey@bernripka.com, edougherty@bernripka.com, mcordner@bernripka.com, mnair@bernripka.com

Stephen Barnett Murray, Jr      smurrayjr@murray-lawfirm.com, aonstott@murray-lawfirm.com, kbeck@murray-lawfirm.com

Matthew Paul Skrabanek       paul@psbfirm.com

Nicholas Farnolo      Nfarnolo@napolilaw.com

Jacob Edward Levy        jlevy@grayandwhitelaw.com, cjones@grayandwhitelaw.com, mwhite@grayandwhitelaw.com

Matthew Lee White       mwhite@grayandwhitelaw.com

Eric Roslansky      ivc@getjustice.com, eroslansky@getjustice.com, jshahady@getjustice.com

Brian E Tadtman       bet@petersonlawfirm.com

David M Peterson       dmp@petersonlawfirm.com
Nicholas Clevenger       Case 1:21-cv-00053-SPW-KLD
                         nsc@petersonlawfirm.com,                   Document 19 Filed 05/09/21 Page 81 of 229
                                                  asr@petersonlawfirm.com

Shezad Malik      drmalik@shezadmalik.com, ryan@shezadmalik.com

Kristen K Barton        kbarton@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com

Mark C Aubuchon           mark.aubuchon@kelllampinlaw.com, mcaubuchon@yahoo.com

William M Berlowitz        Williamb@inebraska.com

William Michael Loughran        michael@angelowhitelaw.com, stephen@angelowhitelaw.com

Christian T Williams      cwilliams@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Amy J Anderson          aanderson@jamlawyers.com, evaldez@jamlawyers.com, jmorris@jamlawyers.com

Everette Scott Verhine       scott@verhine.biz, lisa@verhine.biz

Robert Bruce Warner         BWarner@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Lynnette Simon Marshall        LMarshall@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Kelsey Louise Stokes        kelsey_stokes@fleming-law.com, adrian_martin@fleming-law.com

J Christopher Elliott     celliott@coloradolaw.net, krysta.hand@coloradolaw.net

Brian Broussard Winegar        bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Jim Mac Perdue, Jr        jperduejr@perdueandkidd.com, bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Donald Hamilton Kidd         dkidd@perdueandkidd.com, cbatterson@perdueandkidd.com

M Michael Waters         mwaters@wjnklaw.com, selliott@wjnklaw.com

Kay L Van Wey kay@vanweylaw.com, julie@vanweylaw.com, kerri@vanweylaw.com

Joshua D Christian       JChristian@christiananddavis.com, mmaloney@christiananddavis.com

Philip J Pendergrass, Jr     philip@schneiderhammers.com, abbie@schneiderhammers.com

Noah H Kushlefsky         NKUSHLEFSKY@KREINDLER.COM, jferraro@kreindler.com, lranieri@kreindler.com

Matthew Scott Mokwa           mmokwa@maherlawfirm.com, mrayser@maherlawfirm.com

Amorina P Lopez         alopez@lopezmchugh.com, bmeyers@lopezmchugh.com, mwass@lopezmchugh.com

Scott E Brady       scott@bohrerbrady.com, greta@bohrerbrady.com

Philip Bohrer    phil@bohrerbrady.com, shannon@bohrerbrady.com

Thomas Tucker Merrigan         tom@sweeneymerrigan.com, kimberly@sweeneymerrigan.com, tucker@sweeneymerrigan.com

Patrick T Fennell       Pfennell@Crandalllaw.com, Chargenrader@Crandalllaw.com, Rwood@Crandalllaw.com

Richard S Lewis         rlewis@hausfeld.com, adorsey@hausfeld.com, bbeard@hausfeld.com

Steven Rotman       srotman@hausfeld.com

Andrea Layne Stackhouse          layne@shraderlaw.com, jtrigo@shraderlaw.com
Julie S Ferraro         Case 1:21-cv-00053-SPW-KLD
                    Jferraro@Kreindler.com                           Document 19 Filed 05/09/21 Page 82 of 229

Dean A Goetz       dgoetz12@gmail.com

Jason S Morgan       jmorgan@mmlk.com, dwalker@mmlk.com

David J Guarnieri     dguarnieri@mmlk.com, dpritchard@mmlk.com

Michael S. Werner      MWerner@yourlawyer.com, NEisner@yourlawyer.com

Randall John Trost     RJTrost@TrostLaw.com

Randall Troy Trost     rttrost@trostlaw.com

Benjamin A Bertram         benbertram@bertramgraf.com, Karlenne.Powell@bertramgraf.com, Laura@bertramgraf.com

Karolina S Kulesza      kkulesza@lawdbd.com

Elizabeth Dudley     liz@lizdudleylaw.com

Nicholas P Scarpelli, Jr     scarpelli@carneylaw.com, durkin@carneylaw.com, kniffin@carneylaw.com

Raymond T Trebisacci        treblaw@comcast.net

Kevin P Polansky      kevin.polansky@nelsonmullins.com

Michael Frederick Decker        mdecker@lchb.com, jkeatingwolk@lchb.com, shabonimana@lchb.com

Nathaniel Scearcy      nscearcy@potts-law.com

Rosemarie Riddell Bogdan        rrbivcbard@1800law1010.com, kawivcbard@1800law1010.com

Braden Beard       bbeard@hausfeld.com

Ashleigh E Raso      araso@meshbesher.com

Mekel S Alvarez       malvarez@morrisbart.com

Betsy J Barnes      bbarnes@morrisbart.com, betsyjbarnes@yahoo.com

Karen Delcambre McCarthy          kmccarthy@morrisbart.com

Peter E Goss      pgoss@goss-lawfirm.com, jcampain@goss-lawfirm.com

Timothy David Hedrick        thedrick@rtlaw.com, gtaylor@rtlaw.com

Edward McCarthy, III        emccarthy@rtlaw.com, dwaldenmaier@rtlaw.com

Joe A King, Jr      jking@mkhlawyers.com, tgrant@mkhlawyers.com

Angela J Mason       Angela.Mason@CochranFirm.com

Joseph D Lane       JoeLane@CochranFirm.com

T Aaron Stringer      aaron@lowelawgroup.com

Samuel M Wendt        sam@wendtlaw.com

David L Grebel      grebel@ngklawfirm.com
Michael S Kruse    Case 1:21-cv-00053-SPW-KLD
                  kruse@ngklawfirm.com                          Document 19 Filed 05/09/21 Page 83 of 229

Peyton P Murphy    Peyton@MurphyLawFirm.com

Todd C Comeaux     TC@ComeauxLawFirm.com

Jeff M Edwards    JeffEdwards777@gmail.com

2:15-md-02641-DGC Notice will be sent by other means to those listed below if they are affected by this filing:

Aaron A Clark
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Alex Cameron Walker
Modrall Sperling Roehl Harris & Sisk PA
500 4th St. NW, Ste. 1000
Albuquerque, NM 87102

Amanda Montee
Montee Law Firm
P.O. Box 127
St. Joseph, MO 64502

Andrew J Trevelise
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Anthony James Urban
Urban Law
P.O. Box 890
Pottsville, PA 17901

Brian John Perkins
Meyers & Flowers LLC
3 N 2nd St., Ste. 300
St Charles, IL 60174

Bruce S Kingsdorf
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Catherine A Faught Pollard
Quarles & Brady LLP - Milwaukee, WI
411 E Wisconsin Ave., Ste. 2040
Milwaukee, WI 53202-4497

Chris Johnson


Christopher Brian Watt
Reed Smith LLP - Houston, TX
811 Main St., Ste. 1700
Houston, TX 77002
Christopher J Quinn Case      1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 84 of 229
Driscoll Firm PC
211 N Broadway, Ste. 4050
St Louis, MO 63102

Craig D Henderson
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Craig E Hilborn
Hilborn & Hilborn
999 Haynes, Ste. 205
Birmingham, MI 48009

Daniel K Winters
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

David A Onstott
Murray Law Firm
650 Poydras St., Ste. 2150
New Orleans, LA 70130

David J Cooner
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

David J Walz
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

David W Ledyard
Strong Pipkin Bissell & Ledyard - Beamont, TX
595 Orleans, Ste. 1400
Beaumont, TX 77701

David W Zoll
Zoll Kranz & Borgess
6620 Central Ave., Ste. 100
Toledo, OH 43617

Dawn M Barrios
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Debra A Djupman
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Dennis P Mulvihill
Wright & Schulte - Cleveland, OH
23240 Chagrin Blvd.
Cleveland, OH 44122Case     1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 85 of 229

Diana Rabeh
Reed Smith LLP - Wilmington, DE
1201 Market St., Ste. 1500
Wilmington, DE 19801

E Terry Sibbernsen
Sibbernsen, Strigenz Law Firm - Omaha
1111 N 102nd Ct., Ste. 330
Omaha, NE 68114

Edward W Gerecke
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

Elaine Sargeant


Elizabeth G Grimes
Law Offices of Michael A DeMayo LLP
P.O. Box 34426
Charlotte, NC 28234

Elizabeth Hosea Lemoine
Wick Phillips Gould & Martin LLP
3131 McKinney Ave., Ste. 100
Dallas, TX 75204

Elizabeth S Fenton
Chamberlain Hrdlicka
300 Conshohocken State Rd., Ste. 570
W Conshohocken, PA 19428

Ellen Relkin
Weitz & Luxenberg PC - New York, NY
700 Broadway, 5th Fl.
New York, NY 10003

Eric J Buhr
Reed Smith LLP - Los Angeles, CA
355 S Grand Ave., Ste. 2900
Los Angeles, CA 90071

Frederick R Hovde
Hovde Dassow & Deets LLC
Meridian Twr.
201 W 103rd St., Ste. 500
Indianapolis, IN 46290

Gary Robert Tulp
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

Genevieve M Zimmerman
Zimmerman Reed PLLP - Minneapolis, MN
1100 IDS Ctr.
80 S 8th St.       Case      1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 86 of 229
Minneapolis, MN 55402

Gerard C Kramer
Schmidt Ronca & Kramer PC
209 State St.
Harrisburg, PA 17101

Gregory D Bentley
Zonies Law LLC
1900 Wazee St., Ste.203
Denver, CO 80202

Hilary E Youngblood
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Jack Edward Urquhart
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Jacob W Plattenberger
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Jahnunnice Johnson


James P Catalano
Nelson Mullins Riley & Scarborough LLP - Nashville, TN
1 Nashville Pl.
150 4th Ave. N, Ste. 1100
Nashville, TN 37219

Jamie Jean McKey
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

Jane T Davis
Nelson Mullins Riley & Scarborough LLP - Charleston, SC
151 Meeting St., Ste. 600
Charleston, SC 29401

Janet Lynn White


Jennifer Ann Guidea
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

Jennifer J Hageman
Ulmer & Berne LLP - Cincinnati, OH
600 Vine St., Ste. 2800
Cincinnati, OH 45202
Joan Anderson       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 87 of 229


Jody Lynn Rudman
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

John A Camp
Carlton Fields Jorden Burt - Miami, FL
100 SE 2nd St., Ste. 4200
Miami, FL 33131

John G Mitchell
Secrest Wardle
P.O. Box 5025
Troy, MI 48007-5025

John H Allen , III
Jackson Allen & Williams LLP
3838 Oak Lawn Ave., Ste. 1100
Dallas, TX 75219

John J Glenn
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

John Neumann Hickey
Law Offices of John N Hickey
20 W Front St.
Media, PA 19063

Jonathan Hogins
Moody Law Firm
500 Crawford St., Ste. 200
Portsmouth, VA 23704

Jordan L Chaikin
Parker Waichman LLP - Bonita Springs, FL
27300 Riverview Center Blvd., Ste. 103
Bonita Springs, FL 34134

Joshua Kincannon
4 Paragon Way, Ste. 100
Freehold, NJ 07728

Joshua A Mankoff
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Joshua D Miller
Toriseva Law
1446 National Rd.
Wheeling, WV 26003

Joshua R Johnson
Babbitt & Johnson PA
1641 Worthington Rd., Ste. 100
                  Case
W Palm Beach, FL 33402       1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 88 of 229

Joshua S Whitley
Smyth Whitley
BB&T Plz.
234 Seven Farms Dr., Ste. 234
Charleston, SC 29492

Justin Ross Kaufman
Heard Robins Cloud LLP - Santa Fe, NM
505 Cerrillos Rd., Ste. A209
Santa Fe, NM 87501

Katherine Diven


Kathryn Snapka
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Kelly Elswick-Hall
Masters Law Firm
181 Summers St.
Charleston, WV 25301

Kevin M Fitzgerald
Fitzgerald Law Group
120 Exchange St., Ste. 200
Portland, ME 04101

Kevin M Hara
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Kevin R Martin
Martin Law Offices SC
7280 S 13th St., Ste. 102
Oak Creek, WI 53154

Lawrence R Murphy , Jr
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Louisa O Kirakosian
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Mariann M Robison
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Mark A Sentenac
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105
                     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 89 of 229
Mathew R Doebler
Pribanic & Pribanic LLC
513 Court Pl.
Pittsburgh, PA 15219

Matthew E Brown
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Matthew John Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Melanie M Atha
Cabaniss Johnston Gardner Dumas & ONeal LLP
P.O. Box 830612
Birmingham, AL 35283-0612

Michael Ockerman
Hanna Campbell & Powell
3737 Embassy Pkwy., Ste. 100
Akron, OH 44333

Michael F Marlow
Johnson Miner Marlow Woodward & Huff PLLC
P.O. Box 667
Yankton, SD 57078-0667

Michael Joseph Ryan
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Michael L Armitage
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Michael Alan Gross


Nancy June Falls


Neilli M Walsh
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Neville H Boschert
Jones WalkerWaechter Poitevent Carrere & Denegre
P.O. Box 427
Jackson, MS 39205-0427

Nevin Christopher Brownfield
Ongaro PC
50 California St., Ste.Case
                       3325   1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 90 of 229
San Francisco, CA 94108

Patrick T Clendenen
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Peter C Wetherall
Wetherall Group Limited
9345 W Sunset Rd., Ste. 100
Las Vegas, NV 89148

Peter Thomas Anderson
Ashcraft & Gerel LLP - Alexandria, VA
4900 Seminar Rd., Ste. 650
Alexandria, VA 22311

Raymond G Mullady , Jr
Nelson Mullins Riley & Scarborough LLP - Washington, DC
101 Constitution Ave. NW, Ste. 900
Washington, DC 20001

Raymond Joseph Kramer , III
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Rhett A McSweeney
McSweeney Langevin LLC
2116 2nd Ave. S
Minneapolis, MN 55404

Richard A Zappa
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Richard Allen Cohn
Aitken Aitken Cohn
P.O. Box 2555
Santa Ana, CA 92707

Richard E Vollertsen
Atkinson Conway & Gagnon Incorporated
420 L St., Ste. 500
Anchorage, AK 99501

Richard J Schicker
Schicker Law Firm
2809 S 160th St., Ste. 207
Omaha, NE 68130

Ricky L Boren
Hill Boren
P.O. Box 3539
Jackson, TN 38303-0539

Robert Diemer
Davidovitz & Bennett Case 1:21-cv-00053-SPW-KLD        Document 19 Filed 05/09/21 Page 91 of 229
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Robert R Hatten
Patten Wornom Hatten Diamonstein LC
12350 Jefferson Ave., Ste. 300
Newport News, VA 23602

Robert Williams Goldwater , III
Goldwater Law Firm PC
15849 N 71st St., Ste. 100
Scottsdale, AZ 85254

Roberts Clay Milling , II
Henry Spiegel Milling LLP
950 E Paces Ferry Rd., Ste. 2450
Atlanta, GA 30326

Ruth A Horvatich
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Sanjay Ghosh
Nelson Mullins Riley & Scarborough LLC - Atlanta, GA
Atlantic Station
201 17th St. NW, Ste. 1700
Atlanta, GA 30363

Sarah Mangum(Terminated)


Shelia Sloan


Steven James Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Tayjes Matthew Shah
Miller Law Firm LLC
108 Railroad Ave.
Orange, VA 22960

Thomas Melone
Allco Renewable Energy Limited
14 Wall St., 20th Fl.
New York, NY 10005

Thomas A Kenefick , III
Law Office of Thomas A Kenefick III
73 Chestnut St.
Springfield, MA 01103

Thomas K Herren
Herren & Adams
148 N Broadway
Lexington, KY 40507Case     1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 92 of 229

Tiffany L Roach Martin
MNodrall Sperling Roehl Harris & Sisk PA - Santa Fe, NM
P.O. Box 2168
Santa FE, NM 87103-2168

Timothy E Lengkeek
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Timothy John Freiberg
Freiberg Law Offices
4545 Springbrook Rd.
Rockford, IL 61114

Tor A Hoerman
TorHoerman Law LLC - Edwardsville, IL
101 W Vandalla St., Ste. 350
Edwardsville, IL 62025

Vickie J Traughber


Vivian M Quinn
Nixon Peabody LLP - Buffalo NY
Key Towers at Fountain Plaza
40 Fountain Plz., Ste. 500
Buffalo, NY 14202

W Bryan Smith
Morgan & Morgan PA - Memphis, TN
2600 One Commerce Sq.
Memphis, TN 38103

William H Carpenter
William H Carpenter Law Office Limited
P.O. Box 35070
Albuquerque, NM 87176-5070

Wilnar Jeanne Julmiste
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

Zachary Logan Wool
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
                    Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 93 of 229




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if
the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                   U.S. District Court

                                                              DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 9/6/2016 at 2:29 PM MST and filed on 9/6/2016
Case Name:             IN RE: Bard IVC Filters Products Liability Litigation
Case Number:           2:15-md-02641-DGC
Filer:
Document Number: 3312(No document attached)

Docket Text:
ORDER. The Court has considered the memoranda recently filed by the parties on three discovery issues. Docs. 3306, 3308. On
the first issue, the Court will require Plaintiffs' lead counsel and members of the Plaintiffs' Steering Committee, and their clients,
to respond to Defendants' Interrogatories 1-4 (Doc. 3308-1 at 5-6) and Document Production Request 1 (as it relates to
Interrogatories 1-4) (Doc. 3308-2 at 4). The Court concludes that these requests are relevant to the defense and proportional to
the needs of the case. Fed. R. Civ. P. 26(b)(1). Plaintiffs have placed and will continue to place much emphasis on the FDA letters,
and information regarding Plaintiffs' role in securing those letters or otherwise influencing the FDA's actions is plainly relevant
to the defense. The Court does not agree that these discovery requests are prohibited by CMO 5 (Doc. 927) or CMO 11 (Doc.
1662). Plaintiffs cite no language in these orders that prohibits additional discovery. Plaintiffs assert that any communications
with the FDA would be hearsay, but information "need not be admissible in evidence to be discoverable." Fed. R. Civ. P. 26(b)(1).
Plaintiffs claim that their communications with the FDA are protected work product because they reveal mental impressions and
strategies of counsel, but courts have widely held that communications with government regulators that might prompt
government action that could prove beneficial in private litigation waive any work product protection. See, e.g., Reed v. Advocate
Health Care, No. 06 C 3337, 2007 WL 2225901, at *2 (N.D. Ill. Aug. 1, 2007); Bank of Am., N.A. v. Terra Nova Ins. Co., 212 F.R.D.166,
172-73 (S.D.N.Y. 2002); U.S. Info. Sys., Inc. v. Int'l Bhd. of Elec. Workers Local Union No. 3, No. 00CIV.4763(RMB)(JCF), 2002 WL
31296430, at *4-5 (S.D.N.Y. Oct. 11, 2002); Sidari v. Orleans Cty., No. 95-CV-7250,2000 WL 33407343, at *8 (W.D.N.Y. Oct. 3, 2000);
Three Crown Ltd. P'ship v. Salomon Bros., No. 92 CIV. 3142 (RPP), 1993 WL 277182, at *2 (S.D.N.Y.July 21, 1993). The Court will
rule on the other discovery issues in separate docket entries. Signed by Judge David G Campbell on 9-6-16. This is a TEXT
ENTRY ONLY. There is no PDF document associated with this entry. (DGC)


2:15-md-02641-DGC Notice has been electronically mailed to:

James R Condo     jcondo@swlaw.com, docket@swlaw.com, glass@swlaw.com

Robert B Carey    rob@hbsslaw.com, ecfphx@hbsslaw.com

Robert W Boatman      rwb@gknet.com, Karen.Trumpower@gknet.com, lincoln.combs@gknet.com

Mark Stephen O'Connor      mark.oconnor@gknet.com, gay.blakesley@gknet.com

Turner Williamson Branch    tbranch@branchlawfirm.com, psanchez@branchlawfirm.com
                        Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 94 of 229
Joseph Paul Michael Angelo       joe@angelowhitelaw.com, stephen@angelowhitelaw.com

Clyde Talbot Turner       tab@tturner.com, jerrt@tturner.com,tiffany@tturner.com

David A Domina         ddomina@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Sandy A Liebhard        liebhard@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Paul Lincoln Stoller     paul.stoller@gknet.com, deborah.yanazzo@gknet.com

Willard J Moody, Jr      will@moodyrrlaw.com, courtney@moodyrrlaw.com,renee@moodyrrlaw.com

Fred Thompson        fthompson@motleyrice.com

Shannon L Clark        slc@gknet.com, karin.scheehle@gknet.com, roberta.schmidt@gknet.com

Michael William Heaviside      mheaviside@hrzlaw.com, awright@hrzlaw.com

Leonard W Aragon         leonard@hbsslaw.com, amyn@hbsslaw.com, ecfphx@hbsslaw.com

Elizabeth C Helm       kate.helm@nelsonmullins.com

Christopher A Seeger       cseeger@seegerweiss.com

James A Morris, Jr       jmorris@jamlawyers.com, aanderson@jamlawyers.com

Michael T Gallagher      donnaf@gld-law.com

Eric M Terry      eric@thlawyer.com, kpostol@thlawyer.com, kstephens@thlawyer.com

Michael G Daly       mdaly@pbmattorneys.com

Mark R Niemeyer         niemeyer@ngklawfirm.com

Joe Kendall    jkendall@kendalllawgroup.com, administrator@kendalllawgroup.com, jrudman@kendalllawgroup.com

C Lincoln Combs        lincoln.combs@gknet.com, kelly.saltsman@gknet.com

David J Szerlag      dszerlag@gmail.com, wendy@pritzkerlaw.com

John H Gomez       john@gomeztrialattorneys.com

Annesley H DeGaris        adegaris@degarislaw.com, asapone@degarislaw.com

David R Ongaro         dongaro@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Lyn Peeples Pruitt      lpruitt@mwlaw.com

Anthony J Nemo         tnemo@meshbesher.com

Andrew L Davick         adavick@meshbesher.com

Elaine T Byszewski       Elaine@hbsslaw.com, erikas@hbsslaw.com, jconte@hbsslaw.com

Thomas P Cartmell        tcartmell@wcllp.com, m.goldwasser@wcllp.com

Patricia Lynn Campbell      pcampbell@potts-law.com, nchambers@potts-law.com

Amanda Christine Sheridan       asheridan@swlaw.com, docket@swlaw.com, pritchey@swlaw.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 95 of 229
Michael Kevin Brown        mkbrown@reedsmith.com, vbarreto@reedsmith.com

Robert D Rowland       khubbard@ghalaw.com, lisal@ghalaw.com

Yvonne M Flaherty      ymflaherty@locklaw.com, bgilles@locklaw.com,rnzubiate@locklaw.com, sgpatchen@locklaw.com

Wendy R Fleishman       wfleishman@lchb.com, jkeatingwolk@lchb.com, mdecker@lchb.com

John C Duane       jduane@motleyrice.com, clwhetstone@motleyrice.com, kgardner@motleyrice.com, mhopkins@motleyrice.com

Donald A Migliori     dmigliori@motleyrice.com

Kara Trouslot Stubbs       stubbs@bscr-law.com

Samuel J Horovitz     shorovitz@rtlaw.com, drossier@rtlaw.com

Charles R Houssiere, III     choussi@hdhtex.com, rkauffman@hdhtex.com

Ellen A Presby     ellenpresby@nemerofflaw.com, gabrielcanto@nemerofflaw.com, lisadelgado@nemerofflaw.com

Max Freeman (Terminated) mfreeman@millerweisbrod.com, aboone@millerweisbrod.com, crubin@millerweisbrod.com, mtrull@millerweisbrod.com,
tnguyen@millerweisbrod.com

Richard W Schulte      rschulte@yourlegalhelp.com, cartim@yourlegalhelp.com, jgebelle@yourlegalhelp.com

Les Weisbrod (Terminated)      lweisbrod@millerweisbrod.com, btrujillo@millerweisbrod.com

Michael K Johnson      mjohnson@johnsonbecker.com, rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Carrie R Capouellez     ccapouellez@lopezmchugh.com

Matthew Ramon Lopez mlopez@lopezmchugh.com, agarrett@lopezmchugh.com, beast@lopezmchugh.com, mjones@lopezmchugh.com,
mwass@lopezmchugh.com

Alexandra V Boone (Terminated)       aboone@millerweisbrod.com, mtrull@millerweisbrod.com

Eric Davis Holland     eholland@allfela.com, tblasa@allfela.com

Joseph A Osborne, Jr       josborne@oa-lawfirm.com, ggiovanni@oa-lawfirm.com, rbell@oa-lawfirm.com

Rolf T Fiebiger     rfiebiger@johnsonbecker.com, apeterson@johnsonbecker.com

Gregory N McEwen        gmcewen@mcewenlaw.com, asteinberg@mcewenlaw.com, mschmid@mcewenlaw.com

John J Driscoll    john@thedriscollfirm.com, andrew@thedriscollfirm.com

Jason P Johnston     jjohnston@meshbesher.com, araso@meshbesher.com, gzimmerman@meshbesher.com, hsternquist@meshbesher.com

Alex C Park       alexcpark@hotmail.com, alexcpark@yahoo.com

Joseph Jacob Zonies      jzonies@zonieslaw.com, gbentley@zonieslaw.com, jcox@zonieslaw.com, sshaver@zonieslaw.com

Don K Ledgard        DLedgard@capretz.com, pmartinez@capretz.com

Brendan J Flaherty     brendan@pritzkerlaw.com, tania@pritzkerlaw.com

Kenneth W Pearson       kpearson@johnsonbecker.com, apeterson@johnsonbecker.com

Ahmed Samir Diab       adiab@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com, nstoneman@gomeztrialattorneys.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 96 of 229
T Matthew Leckman        mleckman@pbmattorneys.com, staylor@pbmattorneys.com

Theodore Floyd Stokes       ted@stokeslawpllc.com

M Blair Clinton     bclinton@hgdlawfirm.com

Stuart Goldenberg      slgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Marlene J Goldenberg      mjgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Margaret Moses Branch       mbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Adam Tal Funk       afunk@branchlawfirm.com, ksmith@branchlawfirm.com, mslemp@branchlawfirm.com, psanchez@branchlawfirm.com

Michael B Leh      mleh@lockslaw.com, ahouchins@lockslaw.com

D Todd Mathews        todd@gorijulianlaw.com, afaust@gorijulianlaw.com, cfischer@gorijulianlaw.com

Matthew Robert Boatman        matt.boatman@gknet.com

Michael P McGartland       mike@mcgartland.com, catherine@mcgartland.com, haley@mcgartland.com

David J Hodge      dhodge@mkhlawyers.com, lee@mkhlawyers.com

Angela M Higgins      higgins@bscr-law.com, mcarrillo@bscr-law.com

Mark Kevin Gray       Mgray@grayandwhitelaw.com, cjones@grayandwhitelaw.com

Joseph R Johnson       jjohnson@babbitt-johnson.com, dcodding@babbitt-johnson.com

James Albert Montee       jmontee@monteelawfirm.com, jimmontee@gmail.com

James P Cannon        jpc.atty@yahoo.com

Brandee J Kowalzyk       brandee.kowalzyk@nelsonmullins.com

Matthew B Lerner       matthew.lerner@nelsonmullins.com, carrie.brown@nelsonmullins.com, miche.boles@nelsonmullins.com

Richard B North, Jr     richard.north@nelsonmullins.com, mandy.evangelista@nelsonmullins.com, maria.turner@nelsonmullins.com

Ben C Martin      bmartin@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com, tarbon@bencmartin.com

Thomas William Arbon       tarbon@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com

Taylor Tapley Daly      taylor.daly@nelsonmullins.com

Julia Reed-Zaic     julia@hrzlaw.com, awright@hrzlaw.com, laura@hrzlaw.com

Laura Elizabeth Smith     laura@hrzlaw.com, awright@hrzlaw.com

Ramon Rossi Lopez       rlopez@lopezmchugh.com, bmeyers@lopezmchugh.com, wespitia@lopezmchugh.com

Troy Alexander Brenes (Terminated)      tbrenes@breneslawgroup.com, jsabol@breneslawgroup.com

Kevin George Lohman        klohman@reedsmith.com, cspoon@reedsmith.com

Nathan Craig Van Der Veer       nate@frplegal.com, hgillis@frplegal.com,kristi@frplegal.com

Richard Arthur Freese     rich@freeseandgoss.com, regina@freeseandgoss.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 97 of 229
Robert M Hammers, Jr        rob@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

James Frederick Rogers       jim.rogers@nelsonmullins.com, julia.norcia@nelsonmullins.com, kim.lanier@nelsonmullins.com

Matthew Ryan McCarley         mccarley@fnlawfirm.com, charlotte@fnlawfirm.com, vcanizales@fnlawfirm.com

Michael S Katz      mkatz@lopezmchugh.com

John A Dalimonte       johndalimonte@kdlaw.net, jessicar@kdlaw.net, rdusablon@kdlaw.net

Teresa C Toriseva      justice@torisevalaw.com

Clair A Montroy, III     montroylaw@verizon.net

Melissa Dorman Matthews        mdorman@hdbdlaw.com, alopez@hdbdlaw.com

David B Krangle      dkrangle@alonsokrangle.com

Jason T Schneider      jason@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

Calle M Mendenhall       calle@freeseandgoss.com, regina@freeseandgoss.com

Spencer J Pahlke       spahlke@walkuplawoffice.com, lmccombe@walkuplawoffice.com

Michael A Kelly     mkelly@walkuplawoffice.com, afreeman@walkuplawoffice.com

Steven James Boranian       sboranian@reedsmith.com, drothschild@reedsmith.com

Kimberly Waters Grant       kgrant@waynegrant.com

Wayne Grant       wgrant@waynegrant.com, jmunn@waynegrant.com

Brandon L Corl      bcorl@potts-law.com, nchambers@potts-law.com

Andres F Alonso      aalonso@alonsokrangle.com

Christopher Thomas Kirchmer       ckirchmer@pulf.com, alee@pulf.com, cguilbeau@pulf.com, dwest@pulf.com

Randal A Kauffman        rkauffman@hdhtex.com, jmanriquez@hdhtex.com

Hadley L Matarazzo       hmatarazzo@faraci.com, tzukoski@faraci.com

Kenneth Riley     kriley@frplegal.com

John Pinckney Harloe, III     john@freeseandgoss.com, Brenda@freeseandgoss.com, calle@freeseandgoss.com, regina@freeseandgoss.com,
rich@freeseandgoss.com

Matthew D Davis        mdavis@walkuplawoffice.com, kbenzien@walkuplawoffice.com

Douglas Senger Saeltzer      dsaeltzer@walkuplawoffice.com, hehmke@walkuplawoffice.com

Michael Brandon Smith       bsmith@cssfirm.com, kackerman@cssfirm.com, lwheale@cssfirm.com

Stephen Grant Daniel      buck@howardnations.com, charles@howardnations.com, denicia@howardnations.com

John Lacoste Langdoc        jlangdoc@baronbudd.com, awilson@baronbudd.com

S Ann Saucer      asaucer@baronbudd.com, awilson@baronbudd.com, glinsenb@baronbudd.com
Laura J Baughman       Case   1:21-cv-00053-SPW-KLD
                       lbaughman@baronbudd.com,               Document
                                                kmoore@baronbudd.com,       19 Filed 05/09/21 Page 98 of 229
                                                                      mhaynie@baronbudd.com

Russell W Budd        rbudd@baronbudd.com, awilson@baronbudd.com, ralaniz@baronbudd.com

Felecia L Stern      stern@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Steven D Davis       sdavis@thlawyer.com, kelli@thlawyer.com, rose@thlawyer.com

Andrew D Kinghorn         andrew@thedriscollfirm.com

Jon C Conlin      jconlin@corywatson.com, ivc@corywatson.com, lstovall@corywatson.com

Jeff R Gaddy       JGADDY@LEVINLAW.COM, KMAYO@LEVINLAW.COM,TGILBERT@LEVINLAW.COM

Sindhu Daniel      sdaniel@baronbudd.com, glinsenb@baronbudd.com, yrocha@baronbudd.com

Roland Karim Tellis       rtellis@baronbudd.com, jcampbell@baronbudd.com

Howard L Nations charles@howardnations.com, alex.dailey@howardnations.com, buck@howardnations.com, lek@howardnations.com,
shelley@howardnations.com

Rand P Nolen       rand_nolen@fleming-law.com, pam_myers@fleming-law.com

Moze Cowper          mcowper@cowperlaw.com

Daniel Seltz    dseltz@lchb.com

Monte Bond        mbond@tautfestbond.com, acarpenter@tautfestbond.com, dliska@tautfestbond.com

Brian A Goldstein      brian.goldstein@cellinoandbarnes.com, denise.kinghorn@cellinoandbarnes.com, michael.williams@cellinoandbarnes.com

David P Matthews        dmatthews@dmlawfirm.com, lsantiago@dmlawfirm.com, msalazar@dmlawfirm.com

H Forest Horne       hfh@m-j.com, sct@m-j.com

Jaclyn L Anderson       janderson@klwtlaw.com

Graham B LippSmith         glippsmith@klwtlaw.com, nsmith@klwtlaw.com

Jennifer Nolte Williams     jwilliams@jacksonallenfirm.com, mmorales@jacksonallenfirm.com

Glen Elliot Turner     gturner@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Kirsten McNelly Bibbes       kbibbes@ongaropc.com, dpayne@ongaropc.com, kmikkelsen@ongaropc.com

David Raymond Ongaro          dongaro@ongaropc.com

William B Curtis      bcurtis@curtis-lawgroup.com, jgomez@curtis-lawgroup.com, pmcdonald@curtis-lawgroup.com

Randall Seth Crompton        scrompton@allfela.com, tblasa@allfela.com

Robin P Lourie       rpl@wlr.net

Brian Keith Jackson       kj@rileyjacksonlaw.com, jbailey@rileyjacksonlaw.com, marymalea@rileyjacksonlaw.com

Ethan L Shaw       elshaw@shawcowart.com, scole@shawcowart.com

Matthew J Riley       mriley@shawcowart.com, scole@shawcowart.com

Justin W Fishback      jfishback@shawcowart.com, scole@shawcowart.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 99 of 229
Jeff Seldomridge (Terminated)     jseldomridge@millerfirmllc.com, kunderwood@millerfirmllc.com, tlitzenburg@millerfirmllc.com

Jesse Burl Chrisp     jesse@chrisplaw.com, heather@chrisplaw.com

Melissa Erin Mielke      mmielke@skikos.com, jtucci@skikos.com, slong@skikos.com

David M Langevin        dave@westrikeback.com, kate@westrikeback.com, katie@westrikeback.com, melanie@westrikeback.com

Jennifer A Lenze      jlenze@lkmlawfirm.com, torres@lkmlawfirm.com

Jaime E Moss       moss@lkmlawfirm.com, torres@lkmlawfirm.com

Laurie E Kamerrer       kamerrer@lkmlawfirm.com

Nathan Buttars      nate@lowelawgroup.com, jonathan@lowelawgroup.com, kayelani@lowelawgroup.com

Jonathan D Peck       jonathan@lowelawgroup.com

David C DeGreeff       ddegreeff@wcllp.com, dconwell@wcllp.com

Todd E Hilton       hilton@stuevesiegel.com, joyce@stuevesiegel.com, mcclellan@stuevesiegel.com

Sherri L Plotkin     mdweck@rheingoldlaw.com

Matthew David Schultz       mschultz@levinlaw.com, kmayo@levinlaw.com, tgilbert@levinlaw.com

Matthew J. McCauley        Mmccauley@yourlawyer.com, NEisner@yourlawyer.com

Philip Sholtz    phil@thedriscollfirm.com

Lucas James Ude        lucas@kelllampinlaw.com, rebecca@kelllampinlaw.com

J Mark Kell      Mark.Kell@KellLampinLaw.com, Rebecca@KellLampinLaw.com

Laura Lynne Voght       LVoght@attorneykennugent.com, KWinkleman@attorneykennugent.com

Rick Barreca       rbarreca@bernripka.com, dcoffey@bernripka.com, edougherty@bernripka.com, mcordner@bernripka.com, mnair@bernripka.com

Stephen Barnett Murray, Jr      smurrayjr@murray-lawfirm.com, aonstott@murray-lawfirm.com, kbeck@murray-lawfirm.com

Matthew Paul Skrabanek        paul@psbfirm.com

Nicholas Farnolo      Nfarnolo@napolilaw.com

Jacob Edward Levy        jlevy@grayandwhitelaw.com, cjones@grayandwhitelaw.com, mwhite@grayandwhitelaw.com

Matthew Lee White        mwhite@grayandwhitelaw.com

Eric Roslansky      ivc@getjustice.com, eroslansky@getjustice.com, jshahady@getjustice.com

Brian E Tadtman       bet@petersonlawfirm.com

David M Peterson       dmp@petersonlawfirm.com

Nicholas Clevenger      nsc@petersonlawfirm.com, asr@petersonlawfirm.com

Shezad Malik       drmalik@shezadmalik.com, ryan@shezadmalik.com

Kristen K Barton      kbarton@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com
                        Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 100 of 229
Mark C Aubuchon           mark.aubuchon@kelllampinlaw.com, mcaubuchon@yahoo.com

William M Berlowitz        Williamb@inebraska.com

William Michael Loughran        michael@angelowhitelaw.com, stephen@angelowhitelaw.com

Christian T Williams       cwilliams@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Amy J Anderson          aanderson@jamlawyers.com, evaldez@jamlawyers.com, jmorris@jamlawyers.com

Everette Scott Verhine       scott@verhine.biz, lisa@verhine.biz

Robert Bruce Warner         BWarner@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Lynnette Simon Marshall        LMarshall@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Kelsey Louise Stokes        kelsey_stokes@fleming-law.com, adrian_martin@fleming-law.com

J Christopher Elliott     celliott@coloradolaw.net, krysta.hand@coloradolaw.net

Brian Broussard Winegar        bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Jim Mac Perdue, Jr        jperduejr@perdueandkidd.com, bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Donald Hamilton Kidd         dkidd@perdueandkidd.com, cbatterson@perdueandkidd.com

M Michael Waters          mwaters@wjnklaw.com, selliott@wjnklaw.com

Kay L Van Wey           kay@vanweylaw.com, julie@vanweylaw.com,kerri@vanweylaw.com

Joshua D Christian       JChristian@christiananddavis.com, mmaloney@christiananddavis.com

Philip J Pendergrass, Jr     philip@schneiderhammers.com, abbie@schneiderhammers.com

Noah H Kushlefsky         NKUSHLEFSKY@KREINDLER.COM, jferraro@kreindler.com, lranieri@kreindler.com

Matthew Scott Mokwa           mmokwa@maherlawfirm.com, mrayser@maherlawfirm.com

Amorina P Lopez          alopez@lopezmchugh.com, bmeyers@lopezmchugh.com, mwass@lopezmchugh.com

Scott E Brady       scott@bohrerbrady.com, greta@bohrerbrady.com

Philip Bohrer     phil@bohrerbrady.com, shannon@bohrerbrady.com

Thomas Tucker Merrigan         tom@sweeneymerrigan.com, kimberly@sweeneymerrigan.com, tucker@sweeneymerrigan.com

Patrick T Fennell       Pfennell@Crandalllaw.com, Chargenrader@Crandalllaw.com, Rwood@Crandalllaw.com

Richard S Lewis         rlewis@hausfeld.com, adorsey@hausfeld.com, bbeard@hausfeld.com

Steven Rotman       srotman@hausfeld.com

Andrea Layne Stackhouse         layne@shraderlaw.com, jtrigo@shraderlaw.com

Julie S Ferraro     Jferraro@Kreindler.com

Dean A Goetz        dgoetz12@gmail.com

Jason S Morgan       jmorgan@mmlk.com, dwalker@mmlk.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 101 of 229
David J Guarnieri     dguarnieri@mmlk.com, dpritchard@mmlk.com

Michael S. Werner      MWerner@yourlawyer.com, NEisner@yourlawyer.com

Randall John Trost     RJTrost@TrostLaw.com

Randall Troy Trost     rttrost@trostlaw.com

Benjamin A Bertram         benbertram@bertramgraf.com, Karlenne.Powell@bertramgraf.com, Laura@bertramgraf.com

Karolina S Kulesza      kkulesza@lawdbd.com

Elizabeth Dudley     liz@lizdudleylaw.com

Nicholas P Scarpelli, Jr     scarpelli@carneylaw.com, durkin@carneylaw.com, kniffin@carneylaw.com

Raymond T Trebisacci        treblaw@comcast.net

Kevin P Polansky      kevin.polansky@nelsonmullins.com

Michael Frederick Decker        mdecker@lchb.com, jkeatingwolk@lchb.com, shabonimana@lchb.com

Nathaniel Scearcy      nscearcy@potts-law.com

Rosemarie Riddell Bogdan        rrbivcbard@1800law1010.com, kawivcbard@1800law1010.com

Braden Beard       bbeard@hausfeld.com

Ashleigh E Raso      araso@meshbesher.com

Mekel S Alvarez       malvarez@morrisbart.com

Betsy J Barnes      bbarnes@morrisbart.com, betsyjbarnes@yahoo.com

Karen Delcambre McCarthy          kmccarthy@morrisbart.com

Peter E Goss      pgoss@goss-lawfirm.com, jcampain@goss-lawfirm.com

Timothy David Hedrick        thedrick@rtlaw.com, gtaylor@rtlaw.com

Edward McCarthy, III        emccarthy@rtlaw.com, dwaldenmaier@rtlaw.com

Joe A King, Jr      jking@mkhlawyers.com, tgrant@mkhlawyers.com

Angela J Mason       Angela.Mason@CochranFirm.com

Joseph D Lane       JoeLane@CochranFirm.com

T Aaron Stringer      aaron@lowelawgroup.com

Samuel Mason Wendt          sam@wendtlaw.com, micaela@wendtlaw.com

David L Grebel       grebel@ngklawfirm.com

Michael S Kruse       kruse@ngklawfirm.com

Peyton P Murphy       Peyton@MurphyLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Todd C Comeaux         TC@ComeauxLawFirm.com
                     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 102 of 229
Henry Queener       hqueener@Queenerlaw.com

John C Hatch       John@KahanaLaw.com

Amir M Kahana       amk@kahanalaw.com

Bill Bradley, Jr   bbradley@bdjlaw.com, erikam@bdjlaw.com, kgruner@bdjlaw.com

Jeff M Edwards      JeffEdwards777@gmail.com

2:15-md-02641-DGC Notice will be sent by other means to those listed below if they are affected by this filing:

Aaron A Clark
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Alex Cameron Walker
Modrall Sperling Roehl Harris & Sisk PA
500 4th St. NW, Ste. 1000
Albuquerque, NM 87102

Amanda Montee
Montee Law Firm
P.O. Box 127
St. Joseph, MO 64502

Andrew J Trevelise
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Anthony James Urban
Urban Law
P.O. Box 890
Pottsville, PA 17901

Brian John Perkins
Meyers & Flowers LLC
3 N 2nd St., Ste. 300
St Charles, IL 60174

Bruce S Kingsdorf
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Catherine A Faught Pollard
Quarles & Brady LLP - Milwaukee, WI
411 E Wisconsin Ave., Ste. 2040
Milwaukee, WI 53202-4497

Chris Johnson


Christopher Brian Watt
Reed Smith LLP - Houston, TX
                    Case
811 Main St., Ste. 1700       1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 103 of 229
Houston, TX 77002

Christopher J Quinn
Driscoll Firm PC
211 N Broadway, Ste. 4050
St Louis, MO 63102

Craig D Henderson
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Craig E Hilborn
Hilborn & Hilborn
999 Haynes, Ste. 205
Birmingham, MI 48009

Daniel K Winters
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

David A Onstott
Murray Law Firm
650 Poydras St., Ste. 2150
New Orleans, LA 70130

David J Cooner
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

David J Walz
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

David W Ledyard
Strong Pipkin Bissell & Ledyard - Beamont, TX
595 Orleans, Ste. 1400
Beaumont, TX 77701

David W Zoll
Zoll Kranz & Borgess
6620 Central Ave., Ste. 100
Toledo, OH 43617

Dawn M Barrios
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Debra A Djupman
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301
Dennis P Mulvihill Case 1:21-cv-00053-SPW-KLD   Document 19 Filed 05/09/21 Page 104 of 229
Wright & Schulte - Cleveland, OH
23240 Chagrin Blvd.
Cleveland, OH 44122

Diana Rabeh
Reed Smith LLP - Wilmington, DE
1201 Market St., Ste. 1500
Wilmington, DE 19801

E Terry Sibbernsen
Sibbernsen, Strigenz Law Firm - Omaha
1111 N 102nd Ct., Ste. 330
Omaha, NE 68114

Edward W Gerecke
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

Elaine Sargeant


Elizabeth G Grimes
Law Offices of Michael A DeMayo LLP
P.O. Box 34426
Charlotte, NC 28234

Elizabeth Hosea Lemoine
Wick Phillips Gould & Martin LLP
3131 McKinney Ave., Ste. 100
Dallas, TX 75204

Elizabeth S Fenton
Chamberlain Hrdlicka
300 Conshohocken State Rd., Ste. 570
W Conshohocken, PA 19428

Ellen Relkin
Weitz & Luxenberg PC - New York, NY
700 Broadway, 5th Fl.
New York, NY 10003

Eric J Buhr
Reed Smith LLP - Los Angeles, CA
355 S Grand Ave., Ste. 2900
Los Angeles, CA 90071

Frederick R Hovde
Hovde Dassow & Deets LLC
Meridian Twr.
201 W 103rd St., Ste. 500
Indianapolis, IN 46290

Gary Robert Tulp
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101
                  Case 1:21-cv-00053-SPW-KLD
Genevieve M Zimmerman                                     Document 19 Filed 05/09/21 Page 105 of 229
Zimmerman Reed PLLP - Minneapolis, MN
1100 IDS Ctr.
80 S 8th St.
Minneapolis, MN 55402

Gerard C Kramer
Schmidt Ronca & Kramer PC
209 State St.
Harrisburg, PA 17101

Gregory D Bentley
Zonies Law LLC
1900 Wazee St., Ste.203
Denver, CO 80202

Hilary E Youngblood
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Jack Edward Urquhart
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Jacob W Plattenberger
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Jahnunnice Johnson


James P Catalano
Nelson Mullins Riley & Scarborough LLP - Nashville, TN
1 Nashville Pl.
150 4th Ave. N, Ste. 1100
Nashville, TN 37219

Jamie Jean McKey
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

Jane T Davis
Nelson Mullins Riley & Scarborough LLP - Charleston, SC
151 Meeting St., Ste. 600
Charleston, SC 29401

Janet Lynn White


Jennifer Ann Guidea
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

Jennifer J Hageman
Ulmer & Berne LLP - Cincinnati, OH
                     Case
600 Vine St., Ste. 2800      1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 106 of 229
Cincinnati, OH 45202

Joan Anderson


Jody Lynn Rudman
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

John A Camp
Carlton Fields Jorden Burt - Miami, FL
100 SE 2nd St., Ste. 4200
Miami, FL 33131

John G Mitchell
Secrest Wardle
P.O. Box 5025
Troy, MI 48007-5025

John H Allen , III
Jackson Allen & Williams LLP
3838 Oak Lawn Ave., Ste. 1100
Dallas, TX 75219

John J Glenn
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

John Neumann Hickey
Law Offices of John N Hickey
20 W Front St.
Media, PA 19063

Jonathan Hogins
Moody Law Firm
500 Crawford St., Ste. 200
Portsmouth, VA 23704

Jordan L Chaikin
Parker Waichman LLP - Bonita Springs, FL
27300 Riverview Center Blvd., Ste. 103
Bonita Springs, FL 34134

Joshua Kincannon
4 Paragon Way, Ste. 100
Freehold, NJ 07728

Joshua A Mankoff
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Joshua D Miller
Toriseva Law
1446 National Rd.
Wheeling, WV 26003
Joshua R Johnson Case 1:21-cv-00053-SPW-KLD   Document 19 Filed 05/09/21 Page 107 of 229
Babbitt & Johnson PA
1641 Worthington Rd., Ste. 100
W Palm Beach, FL 33402

Joshua S Whitley
Smyth Whitley
BB&T Plz.
234 Seven Farms Dr., Ste. 234
Charleston, SC 29492

Justin Ross Kaufman
Heard Robins Cloud LLP - Santa Fe, NM
505 Cerrillos Rd., Ste. A209
Santa Fe, NM 87501

Katherine Diven


Kathryn Snapka
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Kelly Elswick-Hall
Masters Law Firm
181 Summers St.
Charleston, WV 25301

Kevin M Fitzgerald
Fitzgerald Law Group
120 Exchange St., Ste. 200
Portland, ME 04101

Kevin M Hara
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Kevin R Martin
Martin Law Offices SC
7280 S 13th St., Ste. 102
Oak Creek, WI 53154

Lawrence R Murphy , Jr
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Louisa O Kirakosian
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Mariann M Robison
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Mark A Sentenac
Reed Smith LLP - San Case  1:21-cv-00053-SPW-KLD
                      Francisco, CA 2nd St.           Document 19 Filed 05/09/21 Page 108 of 229
101 2nd St., 18th Fl.
San Francisco, CA 94105

Mathew R Doebler
Pribanic & Pribanic LLC
513 Court Pl.
Pittsburgh, PA 15219

Matthew E Brown
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Matthew John Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Melanie M Atha
Cabaniss Johnston Gardner Dumas & ONeal LLP
P.O. Box 830612
Birmingham, AL 35283-0612

Michael Ockerman
Hanna Campbell & Powell
3737 Embassy Pkwy., Ste. 100
Akron, OH 44333

Michael F Marlow
Johnson Miner Marlow Woodward & Huff PLLC
P.O. Box 667
Yankton, SD 57078-0667

Michael Joseph Ryan
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Michael L Armitage
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Michael Alan Gross


Nancy June Falls


Neilli M Walsh
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Neville H Boschert
Jones WalkerWaechter Poitevent Carrere & Denegre
P.O. Box 427
Jackson, MS 39205-0427
                   Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 109 of 229
Nevin Christopher Brownfield
Ongaro PC
50 California St., Ste. 3325
San Francisco, CA 94108

Patrick T Clendenen
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Peter C Wetherall
Wetherall Group Limited
9345 W Sunset Rd., Ste. 100
Las Vegas, NV 89148

Peter Thomas Anderson
Ashcraft & Gerel LLP - Alexandria, VA
4900 Seminar Rd., Ste. 650
Alexandria, VA 22311

Raymond G Mullady , Jr
Nelson Mullins Riley & Scarborough LLP - Washington, DC
101 Constitution Ave. NW, Ste. 900
Washington, DC 20001

Raymond Joseph Kramer , III
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Rhett A McSweeney
McSweeney Langevin LLC
2116 2nd Ave. S
Minneapolis, MN 55404

Richard A Zappa
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Richard Allen Cohn
Aitken Aitken Cohn
P.O. Box 2555
Santa Ana, CA 92707

Richard E Vollertsen
Atkinson Conway & Gagnon Incorporated
420 L St., Ste. 500
Anchorage, AK 99501

Richard J Schicker
Schicker Law Firm
2809 S 160th St., Ste. 207
Omaha, NE 68130

Ricky L Boren
Hill Boren
P.O. Box 3539
                  Case
Jackson, TN 38303-0539      1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 110 of 229

Robert Diemer
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Robert R Hatten
Patten Wornom Hatten Diamonstein LC
12350 Jefferson Ave., Ste. 300
Newport News, VA 23602

Robert Williams Goldwater , III
Goldwater Law Firm PC
15849 N 71st St., Ste. 100
Scottsdale, AZ 85254

Roberts Clay Milling , II
Henry Spiegel Milling LLP
950 E Paces Ferry Rd., Ste. 2450
Atlanta, GA 30326

Ruth A Horvatich
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Sanjay Ghosh
Nelson Mullins Riley & Scarborough LLC - Atlanta, GA
Atlantic Station
201 17th St. NW, Ste. 1700
Atlanta, GA 30363

Sarah Mangum(Terminated)


Shelia Sloan


Steven James Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Tayjes Matthew Shah
Miller Law Firm LLC
108 Railroad Ave.
Orange, VA 22960

Thomas Melone
Allco Renewable Energy Limited
14 Wall St., 20th Fl.
New York, NY 10005

Thomas A Kenefick , III
Law Office of Thomas A Kenefick III
73 Chestnut St.
Springfield, MA 01103
Thomas K Herren Case       1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 111 of 229
Herren & Adams
148 N Broadway
Lexington, KY 40507

Tiffany L Roach Martin
MNodrall Sperling Roehl Harris & Sisk PA - Santa Fe, NM
P.O. Box 2168
Santa FE, NM 87103-2168

Timothy E Lengkeek
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Timothy John Freiberg
Freiberg Law Offices
4545 Springbrook Rd.
Rockford, IL 61114

Tor A Hoerman
TorHoerman Law LLC - Edwardsville, IL
101 W Vandalla St., Ste. 350
Edwardsville, IL 62025

Vickie J Traughber


Vivian M Quinn
Nixon Peabody LLP - Buffalo NY
Key Towers at Fountain Plaza
40 Fountain Plz., Ste. 500
Buffalo, NY 14202

W Bryan Smith
Morgan & Morgan PA - Memphis, TN
2600 One Commerce Sq.
Memphis, TN 38103

William H Carpenter
William H Carpenter Law Office Limited
P.O. Box 35070
Albuquerque, NM 87176-5070

Wilnar Jeanne Julmiste
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

Zachary Logan Wool
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 112 of 229




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if
the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                    U.S. District Court

                                                                DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 9/6/2016 at 2:35 PM MST and filed on 9/6/2016
Case Name:             IN RE: Bard IVC Filters Products Liability Litigation
Case Number:           2:15-md-02641-DGC
Filer:
Document Number: 3313(No document attached)

Docket Text:
ORDER. On the second discovery issue (see Doc. 3312), the Court will not require Plaintiffs to produce information regarding
their communications with NBC or other media outlets. The Court reaches this conclusion because of Plaintiffs' assurance that
the NBC news stories will not be used at trial: "Plaintiffs concur with Defendants that news stories published by NBC or other
media outlets are not admissible. In light of this recognition..., Defendants have no argument as to why communications by
Plaintiffs' counsel with NBC (if any) are relevant." Doc. 3306 at 4. The Court views this statement by Plaintiffs' lead counsel as
binding in all of the cases in this MDL. As a result, stories by NBC news or other media outlets will not be admissible at trial, and
discovery regarding those stories therefore does not seek relevant information. Signed by Judge David G Campbell on 9-6-16.
This is a TEXT ENTRY ONLY. There is no PDF documentassociated with this entry. (DGC)


2:15-md-02641-DGC Notice has been electronically mailed to:

James R Condo      jcondo@swlaw.com, docket@swlaw.com, glass@swlaw.com

Robert B Carey     rob@hbsslaw.com, ecfphx@hbsslaw.com

Robert W Boatman         rwb@gknet.com, Karen.Trumpower@gknet.com, lincoln.combs@gknet.com

Mark Stephen O'Connor         mark.oconnor@gknet.com, gay.blakesley@gknet.com

Turner Williamson Branch       tbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Joseph Paul Michael Angelo       joe@angelowhitelaw.com, stephen@angelowhitelaw.com

Clyde Talbot Turner      tab@tturner.com, jerrt@tturner.com,tiffany@tturner.com

David A Domina         ddomina@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Sandy A Liebhard        liebhard@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Paul Lincoln Stoller     paul.stoller@gknet.com, deborah.yanazzo@gknet.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 113 of 229
Willard J Moody, Jr      will@moodyrrlaw.com, courtney@moodyrrlaw.com,renee@moodyrrlaw.com

Fred Thompson        fthompson@motleyrice.com

Shannon L Clark       slc@gknet.com, karin.scheehle@gknet.com, roberta.schmidt@gknet.com

Michael William Heaviside     mheaviside@hrzlaw.com, awright@hrzlaw.com

Leonard W Aragon        leonard@hbsslaw.com, amyn@hbsslaw.com, ecfphx@hbsslaw.com

Elizabeth C Helm      kate.helm@nelsonmullins.com

Christopher A Seeger      cseeger@seegerweiss.com

James A Morris, Jr      jmorris@jamlawyers.com, aanderson@jamlawyers.com

Michael T Gallagher      donnaf@gld-law.com

Eric M Terry      eric@thlawyer.com, kpostol@thlawyer.com, kstephens@thlawyer.com

Michael G Daly       mdaly@pbmattorneys.com

Mark R Niemeyer        niemeyer@ngklawfirm.com

Joe Kendall    jkendall@kendalllawgroup.com, administrator@kendalllawgroup.com, jrudman@kendalllawgroup.com

C Lincoln Combs       lincoln.combs@gknet.com, kelly.saltsman@gknet.com

David J Szerlag      dszerlag@gmail.com, wendy@pritzkerlaw.com

John H Gomez       john@gomeztrialattorneys.com

Annesley H DeGaris       adegaris@degarislaw.com, asapone@degarislaw.com

David R Ongaro       dongaro@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Lyn Peeples Pruitt     lpruitt@mwlaw.com

Anthony J Nemo        tnemo@meshbesher.com

Andrew L Davick        adavick@meshbesher.com

Elaine T Byszewski      Elaine@hbsslaw.com, erikas@hbsslaw.com, jconte@hbsslaw.com

Thomas P Cartmell       tcartmell@wcllp.com, m.goldwasser@wcllp.com

Patricia Lynn Campbell      pcampbell@potts-law.com, nchambers@potts-law.com

Amanda Christine Sheridan      asheridan@swlaw.com, docket@swlaw.com, pritchey@swlaw.com

Michael Kevin Brown       mkbrown@reedsmith.com, vbarreto@reedsmith.com

Robert D Rowland        khubbard@ghalaw.com, lisal@ghalaw.com

Yvonne M Flaherty       ymflaherty@locklaw.com, bgilles@locklaw.com,rnzubiate@locklaw.com, sgpatchen@locklaw.com

Wendy R Fleishman        wfleishman@lchb.com, jkeatingwolk@lchb.com, mdecker@lchb.com

John C Duane       jduane@motleyrice.com, clwhetstone@motleyrice.com, kgardner@motleyrice.com, mhopkins@motleyrice.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 114 of 229
Donald A Migliori     dmigliori@motleyrice.com

Kara Trouslot Stubbs       stubbs@bscr-law.com

Samuel J Horovitz     shorovitz@rtlaw.com, drossier@rtlaw.com

Charles R Houssiere, III     choussi@hdhtex.com, rkauffman@hdhtex.com

Ellen A Presby     ellenpresby@nemerofflaw.com, gabrielcanto@nemerofflaw.com, lisadelgado@nemerofflaw.com

Max Freeman (Terminated) mfreeman@millerweisbrod.com, aboone@millerweisbrod.com, crubin@millerweisbrod.com, mtrull@millerweisbrod.com,
tnguyen@millerweisbrod.com

Richard W Schulte      rschulte@yourlegalhelp.com, cartim@yourlegalhelp.com, jgebelle@yourlegalhelp.com

Les Weisbrod (Terminated)      lweisbrod@millerweisbrod.com, btrujillo@millerweisbrod.com

Michael K Johnson      mjohnson@johnsonbecker.com, rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Carrie R Capouellez     ccapouellez@lopezmchugh.com

Matthew Ramon Lopez mlopez@lopezmchugh.com, agarrett@lopezmchugh.com, beast@lopezmchugh.com, mjones@lopezmchugh.com,
mwass@lopezmchugh.com

Alexandra V Boone (Terminated)       aboone@millerweisbrod.com, mtrull@millerweisbrod.com

Eric Davis Holland     eholland@allfela.com, tblasa@allfela.com

Joseph A Osborne, Jr       josborne@oa-lawfirm.com, ggiovanni@oa-lawfirm.com, rbell@oa-lawfirm.com

Rolf T Fiebiger     rfiebiger@johnsonbecker.com, apeterson@johnsonbecker.com

Gregory N McEwen        gmcewen@mcewenlaw.com, asteinberg@mcewenlaw.com, mschmid@mcewenlaw.com

John J Driscoll    john@thedriscollfirm.com, andrew@thedriscollfirm.com

Jason P Johnston     jjohnston@meshbesher.com, araso@meshbesher.com, gzimmerman@meshbesher.com, hsternquist@meshbesher.com

Alex C Park       alexcpark@hotmail.com, alexcpark@yahoo.com

Joseph Jacob Zonies      jzonies@zonieslaw.com, gbentley@zonieslaw.com, jcox@zonieslaw.com, sshaver@zonieslaw.com

Don K Ledgard        DLedgard@capretz.com, pmartinez@capretz.com

Brendan J Flaherty     brendan@pritzkerlaw.com, tania@pritzkerlaw.com

Kenneth W Pearson       kpearson@johnsonbecker.com, apeterson@johnsonbecker.com

Ahmed Samir Diab       adiab@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com, nstoneman@gomeztrialattorneys.com

T Matthew Leckman        mleckman@pbmattorneys.com, staylor@pbmattorneys.com

Theodore Floyd Stokes       ted@stokeslawpllc.com

M Blair Clinton     bclinton@hgdlawfirm.com

Stuart Goldenberg     slgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Marlene J Goldenberg       mjgoldenberg@goldenberglaw.com, csand@goldenberglaw.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 115 of 229
Margaret Moses Branch       mbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Adam Tal Funk      afunk@branchlawfirm.com, ksmith@branchlawfirm.com, mslemp@branchlawfirm.com, psanchez@branchlawfirm.com

Michael B Leh      mleh@lockslaw.com, ahouchins@lockslaw.com

D Todd Mathews        todd@gorijulianlaw.com, afaust@gorijulianlaw.com, cfischer@gorijulianlaw.com

Matthew Robert Boatman        matt.boatman@gknet.com

Michael P McGartland       mike@mcgartland.com, catherine@mcgartland.com, haley@mcgartland.com

David J Hodge      dhodge@mkhlawyers.com, lee@mkhlawyers.com

Angela M Higgins      higgins@bscr-law.com, mcarrillo@bscr-law.com

Mark Kevin Gray       Mgray@grayandwhitelaw.com, cjones@grayandwhitelaw.com

Joseph R Johnson       jjohnson@babbitt-johnson.com, dcodding@babbitt-johnson.com

James Albert Montee       jmontee@monteelawfirm.com, jimmontee@gmail.com

James P Cannon        jpc.atty@yahoo.com

Brandee J Kowalzyk       brandee.kowalzyk@nelsonmullins.com

Matthew B Lerner       matthew.lerner@nelsonmullins.com, carrie.brown@nelsonmullins.com, miche.boles@nelsonmullins.com

Richard B North, Jr     richard.north@nelsonmullins.com, mandy.evangelista@nelsonmullins.com, maria.turner@nelsonmullins.com

Ben C Martin      bmartin@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com, tarbon@bencmartin.com

Thomas William Arbon       tarbon@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com

Taylor Tapley Daly      taylor.daly@nelsonmullins.com

Julia Reed-Zaic    julia@hrzlaw.com, awright@hrzlaw.com, laura@hrzlaw.com

Laura Elizabeth Smith     laura@hrzlaw.com, awright@hrzlaw.com

Ramon Rossi Lopez       rlopez@lopezmchugh.com, bmeyers@lopezmchugh.com, wespitia@lopezmchugh.com

Troy Alexander Brenes (Terminated)      tbrenes@breneslawgroup.com, jsabol@breneslawgroup.com

Kevin George Lohman        klohman@reedsmith.com, cspoon@reedsmith.com

Nathan Craig Van Der Veer       nate@frplegal.com, hgillis@frplegal.com,kristi@frplegal.com

Richard Arthur Freese     rich@freeseandgoss.com, regina@freeseandgoss.com

Robert M Hammers, Jr       rob@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

James Frederick Rogers      jim.rogers@nelsonmullins.com, julia.norcia@nelsonmullins.com, kim.lanier@nelsonmullins.com

Matthew Ryan McCarley        mccarley@fnlawfirm.com, charlotte@fnlawfirm.com, vcanizales@fnlawfirm.com

Michael S Katz     mkatz@lopezmchugh.com

John A Dalimonte      johndalimonte@kdlaw.net, jessicar@kdlaw.net, rdusablon@kdlaw.net
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 116 of 229
Teresa C Toriseva      justice@torisevalaw.com

Clair A Montroy, III     montroylaw@verizon.net

Melissa Dorman Matthews        mdorman@hdbdlaw.com, alopez@hdbdlaw.com

David B Krangle      dkrangle@alonsokrangle.com

Jason T Schneider      jason@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

Calle M Mendenhall       calle@freeseandgoss.com, regina@freeseandgoss.com

Spencer J Pahlke       spahlke@walkuplawoffice.com, lmccombe@walkuplawoffice.com

Michael A Kelly      mkelly@walkuplawoffice.com, afreeman@walkuplawoffice.com

Steven James Boranian       sboranian@reedsmith.com, drothschild@reedsmith.com

Kimberly Waters Grant       kgrant@waynegrant.com

Wayne Grant       wgrant@waynegrant.com, jmunn@waynegrant.com

Brandon L Corl      bcorl@potts-law.com, nchambers@potts-law.com

Andres F Alonso      aalonso@alonsokrangle.com

Christopher Thomas Kirchmer       ckirchmer@pulf.com, alee@pulf.com, cguilbeau@pulf.com, dwest@pulf.com

Randal A Kauffman        rkauffman@hdhtex.com, jmanriquez@hdhtex.com

Hadley L Matarazzo       hmatarazzo@faraci.com, tzukoski@faraci.com

Kenneth Riley     kriley@frplegal.com

John Pinckney Harloe, III     john@freeseandgoss.com, Brenda@freeseandgoss.com, calle@freeseandgoss.com, regina@freeseandgoss.com,
rich@freeseandgoss.com

Matthew D Davis        mdavis@walkuplawoffice.com, kbenzien@walkuplawoffice.com

Douglas Senger Saeltzer      dsaeltzer@walkuplawoffice.com, hehmke@walkuplawoffice.com

Michael Brandon Smith       bsmith@cssfirm.com, kackerman@cssfirm.com, lwheale@cssfirm.com

Stephen Grant Daniel      buck@howardnations.com, charles@howardnations.com, denicia@howardnations.com

John Lacoste Langdoc        jlangdoc@baronbudd.com, awilson@baronbudd.com

S Ann Saucer      asaucer@baronbudd.com, awilson@baronbudd.com, glinsenb@baronbudd.com

Laura J Baughman       lbaughman@baronbudd.com, kmoore@baronbudd.com, mhaynie@baronbudd.com

Russell W Budd      rbudd@baronbudd.com, awilson@baronbudd.com, ralaniz@baronbudd.com

Felecia L Stern     stern@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Steven D Davis      sdavis@thlawyer.com, kelli@thlawyer.com, rose@thlawyer.com

Andrew D Kinghorn        andrew@thedriscollfirm.com
Jon C Conlin         Case 1:21-cv-00053-SPW-KLD
                 jconlin@corywatson.com,                         Document 19 Filed
                                         ivc@corywatson.com, lstovall@corywatson.com               05/09/21 Page 117 of 229

Jeff R Gaddy       JGADDY@LEVINLAW.COM, KMAYO@LEVINLAW.COM,TGILBERT@LEVINLAW.COM

Sindhu Daniel      sdaniel@baronbudd.com, glinsenb@baronbudd.com, yrocha@baronbudd.com

Roland Karim Tellis       rtellis@baronbudd.com, jcampbell@baronbudd.com

Howard L Nations charles@howardnations.com, alex.dailey@howardnations.com, buck@howardnations.com, lek@howardnations.com,
shelley@howardnations.com

Rand P Nolen        rand_nolen@fleming-law.com, pam_myers@fleming-law.com

Moze Cowper          mcowper@cowperlaw.com

Daniel Seltz    dseltz@lchb.com

Monte Bond       mbond@tautfestbond.com, acarpenter@tautfestbond.com, dliska@tautfestbond.com

Brian A Goldstein      brian.goldstein@cellinoandbarnes.com, denise.kinghorn@cellinoandbarnes.com, michael.williams@cellinoandbarnes.com

David P Matthews        dmatthews@dmlawfirm.com, lsantiago@dmlawfirm.com, msalazar@dmlawfirm.com

H Forest Horne       hfh@m-j.com, sct@m-j.com

Jaclyn L Anderson       janderson@klwtlaw.com

Graham B LippSmith         glippsmith@klwtlaw.com, nsmith@klwtlaw.com

Jennifer Nolte Williams     jwilliams@jacksonallenfirm.com, mmorales@jacksonallenfirm.com

Glen Elliot Turner     gturner@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Kirsten McNelly Bibbes       kbibbes@ongaropc.com, dpayne@ongaropc.com, kmikkelsen@ongaropc.com

David Raymond Ongaro          dongaro@ongaropc.com

William B Curtis      bcurtis@curtis-lawgroup.com, jgomez@curtis-lawgroup.com, pmcdonald@curtis-lawgroup.com

Randall Seth Crompton        scrompton@allfela.com, tblasa@allfela.com

Robin P Lourie       rpl@wlr.net

Brian Keith Jackson       kj@rileyjacksonlaw.com, jbailey@rileyjacksonlaw.com, marymalea@rileyjacksonlaw.com

Ethan L Shaw       elshaw@shawcowart.com, scole@shawcowart.com

Matthew J Riley       mriley@shawcowart.com, scole@shawcowart.com

Justin W Fishback      jfishback@shawcowart.com, scole@shawcowart.com

Jeff Seldomridge (Terminated)      jseldomridge@millerfirmllc.com, kunderwood@millerfirmllc.com, tlitzenburg@millerfirmllc.com

Jesse Burl Chrisp     jesse@chrisplaw.com, heather@chrisplaw.com

Melissa Erin Mielke       mmielke@skikos.com, jtucci@skikos.com, slong@skikos.com

David M Langevin        dave@westrikeback.com, kate@westrikeback.com, katie@westrikeback.com, melanie@westrikeback.com

Jennifer A Lenze      jlenze@lkmlawfirm.com, torres@lkmlawfirm.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 118 of 229
Jaime E Moss       moss@lkmlawfirm.com, torres@lkmlawfirm.com

Laurie E Kamerrer       kamerrer@lkmlawfirm.com

Nathan Buttars      nate@lowelawgroup.com, jonathan@lowelawgroup.com, kayelani@lowelawgroup.com

Jonathan D Peck        jonathan@lowelawgroup.com

David C DeGreeff        ddegreeff@wcllp.com, dconwell@wcllp.com

Todd E Hilton      hilton@stuevesiegel.com, joyce@stuevesiegel.com, mcclellan@stuevesiegel.com

Sherri L Plotkin     mdweck@rheingoldlaw.com

Matthew David Schultz       mschultz@levinlaw.com, kmayo@levinlaw.com, tgilbert@levinlaw.com

Matthew J. McCauley        Mmccauley@yourlawyer.com, NEisner@yourlawyer.com

Philip Sholtz    phil@thedriscollfirm.com

Lucas James Ude        lucas@kelllampinlaw.com, rebecca@kelllampinlaw.com

J Mark Kell      Mark.Kell@KellLampinLaw.com, Rebecca@KellLampinLaw.com

Laura Lynne Voght        LVoght@attorneykennugent.com, KWinkleman@attorneykennugent.com

Rick Barreca       rbarreca@bernripka.com, dcoffey@bernripka.com, edougherty@bernripka.com, mcordner@bernripka.com, mnair@bernripka.com

Stephen Barnett Murray, Jr      smurrayjr@murray-lawfirm.com, aonstott@murray-lawfirm.com, kbeck@murray-lawfirm.com

Matthew Paul Skrabanek        paul@psbfirm.com

Nicholas Farnolo       Nfarnolo@napolilaw.com

Jacob Edward Levy        jlevy@grayandwhitelaw.com, cjones@grayandwhitelaw.com, mwhite@grayandwhitelaw.com

Matthew Lee White        mwhite@grayandwhitelaw.com

Eric Roslansky      ivc@getjustice.com, eroslansky@getjustice.com, jshahady@getjustice.com

Brian E Tadtman        bet@petersonlawfirm.com

David M Peterson        dmp@petersonlawfirm.com

Nicholas Clevenger       nsc@petersonlawfirm.com, asr@petersonlawfirm.com

Shezad Malik       drmalik@shezadmalik.com, ryan@shezadmalik.com

Kristen K Barton       kbarton@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com

Mark C Aubuchon         mark.aubuchon@kelllampinlaw.com, mcaubuchon@yahoo.com

William M Berlowitz       Williamb@inebraska.com

William Michael Loughran       michael@angelowhitelaw.com, stephen@angelowhitelaw.com

Christian T Williams     cwilliams@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Amy J Anderson         aanderson@jamlawyers.com, evaldez@jamlawyers.com, jmorris@jamlawyers.com
                        Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 119 of 229
Everette Scott Verhine       scott@verhine.biz, lisa@verhine.biz

Robert Bruce Warner         BWarner@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Lynnette Simon Marshall        LMarshall@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Kelsey Louise Stokes        kelsey_stokes@fleming-law.com, adrian_martin@fleming-law.com

J Christopher Elliott     celliott@coloradolaw.net, krysta.hand@coloradolaw.net

Brian Broussard Winegar        bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Jim Mac Perdue, Jr        jperduejr@perdueandkidd.com, bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Donald Hamilton Kidd         dkidd@perdueandkidd.com, cbatterson@perdueandkidd.com

M Michael Waters          mwaters@wjnklaw.com, selliott@wjnklaw.com

Kay L Van Wey           kay@vanweylaw.com, julie@vanweylaw.com,kerri@vanweylaw.com

Joshua D Christian       JChristian@christiananddavis.com, mmaloney@christiananddavis.com

Philip J Pendergrass, Jr     philip@schneiderhammers.com, abbie@schneiderhammers.com

Noah H Kushlefsky         NKUSHLEFSKY@KREINDLER.COM, jferraro@kreindler.com, lranieri@kreindler.com

Matthew Scott Mokwa           mmokwa@maherlawfirm.com, mrayser@maherlawfirm.com

Amorina P Lopez          alopez@lopezmchugh.com, bmeyers@lopezmchugh.com, mwass@lopezmchugh.com

Scott E Brady       scott@bohrerbrady.com, greta@bohrerbrady.com

Philip Bohrer     phil@bohrerbrady.com, shannon@bohrerbrady.com

Thomas Tucker Merrigan          tom@sweeneymerrigan.com, kimberly@sweeneymerrigan.com, tucker@sweeneymerrigan.com

Patrick T Fennell       Pfennell@Crandalllaw.com, Chargenrader@Crandalllaw.com, Rwood@Crandalllaw.com

Richard S Lewis         rlewis@hausfeld.com, adorsey@hausfeld.com, bbeard@hausfeld.com

Steven Rotman       srotman@hausfeld.com

Andrea Layne Stackhouse          layne@shraderlaw.com, jtrigo@shraderlaw.com

Julie S Ferraro     Jferraro@Kreindler.com

Dean A Goetz        dgoetz12@gmail.com

Jason S Morgan       jmorgan@mmlk.com, dwalker@mmlk.com

David J Guarnieri       dguarnieri@mmlk.com, dpritchard@mmlk.com

Michael S. Werner         MWerner@yourlawyer.com, NEisner@yourlawyer.com

Randall John Trost       RJTrost@TrostLaw.com

Randall Troy Trost        rttrost@trostlaw.com

Benjamin A Bertram         benbertram@bertramgraf.com, Karlenne.Powell@bertramgraf.com, Laura@bertramgraf.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 120 of 229
Karolina S Kulesza      kkulesza@lawdbd.com

Elizabeth Dudley      liz@lizdudleylaw.com

Nicholas P Scarpelli, Jr    scarpelli@carneylaw.com, durkin@carneylaw.com, kniffin@carneylaw.com

Raymond T Trebisacci       treblaw@comcast.net

Kevin P Polansky       kevin.polansky@nelsonmullins.com

Michael Frederick Decker      mdecker@lchb.com, jkeatingwolk@lchb.com, shabonimana@lchb.com

Nathaniel Scearcy      nscearcy@potts-law.com

Rosemarie Riddell Bogdan       rrbivcbard@1800law1010.com, kawivcbard@1800law1010.com

Braden Beard       bbeard@hausfeld.com

Ashleigh E Raso      araso@meshbesher.com

Mekel S Alvarez       malvarez@morrisbart.com

Betsy J Barnes      bbarnes@morrisbart.com, betsyjbarnes@yahoo.com

Karen Delcambre McCarthy         kmccarthy@morrisbart.com

Peter E Goss       pgoss@goss-lawfirm.com, jcampain@goss-lawfirm.com

Timothy David Hedrick       thedrick@rtlaw.com, gtaylor@rtlaw.com

Edward McCarthy, III       emccarthy@rtlaw.com, dwaldenmaier@rtlaw.com

Joe A King, Jr      jking@mkhlawyers.com, tgrant@mkhlawyers.com

Angela J Mason       Angela.Mason@CochranFirm.com

Joseph D Lane       JoeLane@CochranFirm.com

T Aaron Stringer      aaron@lowelawgroup.com

Samuel Mason Wendt         sam@wendtlaw.com, micaela@wendtlaw.com

David L Grebel       grebel@ngklawfirm.com

Michael S Kruse       kruse@ngklawfirm.com

Peyton P Murphy       Peyton@MurphyLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Todd C Comeaux         TC@ComeauxLawFirm.com

Henry Queener       hqueener@Queenerlaw.com

John C Hatch       John@KahanaLaw.com

Amir M Kahana        amk@kahanalaw.com

Bill Bradley, Jr    bbradley@bdjlaw.com, erikam@bdjlaw.com, kgruner@bdjlaw.com

Jeff M Edwards       JeffEdwards777@gmail.com
                    Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 121 of 229
2:15-md-02641-DGC Notice will be sent by other means to those listed below if they are affected by this filing:

Aaron A Clark
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Alex Cameron Walker
Modrall Sperling Roehl Harris & Sisk PA
500 4th St. NW, Ste. 1000
Albuquerque, NM 87102

Amanda Montee
Montee Law Firm
P.O. Box 127
St. Joseph, MO 64502

Andrew J Trevelise
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Anthony James Urban
Urban Law
P.O. Box 890
Pottsville, PA 17901

Brian John Perkins
Meyers & Flowers LLC
3 N 2nd St., Ste. 300
St Charles, IL 60174

Bruce S Kingsdorf
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Catherine A Faught Pollard
Quarles & Brady LLP - Milwaukee, WI
411 E Wisconsin Ave., Ste. 2040
Milwaukee, WI 53202-4497

Chris Johnson


Christopher Brian Watt
Reed Smith LLP - Houston, TX
811 Main St., Ste. 1700
Houston, TX 77002

Christopher J Quinn
Driscoll Firm PC
211 N Broadway, Ste. 4050
St Louis, MO 63102

Craig D Henderson
Snapka Law Firm
P.O. Box 23017 Case           1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 122 of 229
Corpus Christi, TX 78403

Craig E Hilborn
Hilborn & Hilborn
999 Haynes, Ste. 205
Birmingham, MI 48009

Daniel K Winters
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

David A Onstott
Murray Law Firm
650 Poydras St., Ste. 2150
New Orleans, LA 70130

David J Cooner
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

David J Walz
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

David W Ledyard
Strong Pipkin Bissell & Ledyard - Beamont, TX
595 Orleans, Ste. 1400
Beaumont, TX 77701

David W Zoll
Zoll Kranz & Borgess
6620 Central Ave., Ste. 100
Toledo, OH 43617

Dawn M Barrios
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Debra A Djupman
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Dennis P Mulvihill
Wright & Schulte - Cleveland, OH
23240 Chagrin Blvd.
Cleveland, OH 44122

Diana Rabeh
Reed Smith LLP - Wilmington, DE
1201 Market St., Ste. 1500
Wilmington, DE 19801
E Terry Sibbernsen Case 1:21-cv-00053-SPW-KLD   Document 19 Filed 05/09/21 Page 123 of 229
Sibbernsen, Strigenz Law Firm - Omaha
1111 N 102nd Ct., Ste. 330
Omaha, NE 68114

Edward W Gerecke
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

Elaine Sargeant


Elizabeth G Grimes
Law Offices of Michael A DeMayo LLP
P.O. Box 34426
Charlotte, NC 28234

Elizabeth Hosea Lemoine
Wick Phillips Gould & Martin LLP
3131 McKinney Ave., Ste. 100
Dallas, TX 75204

Elizabeth S Fenton
Chamberlain Hrdlicka
300 Conshohocken State Rd., Ste. 570
W Conshohocken, PA 19428

Ellen Relkin
Weitz & Luxenberg PC - New York, NY
700 Broadway, 5th Fl.
New York, NY 10003

Eric J Buhr
Reed Smith LLP - Los Angeles, CA
355 S Grand Ave., Ste. 2900
Los Angeles, CA 90071

Frederick R Hovde
Hovde Dassow & Deets LLC
Meridian Twr.
201 W 103rd St., Ste. 500
Indianapolis, IN 46290

Gary Robert Tulp
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

Genevieve M Zimmerman
Zimmerman Reed PLLP - Minneapolis, MN
1100 IDS Ctr.
80 S 8th St.
Minneapolis, MN 55402

Gerard C Kramer
Schmidt Ronca & Kramer PC
209 State St.
Harrisburg, PA 17101
                     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 124 of 229
Gregory D Bentley
Zonies Law LLC
1900 Wazee St., Ste.203
Denver, CO 80202

Hilary E Youngblood
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Jack Edward Urquhart
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Jacob W Plattenberger
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Jahnunnice Johnson


James P Catalano
Nelson Mullins Riley & Scarborough LLP - Nashville, TN
1 Nashville Pl.
150 4th Ave. N, Ste. 1100
Nashville, TN 37219

Jamie Jean McKey
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

Jane T Davis
Nelson Mullins Riley & Scarborough LLP - Charleston, SC
151 Meeting St., Ste. 600
Charleston, SC 29401

Janet Lynn White


Jennifer Ann Guidea
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

Jennifer J Hageman
Ulmer & Berne LLP - Cincinnati, OH
600 Vine St., Ste. 2800
Cincinnati, OH 45202

Joan Anderson


Jody Lynn Rudman
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204
                    Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 125 of 229
John A Camp
Carlton Fields Jorden Burt - Miami, FL
100 SE 2nd St., Ste. 4200
Miami, FL 33131

John G Mitchell
Secrest Wardle
P.O. Box 5025
Troy, MI 48007-5025

John H Allen , III
Jackson Allen & Williams LLP
3838 Oak Lawn Ave., Ste. 1100
Dallas, TX 75219

John J Glenn
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

John Neumann Hickey
Law Offices of John N Hickey
20 W Front St.
Media, PA 19063

Jonathan Hogins
Moody Law Firm
500 Crawford St., Ste. 200
Portsmouth, VA 23704

Jordan L Chaikin
Parker Waichman LLP - Bonita Springs, FL
27300 Riverview Center Blvd., Ste. 103
Bonita Springs, FL 34134

Joshua Kincannon
4 Paragon Way, Ste. 100
Freehold, NJ 07728

Joshua A Mankoff
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Joshua D Miller
Toriseva Law
1446 National Rd.
Wheeling, WV 26003

Joshua R Johnson
Babbitt & Johnson PA
1641 Worthington Rd., Ste. 100
W Palm Beach, FL 33402

Joshua S Whitley
Smyth Whitley
BB&T Plz.
234 Seven Farms Dr., Ste. 234
Charleston, SC 29492
                    Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 126 of 229
Justin Ross Kaufman
Heard Robins Cloud LLP - Santa Fe, NM
505 Cerrillos Rd., Ste. A209
Santa Fe, NM 87501

Katherine Diven


Kathryn Snapka
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Kelly Elswick-Hall
Masters Law Firm
181 Summers St.
Charleston, WV 25301

Kevin M Fitzgerald
Fitzgerald Law Group
120 Exchange St., Ste. 200
Portland, ME 04101

Kevin M Hara
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Kevin R Martin
Martin Law Offices SC
7280 S 13th St., Ste. 102
Oak Creek, WI 53154

Lawrence R Murphy , Jr
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Louisa O Kirakosian
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Mariann M Robison
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Mark A Sentenac
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Mathew R Doebler
Pribanic & Pribanic LLC
513 Court Pl.
Pittsburgh, PA 15219

Matthew E Brown
Nelson Mullins Riley Case   1:21-cv-00053-SPW-KLD
                     & Scarborough LLP - Boston, MA   Document 19 Filed 05/09/21 Page 127 of 229
1 Post Office Sq.
Boston, MA 02109

Matthew John Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Melanie M Atha
Cabaniss Johnston Gardner Dumas & ONeal LLP
P.O. Box 830612
Birmingham, AL 35283-0612

Michael Ockerman
Hanna Campbell & Powell
3737 Embassy Pkwy., Ste. 100
Akron, OH 44333

Michael F Marlow
Johnson Miner Marlow Woodward & Huff PLLC
P.O. Box 667
Yankton, SD 57078-0667

Michael Joseph Ryan
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Michael L Armitage
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Michael Alan Gross


Nancy June Falls


Neilli M Walsh
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Neville H Boschert
Jones WalkerWaechter Poitevent Carrere & Denegre
P.O. Box 427
Jackson, MS 39205-0427

Nevin Christopher Brownfield
Ongaro PC
50 California St., Ste. 3325
San Francisco, CA 94108

Patrick T Clendenen
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109
                   Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 128 of 229
Peter C Wetherall
Wetherall Group Limited
9345 W Sunset Rd., Ste. 100
Las Vegas, NV 89148

Peter Thomas Anderson
Ashcraft & Gerel LLP - Alexandria, VA
4900 Seminar Rd., Ste. 650
Alexandria, VA 22311

Raymond G Mullady , Jr
Nelson Mullins Riley & Scarborough LLP - Washington, DC
101 Constitution Ave. NW, Ste. 900
Washington, DC 20001

Raymond Joseph Kramer , III
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Rhett A McSweeney
McSweeney Langevin LLC
2116 2nd Ave. S
Minneapolis, MN 55404

Richard A Zappa
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Richard Allen Cohn
Aitken Aitken Cohn
P.O. Box 2555
Santa Ana, CA 92707

Richard E Vollertsen
Atkinson Conway & Gagnon Incorporated
420 L St., Ste. 500
Anchorage, AK 99501

Richard J Schicker
Schicker Law Firm
2809 S 160th St., Ste. 207
Omaha, NE 68130

Ricky L Boren
Hill Boren
P.O. Box 3539
Jackson, TN 38303-0539

Robert Diemer
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Robert R Hatten
Patten Wornom Hatten Diamonstein LC
12350 Jefferson Ave., Ste. 300
Newport News, VACase
                23602       1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 129 of 229

Robert Williams Goldwater , III
Goldwater Law Firm PC
15849 N 71st St., Ste. 100
Scottsdale, AZ 85254

Roberts Clay Milling , II
Henry Spiegel Milling LLP
950 E Paces Ferry Rd., Ste. 2450
Atlanta, GA 30326

Ruth A Horvatich
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Sanjay Ghosh
Nelson Mullins Riley & Scarborough LLC - Atlanta, GA
Atlantic Station
201 17th St. NW, Ste. 1700
Atlanta, GA 30363

Sarah Mangum(Terminated)


Shelia Sloan


Steven James Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Tayjes Matthew Shah
Miller Law Firm LLC
108 Railroad Ave.
Orange, VA 22960

Thomas Melone
Allco Renewable Energy Limited
14 Wall St., 20th Fl.
New York, NY 10005

Thomas A Kenefick , III
Law Office of Thomas A Kenefick III
73 Chestnut St.
Springfield, MA 01103

Thomas K Herren
Herren & Adams
148 N Broadway
Lexington, KY 40507

Tiffany L Roach Martin
MNodrall Sperling Roehl Harris & Sisk PA - Santa Fe, NM
P.O. Box 2168
Santa FE, NM 87103-2168
Timothy E Lengkeek Case 1:21-cv-00053-SPW-KLD   Document 19 Filed 05/09/21 Page 130 of 229
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Timothy John Freiberg
Freiberg Law Offices
4545 Springbrook Rd.
Rockford, IL 61114

Tor A Hoerman
TorHoerman Law LLC - Edwardsville, IL
101 W Vandalla St., Ste. 350
Edwardsville, IL 62025

Vickie J Traughber


Vivian M Quinn
Nixon Peabody LLP - Buffalo NY
Key Towers at Fountain Plaza
40 Fountain Plz., Ste. 500
Buffalo, NY 14202

W Bryan Smith
Morgan & Morgan PA - Memphis, TN
2600 One Commerce Sq.
Memphis, TN 38103

William H Carpenter
William H Carpenter Law Office Limited
P.O. Box 35070
Albuquerque, NM 87176-5070

Wilnar Jeanne Julmiste
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

Zachary Logan Wool
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?990267534001529-L_1_0-1                                      Page 1 of 2

              Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 131 of 229

                                                   ATTYADD,LEAD,MULTI-DISTRICT,PROTO,REMAND,STD

                                     U.S. District Court
                           DISTRICT OF ARIZONA (Phoenix Division)
                        CIVIL DOCKET FOR CASE #: 2:15-md-02641-DGC


IN RE: Bard IVC Filters Products Liability Litigation                    Date Filed: 08/17/2015
Assigned to: Judge David G Campbell                                      Jury Demand: Both
Case in other court: Ninth Circuit, 16-16163                             Nature of Suit: 365 Personal Injury: Prod.
Cause: 28:1332 Diversity-Product Liability                               Liability
                                                                         Jurisdiction: Diversity


 Date Filed         #    Docket Text
 09/06/2016       3314 ORDER. On the third discovery issue (see Doc. 3312), the Court will not require
                       Plaintiffs to produce information regarding third-party funding arrangements. The Court
                       cannot conclude that information regarding such arrangements is relevant to the defense
                       of this case. In arguing to the contrary, Defendants cite to examples of funding
                       arrangements in other cases and speculate that "if" such arrangements exist here, then
                       Plaintiffs' counsel "may not represent the best interests of the plaintiffs, may represent
                       the plaintiffs in a way they otherwise may not, or may not negotiate settlement in good
                       faith, or may request unreasonably high damages." Doc. 3308 at 7-8. Defendants'
                       argument that "if" a condition exists it "may" produce a particular result amounts to
                       nothing more than conjecture. Defendants present nothing concrete -- nothing specific to
                       this case -- that shows such discovery is relevant to a claim or defense. Fed. R. Civ. P.
                       26(b)(1). Defendants will be permitted to conduct relevant damages discovery in
                       individual cases. The Court notes, by the way, that Plaintiffs argue this discovery is not
                       "reasonably calculated to lead to the discovery of admissible evidence." Doc. 3306 at 5.
                       That phrase, which never was intended to define the scope of discovery under Rule 26
                       (see 2015 Advisory Committee Note to Rule 26), was eliminated from Rule 26 on
                       December 1, 2015. One other comment. The Court has been impressed with the
                       professionalism of counsel on both sides of this case. Plaintiffs' memorandum went a bit
                       too far in its accusations ("conveniently ignore," "witch hunt," "grasping theories"). The
                       Court encourages both sides to maintain the professional approach and tone that have, to
                       everyone's benefit, characterized this litigation thus far. Signed by Judge David G
                       Campbell on 9-6-16. This is a TEXT ENTRY ONLY. There is no PDF document
                       associated with this entry. (DGC) (Entered: 09/06/2016)



                                            PACER Service Center
                                                Transaction Receipt
                                                  07/17/2018 10:14:01
                           PACER                             Client
                                        nmrs0003:4310666:0              000389/08373-mb13
                           Login:                            Code:
                           Description: Docket Report        Search    2:15-md-02641-DGC
                                                             Criteria: Starting with document:
https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?990267534001529-L_1_0-1                  Page 2 of 2

             Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 132 of 229

                                                                     3314 Ending with
                                                                     document: 3314
                           Billable
                                        2                  Cost:     0.20
                           Pages:
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 133 of 229


 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MD 15-02641
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
                                                       NO. 17
10
                                                       (Stipulation and Order Concerning
11                                                     Protective Order and Redactions of
                                                       Material from Defendants’ Expedited
12                                                     ESI Production)
13
14           To expedite document production of ESI from Defendants, the parties, through
15     their respective counsel, have agreed to a primarily “no-eyes-on” document production as
16     to relevancy while still performing a privilege review for ESI Defendants will be
17     producing subsequent to this Order. That procedure requires certain changes to protection
18     and requirements in the protective order (Doc. 269) and Case Management Order No. 7
19     and corresponding Exhibit A (Doc. 401) for ESI produced pursuant to this process. To the
20     extent that any of the below provisions are inconsistent with either the protective order
21     (Doc. 269) or Case Management Order No. 7 and corresponding Exhibit A (Doc. 401), the
22     below provisions shall control all documents produced pursuant to this Order.
23           THEREFORE, IT ORDERED as follows:
24           The parties have agreed on an ESI production process (the “Process”). All ESI
25     produced by Bard pursuant to the Process will be subject to the following terms:
26
27
28
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 134 of 229


 1            1.     At the time of production, Bard will identify the documents or ESI as being
 2     produced pursuant to the Process and subject to the restrictions of this Case Management
 3     Order (“CMO”).
 4            2.     Plaintiffs will maintain all documents and ESI produced pursuant to the
 5     Process as confidential and not use the documents or ESI for any purpose outside of their
 6     own review and analysis until they have complied with this CMO.
 7            3.     Until Plaintiffs identify the documents or ESI for use, access to the
 8     documents and ESI is limited to attorneys and staff at PLC firms and their consultants
 9     who execute the attached addendum and agree to be subject to the restrictions of this
10     CMO.
11            4.     If Plaintiffs intend to use a document or ESI identified by Defendants as
12     produced pursuant to the Process for any purpose other than as set forth in paragraph 2
13     above, they shall notify Defendants in writing (or by email) of their intent to use the
14     document or ESI, identifying the document or ESI by production Bates number(s). Once
15     Plaintiffs have done so, the document or ESI shall be deemed conditionally designated as
16     “Confidential” under the protective order (Doc. 269) and subject to the restrictions of that
17     Order (including filing under seal). Such designation shall not negate the additional
18     protections and procedures afforded by Paragraphs 6, 7, 9, and 10 of this CMO.
19            5.     Defendants shall thereafter have 30 days to affirmatively designate the
20     document or ESI as Confidential pursuant to the Protective Order (doc. 269) in which case
21     it will be treated as Confidential under that Order as of the date of initial production. Such
22     designation may be made by separate writing that identifies the document or ESI by
23     production Bates number(s). Plaintiffs may challenge such confidentiality designations in
24     accordance with the terms of the Protective Order (doc. 269).
25            6.     Defendants shall have the right to identify any document, file, or other form
26     of ESI produced pursuant to the Process as both being irrelevant to the matters in dispute
27     in this MDL and containing trade secret or other confidential information and to “claw
28     back” such ESI or documents from the production. After Plaintiffs identify a particular


                                                     2
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 135 of 229


 1     document, file, or other ESI for intended use pursuant to Paragraph 4, Defendants shall
 2     have 30 days to seek claw back of the particular document pursuant to this paragraph; this
 3     latter requirement does not apply to documents, files, and other ESI produced pursuant to
 4     the Process that have not been identified for use by Plaintiffs pursuant to Paragraph 4,
 5     which may be clawed back at any time.
 6            7.      Defendants shall have the right to identify any such documents or ESI as
 7     subject to the requirements of CMO No. 7 (Doc. 401) and to require the redaction of the
 8     information set forth in that Order; in that event, Defendants shall provide Plaintiffs with a
 9     redacted version of the subject documents or ESI with the same production Bates
10     number(s) and Plaintiffs shall destroy any unredacted copies or versions of the document
11     that they possess.
12            8.      Plaintiffs shall have the right to challenge any designation by Defendants
13     under paragraphs 6 or 7 by submission of the ESI or document to the Court under seal and
14     any filings that refer to the protected substance of the ESI or document must, likewise, be
15     made under seal.
16            9.      Federal Rule of Evidence 502(d) protection for privileged information
17     produced pursuant to the Process:
18                 a. Pursuant to Federal Rule of Evidence 502(d), production or disclosure
19                    pursuant to the Process of the substance or content of documents, materials,
20                    or other information that is protected by the attorney-client privilege, work-
21                    product protection, or any other privilege or protection shall not amount to
22                    waiver of the privilege and/or protection in this MDL, or in any other
23                    federal or state proceeding.
24                 b. If Plaintiffs identify a document, material, or other information in the
25                    documents and ESI produced pursuant to the Process that reasonably
26                    appears to be protected by any privilege or other protection, they shall
27                    promptly notify Defendants in writing or email.           If the Defendants
28                    determine that the document, material, or other information is privileged or


                                                     3
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 136 of 229


 1                    otherwise protected, it shall make such an assertion in writing within 30
 2                    days of receipt of notification. Once the privilege or protection is asserted,
 3                    the parties shall follow the process discussed in Federal Rule of Civil
 4                    Procedure 26(b)(5)(B). Failure to assert the privilege or protection within
 5                    30 days of receipt of notification shall amount to waiver of any privilege or
 6                    protection only of the document, material, or other information identified in
 7                    the notification, subject to Federal Rule of Evidence 502(a).
 8                 c. For any document, material, or other information produced or disclosed
 9                    during discovery, and not identified pursuant to section (b) of this
10                    Paragraph, Defendants shall assert any claim of privilege or protection in
11                    writing (including by email) within 30 days after Plaintiffs identify the
12                    material for use pursuant to Paragraph 4 of this CMO. Once the privilege or
13                    protection is asserted, the parties shall follow the process discussed in
14                    Federal Rule of Civil Procedure 26(b)(5)(B). Failure to assert the privilege
15                    or protection shall amount to waiver of the privilege or protection only of
16                    the document, material, or other information used, subject to Federal Rule of
17                    Evidence 502(a).
18                 d. Unless waived under sections (b) or (c), at any time, a party that produces
19                    any document, material, or other information that it believes to be protected
20                    by the attorney-client privilege, work-product protection, or any other
21                    privilege or protection may assert the privilege or protection in writing.
22                    Once the privilege or protection is asserted in writing, the parties shall
23                    follow the process discussed in Federal Rule of Civil Procedure
24                    26(b)(5)(B).
25           10.      To the extent that the documents or ESI produced pursuant to the Process
26     contain any adverse event reporter names or information of a patient who is not a party to
27     this litigation and which would otherwise be redacted in accordance with CMO No. 7,
28     Plaintiffs and their counsel and agents shall not contact the patient or reporter of an


                                                     4
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 137 of 229


 1     adverse event unless and until the parties go through the processes outlined in Paragraphs
 2     6 and 8 of this CMO with respect to the redaction of information and this Court
 3     determines the information is not subject to redaction.
 4            Dated this 13th day of September, 2016.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    5
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 138 of 229


 1                                            EXHIBIT A
 2                         IN THE UNITED STATES DISTRICT COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4     IN RE: BARD IVC FILTERS                           No. MD-15-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 5                                                       AGREEMENT TO MAINTAIN
                                                         CONFIDENTIALITY
 6
 7
 8
 9            I, ______________________ (Name), have been given and have read a copy of the
10     Case Management Order No. __, dated _______________, 2016 in the case of MDL No.
11     2641, pending in the United States District Court District of Arizona. I understand and
12     will strictly adhere to the contents of said Order. I understand that produced material
13     disclosed to me is subject to the Order of this Court and that I am prohibited from
14     copying, disclosing, or otherwise using such material except as provided by said court
15     Order. I understand that my unauthorized disclosure of any information protected by the
16     Order or contact of a patient or reporter of an adverse event in violation of the Order may
17     constitute contempt of court and I agree to be personally subject to the jurisdiction of this
18     Court for the purpose of enforcing my obligations under this Agreement, the Order, and
19     any contempt proceeding that may be instituted for my violation of the terms of this
20     Acknowledgment and the Order. I also understand that my signature on this “Agreement
21     to Maintain Confidentiality”, indicating my agreement to be bound by the terms of the
22     Case Management Order, is required before I may be allowed to receive and review any
23     produced document and materials that are produced pursuant to the Process as set forth in
24     the Case Management Order.
25
26     Date: _______________                     Print Signature:_________________________
27                                               Signature:_____________________________
28


                                                    6
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 139 of 229



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      ORDER
10
11
12
13            The Court held a fifth case management conference with the parties on

14     August 23, 2016. In preparation for the conference, the parties provided a joint status

15     report that identified a number of issues for discussion. Doc. 3102. The report noted that

16     the parties disagree on the discoverability of certain electronically stored information

17     (“ESI”) generated by foreign entities (subsidiaries or divisions of Defendant C.R. Bard)

18     that sell IVC filters abroad. Plaintiffs seek discovery of communications between the

19     foreign entities and foreign regulatory bodies regarding the IVC filters at issue in this

20     case. Doc. 3264 at 2. The Court discussed this topic at some length during the status

21     conference on August 23, 2016, and directed the parties to provide focused briefing.

22     Each side has now filed a memorandum addressing this issue. Docs. 3309, 3326. For the

23     reasons set forth below, the Court will deny Plaintiffs’ request for this discovery.

24     I.     New Legal Standards Governing the Scope of Discovery.

25            Rule 26(b)(1) of the Federal Rules of Civil Procedure was amended on

26     December 1, 2015. The new rule defines the scope of permissible discovery as follows:

27            Parties may obtain discovery regarding any non-privileged matter that is
              relevant to any party’s claim or defense and proportional to the needs of the
28            case, considering the importance of the issues at stake in the action, the
              amount in controversy, the party’s access to relevant information, the
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 140 of 229



 1            party’s resources, the importance of the discovery in resolving the issues,
              and whether the burden and expense of the proposed discovery outweighs
 2            its likely benefit.
 3     Fed. R. Civ. P. 26(b)(1).
 4            A.     Relevancy.
 5            To be discoverable under the first part of this test, information must be “relevant
 6     to any party’s claim or defense.” Id. This language has not changed from the previous
 7     version of Rule 26(b)(1).
 8            Before the 2015 amendments, Rule 26(b)(1) also provided that inadmissible
 9     evidence was discoverable if it “appears reasonably calculated to lead to the discovery of
10     admissible evidence.” Some courts – and many lawyers – used this language to define
11     the scope of discovery. See, e.g., Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625,
12     635 (9th Cir. 2005) (“Relevant information for purposes of discovery is information
13     ‘reasonably calculated to lead to the discovery of admissible evidence.’”) (quoting Brown
14     Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992)).
15            This phrase was eliminated by the 2015 amendments and replaced with a more
16     direct declaration of the phrase’s original intent: “Information within this scope of
17     discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.
18     26(b)(1). The Advisory Committee on the Federal Rules of Civil Procedure provided this
19     explanation for the deletion:
20            The former provision for discovery of relevant but inadmissible
              information that appears “reasonably calculated to lead to the discovery of
21            admissible evidence” is also deleted. The phrase has been used by some,
              incorrectly, to define the scope of discovery. As the Committee Note to the
22            2000 amendments observed, use of the “reasonably calculated” phrase to
              define the scope of discovery “might swallow any other limitation on the
23            scope of discovery.” The 2000 amendments sought to prevent such misuse
              by adding the word “relevant” at the beginning of the sentence, making
24            clear that “relevant” means within the scope of discovery as defined in this
              subdivision . . . .” The “reasonably calculated” phrase has continued to
25            create problems, however, and is removed by these amendments.
26     Rule 26, Advis. Comm. Notes for 2015 Amends.
27            The 2015 amendments thus eliminated the “reasonably calculated” phrase as a
28     definition for the scope of permissible discovery. Despite this clear change, many courts


                                                 -2-
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 141 of 229



 1     continue to use the phrase. Old habits die hard.1 In this circuit, courts cite two Ninth
 2     Circuit cases – Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir.
 3     2005), and Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992)
 4     – for the proposition that information is relevant for purposes of Rule 26(b)(1) if it is
 5     “reasonably calculated to lead to the discovery of admissible evidence.”2 But these cases,
 6     and others like them, simply applied the earlier version of Rule 26(b)(1).
 7            Amended Rule 26(b)(1) was adopted pursuant to the Rules Enabling Act, 28
 8     U.S.C. § 2072, et. seq. That statute provides that “[a]ll laws in conflict with such rules
 9     shall be of no further force or effect after such rules have taken effect.” Id., § 2072(b).
10     Thus, just as a statute could effectively overrule cases applying a former legal standard,
11     the 2015 amendment effectively abrogated cases applying a prior version of Rule
12     26(b)(1). The test going forward is whether evidence is “relevant to any party’s claim or
13     defense,” not whether it is “reasonably calculated to lead to admissible evidence.”
14            B.     Proportionality.
15            The 2015 amendments also added proportionality as a requirement for permissible
16     discovery. Relevancy alone is no longer sufficient – discovery must also be proportional
17     to the needs of the case. The Advisory Committee Note makes clear, however, that the
18     amendment does not place the burden of proving proportionality on the party seeking
19
              1
                Last month alone, seven cases relied on the “reasonably calculated” language to
20     define the scope of permissible discovery. See Fastvdo LLC v. AT&T Mobility LLC, No.
       16-CV-385-H (WVG), 2016 WL 4542747, at *2 (S.D. Cal. Aug. 31, 2016); Sierra Club
21     v. BNSF Ry. Co., No. C13-0967-JCC, 2016 WL 4528452, at *1 (W.D. Wash. Aug. 30,
       2016); Shell v. Ohio Family Rights, No. 1:15-CV-1757, 2016 WL 4523830, at *2 (N.D.
22     Ohio Aug. 29, 2016); Arrow Enter. Computing Sols., Inc. v. BlueAlly, LLC, No. 5:15-CV-
       00037-FL, 2016 WL 4287929, at *1 (E.D.N.C. Aug. 15, 2016); Ecomission Sols., LLC v.
23     CTS Holdings, Inc., No. MISC. 16-1793 (EGS), 2016 WL 4506974, at *1 (D.D.C.
       Aug. 26, 2016); Clouser v. Golden Gate Nat’l Senior Care, LLC, No. CV 3:15-33, 2016
24     WL 4223755, at *4 (W.D. Pa. Aug. 9, 2016); Scott Hutchinson Enters., Inc. v. Cranberry
       Pipeline Corp., No. 3:15-CV-13415, 2016 WL 4203555, at *2 (S.D.W. Va. Aug. 9,
25     2016). Several other cases cited the language as though it were still part of Rule 26(b)(1).
       See Fairley v. Wal-Mart Stores, Inc., No. CV 15-462, 2016 WL 4418799, at *2 (E.D. La.
26     Aug. 19, 2016); Kuczak v. City of Trotwood, Ohio, No. 3:13-CV-101, 2016 WL 4500715,
       at *1 (S.D. Ohio Aug. 26, 2016); Kubik v. Cent. Michigan Univ. Bd. of Trustees, No. 15-
27     CV-12055, 2016 WL 4425174, at *2 (E.D. Mich. Aug. 22, 2016).
28            2
                See Fastvdo, 2016 WL 4542747, at *2 (quoting Surfvivor Media, 406 F.3d at
       635); Sierra Club, 2016 WL 4528452, at *1 (quoting Brown Bag, 960 F.2d at 1470).

                                                  -3-
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 142 of 229



 1     discovery. The amendment “does not change the existing responsibilities of the court and
 2     the parties to consider proportionality, and the change does not place on the party seeking
 3     discovery the burden addressing all proportionality considerations.” Rule 26, Advis.
 4     Comm. Notes for 2015 Amends. Rather, “[t]he parties and the court have a collective
 5     responsibility to consider the proportionality of all discovery and consider it in resolving
 6     discovery disputes.” Id.
 7            The inquiry to be conducted under the proportionality requirement, therefore,
 8     requires input from both sides. As the Advisory Committee explained:
 9            A party claiming undue burden or expense ordinarily has far better
              information – perhaps the only information – with respect to that part of the
10            determination. A party claiming that a request is important to resolve the
              issues should be able to explain the ways in which the underlying
11            information bears on the issues as that party understands them. The court’s
              responsibility, using all the information provided by the parties, is to
12            consider these and all the other factors in reaching a case-specific
              determination of the appropriate scope of discovery.
13
14     Id. The Court therefore will look to evidence and arguments from both sides in deciding
15     whether discovery from the Bard foreign entities is permitted under Rule 26.
16     II.    Analysis.
17            A.     Relevancy.
18            From the information provided by the parties, it appears that most of Defendants’
19     regulatory communications, including communications with foreign regulators, are
20     generated by Defendants’ United States operations, which have been and continue to be
21     subject to extensive discovery. Robert Carr, the key Bard witness on this issue, explained
22     that the relevant Bard division within the United States “handles the regulatory burden”
23     for a particular product. Doc. 3311-1 at 4. The division supplies “all the required
24     documentation” to foreign Bard entities, and the foreign entities then share that
25     information with foreign regulators. Id. Some foreign entities have their own regulatory
26     staff, but Bard’s United States operations “supply all the pertinent information, answer all
27     the questions. They provide the documentation and translations back and forth.” Id. at
28     11.


                                                  -4-
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 143 of 229



 1            Carr further explained that there are regulatory persons on every Bard product
 2     development team, and that “they determine the potential regulatory pathway for a
 3     product being developed early on.” Id. at 13. “[T]hroughout the project, they identify
 4     the required standards that need to be met in countries that we know we’re going to go to,
 5     because testing requirements are different in different countries.” Id. at 14. “And then at
 6     the end of the project they would put together the supporting documentation to allow
 7     themselves to file in America and . . . the other international regulatory groups to file in
 8     their particular countries using our data. And they would liaise with them throughout that
 9     approval process globally.” Id. at 14.
10            Documents submitted by the parties support Bard’s assertion that regulatory
11     communications are largely controlled from within the United States. For example,
12     Exhibit F to Defendants’ memorandum is an email chain showing Bard employees within
13     the United States compiling information to respond to inquiries made by a regulator in
14     Great Britain. Doc. 3313-7.
15            It also appears, however, that employees in foreign entities sometimes engage in
16     their own communications with foreign regulators. Mr. Carr provided this testimony
17     about when Bard’s foreign personnel could have communications with foreign regulators
18     that are different from the communications prepared in the United States:
19            Q.     There’s not a single place where they would be different?
20            A.     If the indication for use, which is a regulatory term, defines how and
                     where a product can be used, how a filter can be used, if it happens
21                   to have a different indication for use in a different country, then
                     that’s possible. And so they would be able to change that
22                   information. Japan is a common example of that.
23            Q.     Okay.
24            A.     They will change wording and things like that, that’s based on the
                     Japanese regulatory approval, not necessarily marketing effort.
25
              Q.     Sure. They have to get a change in an IFU approved by BPV or
26                   C.R. Bard before they can do it?
27            A.     No, they approve it at their level.
28     Doc. 3266 at 10-11.


                                                   -5-
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 144 of 229



 1            This exchange suggests that employees in foreign Bard entities at least sometimes
 2     communicate with foreign regulators on their own. This fact is confirmed by Exhibit 4 to
 3     Plaintiffs’ memorandum. It is a communication from David Marshall, an employee of
 4     Bard in Great Britain, recounting communications he had with British regulators
 5     regarding Bard filters. Doc. 3266 at 13.
 6            For purposes of this discovery dispute, the Court concludes that most of the
 7     communications with foreign regulators originate in the United States and thus will be
 8     captured by the ESI searches currently underway. There do appear, however, to be some
 9     communications that originate abroad and may not be captured in the current searches.
10            The Court also finds, however, that the relevancy of these communications is
11     uncertain for at least two reasons. First, there are no Plaintiffs in this MDL from foreign
12     countries. All plaintiffs received their Bard filters and allegedly were injured in the
13     United States. Second, Plaintiffs seek communications with foreign regulators for a
14     narrow purpose – to determine if any of those communications have been inconsistent
15     with Defendants’ communications with American regulators. It is inconsistency that
16     Plaintiff’s seek to discover.
17            Courts generally recognize that relevancy for purposes of discovery is broader
18     than relevancy for purposes of trial. Even still, the Court concludes that the discovery
19     sought by Plaintiffs is only marginally relevant. With no foreign-based Plaintiffs, and
20     mere conjecture that communications between foreign entities and foreign regulators
21     might be inconsistent with Defendants’ communications with American regulators, the
22     discovery appears to be only potentially relevant – more hope than likelihood.
23            B.     Proportionality.
24            Rule 26(b)(1) identifies several factors to be considered in addressing
25     proportionality. Plaintiffs have addressed some of those factors in the evidence cited
26     above. The “importance of the discovery in resolving the issues,” as the Court has
27     explained, appears marginal. The parties “relative access to relevant information” favors
28     Plaintiffs, but only in Defendants’ possession of possibly relevant information.


                                                  -6-
       Case 2:15-md-02641-DGC Document 3398 Filed 09/16/16 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 145 of 229



 1            Defendants argue that the burden or expense of the proposed discovery outweighs
 2     its likely benefit, and they provide some specifics. They note that Bard has entities in
 3     Canada, Korea, Australia, India, Singapore, Malaysia, Italy, Ireland, the United
 4     Kingdom, Denmark, the Netherlands, Sweden, Norway, Finland, Mexico, Chile, Brazil,
 5     and China. Doc. 3309 at 6 n.6. Plaintiffs seek discovery of all communications these
 6     entities have had with foreign regulatory authorities involving all Bard IVC filters since
 7     2003. Id. To comply with Plaintiffs’ requests, Defendants assert that they would be
 8     required to identify the applicable custodians from these foreign entities for the last 13
 9     years, collect ESI from these custodians, and search for and identify communications
10     with foreign regulators. The Court is persuaded by these specifics that the burden of this
11     foreign discovery would be substantial.
12            Plaintiffs are engaging in substantial discovery with respect to Defendants’
13     communications with American regulators, including extensive ESI searches and
14     depositions of relevant witnesses. This discovery should capture communications with
15     foreign regulators that originate in the United States, as most appear to. The Court
16     concludes that the burden and expense of searching ESI from 18 foreign entities over a
17     13-year period outweighs the benefit of the proposed discovery – a mere possibility of
18     finding a foreign communications inconsistent with United States communication.
19            Because the proposed discovery is not proportional to the needs of the case
20     considering the factors set forth in Rule 26(b)(1), the Court concludes that Defendants
21     need not search the ESI of foreign Bard entities for communications with foreign
22     regulators.
23            Dated this 16th day of September, 2016.
24
25
26
27
28


                                                 -7-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 146 of 229



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 18

11
12
13           The Court held a sixth case management conference with the parties on

14     October 14, 2016. The conference addressed ongoing matters and issues identified in

15     Case Management Order No. 15 (Doc. 3214) and the parties’ joint report (Doc. 3636).

16     A.    Adjustment of Discovery Schedule.

17           Plaintiffs ask that the discovery schedule be extended by approximately four

18     months in light of substantial document production that has occurred in the last few

19     weeks, the need to review the documents, and the likely need for additional depositions in

20     light of the new documents. Defendants oppose the request.

21           A case management schedule entered under Rule 16 of the Federal Rules of Civil

22     Procedure “may be modified only for good cause.” Fed. R. Civ. P. 16(b)(4); see Johnson

23     v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). Good cause exists

24     when a deadline “cannot reasonably be met despite the diligence of the party seeking the

25     extension.” Fed. R. Civ. P. 16 Advisory Comm. Notes (1983 Am.). Thus, “Rule 16(b)’s

26     ‘good cause’ standard primarily considers the diligence of the party seeking the

27     amendment.” Johnson, 975 F.2d at 609; see also Coleman v. Quaker Oats Co., 232 F.3d

28     1271, 1294 (9th Cir. 2000). Where that party has not been diligent, the inquiry ends and
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 147 of 229



 1     the motion is denied. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.2002);
 2     Johnson, 975 F.2d at 609.
 3            On the basis of the discussion at the case management conference and previous
 4     conferences, the Court concludes that Plaintiffs have been reasonably diligent in seeking
 5     the production of ESI in this litigation. ESI discovery has been monitored by the Court
 6     from the start of this litigation. See Docs. 249 at 2; 519 at 4-5; 1259; 1319 at 3; 2238 at
 7     1; 3214 at 2. Throughout this process, it has appeared that Plaintiffs and Defendants have
 8     worked with reasonable diligence to understand the location and nature of ESI and agree
 9     upon search methods. Some of the parties’ progress was slowed when Defendants
10     concluded that they must change ESI vendors in August 2016. Although it is true that
11     final search terms were not arrived at until September 14, 2016, the parties had agreed
12     upon and produced much ESI before that date and worked with reasonable diligence up
13     to that date.
14            Plaintiffs report that they have received production of more than 800,000
15     documents in the last few weeks. Clearly, Plaintiffs are unable to complete their review
16     of these documents (totaling more than 3 million pages) by the close of discovery on
17     October 28, 2016. Plaintiffs say they need about six weeks to review the documents, and
18     then 10 to 12 weeks for depositions. The Court does not agree that this much time is
19     needed for depositions. The Court will extend the discovery schedule as follows.1 The
20     parties are advised that the Court does not intend to grant additional extensions.
21            Deadline for completing fact discovery:                February 3, 2017
22            Deadline for Plaintiffs’ expert disclosures:            March 3, 2017
23
24            1
                Following the case management conference, the Court concluded that review of
       the documents and additional depositions could be completed in less time, and drafted
25     this order accordingly. The Court then received a conference call from the parties stating
       that Defendants plan to produce an additional one million pages of documents tomorrow.
26     Plaintiffs’ counsel stated that this would delay their predictive-coding search of the
       documents by one week. It also will result in additional documents to review, although,
27     as Defendants have noted, the production has been made without eyes-on review by
       Defendants (to expedite the production, and with Plaintiffs’ consent) and therefore
28     includes a potentially large amount of irrelevant material. Following the conference call,
       the Court decided to grant a longer extension to account for this additional production.

                                                   -2-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 148 of 229



 1            Deadline for Defendants’ expert disclosures:            April 14, 2017
 2            Deadline for rebuttal expert disclosures:               May 12, 2017
 3            Deadline for expert depositions:                        July 14, 2017
 4            The Court notes that expert disclosures on these dates must be full and complete as
 5     required by Rule 26(a)(2)(A)-(C), and rebuttal expert disclosures shall be limited to
 6     responding to opinions of initial experts.
 7     B.     Adjustment of Bellwether Schedule.
 8            Because the parties likely will be busy completing fact discovery in January, the
 9     Court concludes that the bellwether schedule in CMO 11 (Doc. 1662) should be adjusted
10     slightly. The deadlines for forming Discovery Group 1 will remain as set forth in
11     CMO 11, § IV. Section V.A.2 of CMO 11 is amended as follows:
12                    After having met and conferred, and by April 21, 2017, the parties
13            shall exchange lists of six (6) proposed selections from Discovery Group 1
              for bellwether plaintiffs, and order of trials. The parties will meet and
14            confer in an effort to agree upon a group of six (6) cases to constitute
15            Bellwether Group 1, which shall be done in a manner consistent with
              achieving the goal of proportionate identification of representative cases. If
16            the parties are unable to agree on six (6) cases, the parties shall submit to
17            the Court, outside of the ECF system, by April 28, 2017, their proposed
              lists and a memorandum in support of their selections and in opposition, if
18            applicable, to the opposing party’s selections. Within seven (7) business
19            days of such submission, the parties may submit a response to the opposing
              party’s memorandum regarding selection of cases. The parties propose that
20            the Court then select the final group of six (6) cases to form Bellwether
              Group 1.2
21
22            The parties should confer on the discovery to be completed between the December
23     2016 selection of Discovery Group 1 and the bellwether selection process set forth above.
24     In the Court’s view, all discovery need not be completed in every case in Discovery
25     Group 1 before the bellwether cases are selected, but enough discovery will be needed to
26
27
              2
               The Court set these new dates to fall after each side has made their initial expert
28     disclosures, thus ensuring that the parties can consider the other side’s major expert
       opinions in making their bellwether selections.

                                                    -3-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 149 of 229



 1     ensure that the parties have a reasonably informed basis for making selections. The
 2     parties should be prepared at the next case management conference to propose the nature
 3     and timing of discovery to occur during this period.
 4            The Court’s intention will be complete bellwether selection in early May, and set a
 5     schedule that will permit all discovery, and appropriate motion practice, to be completed
 6     in time to hold the first bellwether trial in the Fall of 2017. Other bellwether trials may
 7     also be possible before the end of 2017.
 8     C.    Depositions.
 9            The Court will permit the additional depositions of Drs. Kaufman (4 hours),
10     Venbrux (3 hours), Trerotola (4 hours), and Stavropolous (4 hours). The Court concludes
11     that these doctors have information relevant to the thousand-plus cases that are now part
12     of this MDL and that could not reasonably have been inquired into during their previous,
13     shorter depositions. In scheduling these depositions, the parties should be considerate of
14     the doctors’ busy schedules. These depositions may be scheduled any time between now
15     and the new fact discovery deadline of February 3, 2017. If these doctors have filed
16     motions to quash in other districts, the parties should consider the applicability of
17     Rule 45(f). The 2013 Advisory Committee note to Rule 45(f) states that exceptional
18     circumstances – as required in one application of the provision – may exist “in order to
19     avoid disrupting the issuing court’s management of the underlying litigation, as when that
20     court has already ruled on issues presented by the motion[.]”
21            The Court concludes that Plaintiffs have had ample opportunity to question
22     Dr. Lehmann in the 11 hours of deposition already completed and the Texas hearing at
23     which he testified, and will not permit his further deposition. The re-deposition of John
24     McDermott will not occur for reasons agreed upon during the case management
25     conference.
26            The Court will permit the following depositions: Kevin Boyle, Scott Randall,
27     Mike Randall, Mark Wilson, Kim Romney, Dr. Lynch, and Dr. Cohen.                    These
28     depositions may occur between now and the February 3, 2017 deadline. The Court


                                                  -4-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 150 of 229



 1     concludes that each of these witnesses has relevant information, and that their depositions
 2     are proportional to the needs of this MDL.
 3     D.     Special Master.
 4            The Court will not appoint a special master to oversee depositions. The Court
 5     does not believe that the experienced and professional counsel in this case are incapable
 6     of conducting a proper deposition without supervision.           If problems arise in any
 7     deposition, however, the parties should call the Court during the deposition. The Court
 8     has instructed staff that the call is to be taken if at all possible. If the undersigned judge
 9     is out of town in rules committee or other meetings, staff will be instructed to transfer the
10     call to the judge or arrange a time later that day for a conference call. Such out-of-town
11     calls may not be on the record. The Court will endeavor to make itself available to
12     resolve any issues that arise during depositions.
13     E.     Next Case Management Conference.
14            The Court will hold the next Case Management Conference on December 9, 2016
15     at 3:00 p.m. The parties shall provide the Court with a joint status report on or before
16     December 5, 2016.
17            Dated this 14th day of October, 2016.
18
19
20
21
22
23
24
25
26
27
28


                                                    -5-
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 151 of 229


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability     No. MDL 15-02641-PHX DGC
       Litigation,
10                                                    AMENDED CASE MANAGEMENT
                                                      ORDER NO. 17
11
                                                      (Stipulation and Order Concerning
12                                                    Protective Order and Redactions of
                                                      Material from Defendants’ Expedited
13                                                    ESI Production)
14
15              To expedite document production of ESI from Defendants, the parties, through

16     their respective counsel, have agreed to a primarily “no-eyes-on” document production as

17     to relevancy while still performing a privilege review for ESI Defendants will be

18     producing subsequent to this Order. That procedure requires certain changes to protection

19     and requirements in the Stipulated Protective Order (Doc. 268) and Case Management

20     Order No. 7 and corresponding Exhibit A (Doc. 401) for ESI produced pursuant to this

21     process. To the extent that any of the below provisions are inconsistent with either the

22     protective order (Doc. 268) or Case Management Order No. 7 and corresponding Exhibit

23     A (Doc. 401), the below provisions shall control all documents produced pursuant to this

24     Order.

25              This Amended Case Management Order replaces in its entirety the original Case

26     Management Order No. 17 and any inconsistent provisions in the Stipulated Protective

27     Order (Doc. 268), including the attached revised Exhibit A.THEREFORE, IT ORDERED

28     as follows:
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 152 of 229


 1            The parties have agreed on an ESI production process (the “Process”). All ESI
 2     produced by Defendants pursuant to the Process will be subject to the following terms:
 3            1.     At the time of production, Defendants will identify the documents or ESI as
 4     being produced pursuant to the Process and subject to the restrictions of this Case
 5     Management Order (the “Process ESI”).
 6            2.     The Process ESI shall be subject to the Stipulated Protective Order (Doc.
 7     268) entered in this case and the terms of this CMO. Nothing in this CMO shall prevent
 8     the use of any Process ESI in other actions brought by the plaintiff’s counsel, so long as a
 9     substantially comparable protective order, including both the terms of the Stipulated
10     Protective Order (Doc. 268) and this CMO, is entered in those other actions. Paragraph 12
11     of the Stipulated Protective Order (Doc. 268) is hereby amended consistent with this
12     Paragraph.
13            3.     Prior to using any document or ESI from the Process ESI as part of a filing,
14     at a deposition, or at a trial or hearing in this matter, Plaintiffs shall make a good faith
15     effort to identify whether the document or ESI contains any information that is subject to
16     redaction under Case Management Order No 7 and corresponding Exhibit A (Doc. 401)
17     and to redact any such information in accordance with that Order and redaction protocol.
18            4.     Defendants shall independently have the right to identify any documents or
19     ESI from the Process ESI, including documents identified by Plaintiffs pursuant to
20     Paragraph 3, as subject to the requirements of Case Management Order No. 7 (Doc. 401)
21     and to require the redaction of the information set forth in that Order; in that event,
22     Defendants shall provide Plaintiffs with a redacted version of the subject documents or
23     ESI with the same production Bates number(s) and Plaintiffs shall destroy any unredacted
24     copies or versions of the document that they possess.
25            5.     Defendants shall have the right to identify any document, file, or other form
26     of ESI produced pursuant to the Process as both being irrelevant to the matters in dispute
27     in this MDL and containing trade secret or other confidential information and to “claw
28     back” such ESI or documents from the production. After Plaintiffs use a document or ESI


                                                    2
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 153 of 229


 1     from the Process ESI as part of a filing, at a deposition, or at a trial or hearing in this
 2     matter, Defendants shall have 30 days to seek claw back of the particular document
 3     pursuant to this Paragraph; this latter requirement does not apply to Process ESI that has
 4     not been used by Plaintiffs as part of a filing, at a deposition, or at a trial or hearing in this
 5     matter, which may be clawed back at any time.
 6            6.      Plaintiffs shall have the right to challenge any designation or claw back by
 7     Defendants under Paragraphs 4 or 5 by submission of the ESI or document to the Court
 8     under seal, and any filings that refer to the protected substance of the ESI or document
 9     must, likewise, be made under seal.
10            7.      Federal Rule of Evidence 502(d) protection for privileged information
11     produced pursuant to the Process:
12                 a. Pursuant to Federal Rule of Evidence 502(d), production or disclosure
13                    pursuant to the Process of the substance or content of documents, materials,
14                    or other information that is protected by the attorney-client privilege, work-
15                    product protection, or any other privilege or protection shall not amount to
16                    waiver of the privilege and/or protection in this MDL, or in any other
17                    federal or state proceeding.
18                 b. If Plaintiffs identify a document, material, or other information in the
19                    documents and ESI produced pursuant to the Process that reasonably
20                    appears to be protected by any privilege or other protection, they shall
21                    promptly notify Defendants in writing or email.              If the Defendants
22                    determine that the document, material, or other information is privileged or
23                    otherwise protected, it shall make such an assertion in writing within 30
24                    days of receipt of notification. Once the privilege or protection is asserted,
25                    the parties shall follow the process discussed in Federal Rule of Civil
26                    Procedure 26(b)(5)(B). Failure to assert the privilege or protection within
27                    30 days of receipt of notification shall amount to waiver of any privilege or
28


                                                       3
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 154 of 229


 1                   protection only of the document, material, or other information identified in
 2                   the notification, subject to Federal Rule of Evidence 502(a).
 3                c. For any document, material, or other information produced or disclosed
 4                   during discovery, and not identified pursuant to section (b) of this
 5                   Paragraph, Defendants shall assert any claim of privilege or protection in
 6                   writing (including by email) within 30 days after Plaintiffs use the document
 7                   or ESI as part of a filing, at a deposition, or at a trial or hearing in this
 8                   matter. Once the privilege or protection is asserted, the parties shall follow
 9                   the process discussed in Federal Rule of Civil Procedure 26(b)(5)(B).
10                   Failure to assert the privilege or protection shall amount to waiver of the
11                   privilege or protection only of the document, material, or other information
12                   used, subject to Federal Rule of Evidence 502(a).
13                d. Unless waived under sections (b) or (c), at any time, a party that produces
14                   any document, material, or other information that it believes to be protected
15                   by the attorney-client privilege, work-product protection, or any other
16                   privilege or protection may assert the privilege or protection in writing.
17                   Once the privilege or protection is asserted in writing, the parties shall
18                   follow the process discussed in Federal Rule of Civil Procedure
19                   26(b)(5)(B).
20           8.      To the extent that the documents or ESI produced pursuant to the Process
21     contain any adverse event reporter names or information of a patient who is not a party to
22     this litigation and which would otherwise be redacted in accordance with Case
23     Management Order No. 7, Plaintiffs and their counsel and agents shall not contact the
24     patient or reporter of an adverse event unless and until the parties go through the
25     processes outlined in Paragraphs 5 and 7 of this Case Management Order with respect to
26
27
28


                                                    4
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 155 of 229


 1     redaction of information and this Court determines the information is not subject to
 2     redaction.
 3           Dated this 15th day of November, 2016.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                5
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 156 of 229


 1                                            EXHIBIT A
 2                         IN THE UNITED STATES DISTRICT COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4     IN RE: BARD IVC FILTERS                           No. MD-15-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 5                                                       AGREEMENT TO MAINTAIN
                                                         CONFIDENTIALITY
 6
 7
 8            I, ______________________ (Name), as a principal in __________________
 9     (“Law Firm”), have been given and have read a copy of the Amended Case Management
10     Order No. 17 and the Stipulated Protective Order (Doc 268) (the “Orders”) in the case of
11     MDL No. 2641, pending in the United States District Court District of Arizona, as have
12     all members of the Law Firm working on this litigation. We understand and will strictly
13     adhere to the contents of said Orders. We understand that produced material disclosed to
14     us is subject to the Orders of this Court and that we are prohibited from copying,
15     disclosing, or otherwise using such material except as provided by said court Orders. We
16     understand that any member of the Law Firm’s unauthorized disclosure of any
17     information protected by the Orders or contact of a patient or reporter of an adverse event
18     in violation of the Orders may constitute contempt of court, and we agree to be personally
19     subject to the jurisdiction of this Court for the purpose of enforcing our obligations under
20     this Agreement, the Orders, and any contempt proceeding that may be instituted for the
21     Law Firm’s violation of the terms of this Acknowledgment and the Orders. I also
22     understand that my signature on this “Agreement to Maintain Confidentiality,” indicating
23     my agreement, the agreement of the members of the Law Firm working on this litigation
24     and the Law Firm’s agreement to be bound by the terms of the Orders, is required before
25     me and the members of the Law Firm may be allowed to receive and review any produced
26     document and materials that are protected under the Orders.
27     Date: _______________                     Print Signature:_________________________
28                                               Signature:_____________________________


                                                     6
       Case 2:15-md-02641-DGC Document 4311 Filed 12/13/16 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 157 of 229



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 19

11
12               The Court held a seventh Case Management Conference on December 9, 2016.

13     The conference addressed ongoing matters identified in the parties’ joint report

14     (Doc. 4176).

15     A.        ESI.

16               Plaintiffs have identified some Defendant custodians from whom they have not

17     received ESI. Defendants have agreed to conduct additional searches with respect to

18     some of these custodians, and are investigating the lack of responsive information from

19     others.      Defendants shall produce any additional ESI from these custodians by

20     December 22, 2016.       Plaintiffs mentioned that they may consider raising spoliation

21     issues, and the Court directed the parties to Federal Rule of Civil Procedure 37(e) as

22     providing the rules the Court will apply to any ESI-spoliation argument.

23     B.        Bellwether Selection.

24               Defendants expressed concern that two cases in PFS/DFS Group 1 (see CMO 11)

25     have recently been dismissed or shortly will be dismissed by Plaintiffs. Defendants

26     stated that these two cases were to be among the ten cases Defendants intended to

27     identify under paragraph IV.A.1 of CMO 11. After conferring with the parties, the Court

28     struck two cases from Plaintiffs’ list of ten (not including the four cases Plaintiffs
       Case 2:15-md-02641-DGC Document 4311 Filed 12/13/16 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 158 of 229



 1     intended to designate for automatic inclusion in Discovery Group 1), and directed the
 2     parties to exchange their lists of ten without respect to the two stricken cases and the two
 3     cases to be dismissed. In effect, the Court reduced the pool from which the parties could
 4     choose their ten preferred cases from 48 to 44, and did so in a way that results in each
 5     side losing two possible candidates.
 6            By December 16, 2016, the parties shall provide the Court with the 12 cases in
 7     Discovery Group 1 if they have been able to reach agreement, and, if not, with the eight
 8     cases to be included in Discovery Group 1 (or ten, if the parties have reached agreement
 9     on two additional cases), along with memoranda explaining why they believe the Court
10     should pick particular cases to complete Discovery Group 1. The memoranda shall not
11     exceed three pages case. Responses shall be filed on or before December 22, 2016.
12            On or before December 16, 2016, the parties shall also provide the Court with a
13     proposed scheduling order to govern Discovery Group 1 between now and March 1,
14     2017, when Bellwether Group 1 will be selected. See CMO 11, ¶ V.A.
15     C.     Mature Cases.
16            After conferring with the parties, the Court concluded that it is premature to
17     remand mature cases to their home districts. Those cases will involve expert opinions
18     regarding the FDA warning letters and the Kay Fuller allegations, and the Court
19     concludes that disclosure of those opinions, as well as expert discovery and any Daubert
20     motions, should be handled in this MDL. This conclusion does not preclude the parties
21     from discussing specific cases which may be subject to remand before the expert work is
22     completed.
23     D.     Depositions of Plaintiffs’ Counsel.
24            Plaintiffs shall file a response to the arguments set forth by Defendants in
25     Doc. 4176 on or before December 16, 2016. Defendants shall file a reply on or before
26     December 22, 2016.
27
28


                                                  -2-
       Case 2:15-md-02641-DGC Document 4311 Filed 12/13/16 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 159 of 229



 1     E.     30(b)(6) Deposition Notice.
 2            After conferring with the parties, the Court concluded that Topic 15 in the Rule
 3     30(b)(6) deposition discussed in Doc. 4176 should read as follows: “Did Defendants ever
 4     conduct any studies, formulate any company positions, or adopt any policies addressing
 5     whether there was any correlation between indwell times and safety risks?” If the answer
 6     to any portion of this question is yes, the Rule 30(b)(6) witness should be prepared to
 7     testify about the studies, positions, or policies.
 8     F.     Next Case Management Conference.
 9            The next Case Management Conference will be held on February 17, 2017 at
10     10:00 a.m. The parties shall provide the Court with a joint status report on or before
11     February 13, 2017.
12            Dated this 13th day of December, 2016.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -3-
       Case 2:15-md-02641-DGC Document 4335 Filed 12/22/16 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 160 of 229


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability         No. MDL 15-2641-DGC
       Litigation,
 9                                                        CASE MANAGEMENT ORDER
10                                                        NO. 20
11                                                        (Discovery Deadlines for Discovery
                                                          Group 1 and Bellwether Group 1)
12
13            Pursuant to Case Management Orders No. 11 (Doc. 1662), 18 (Doc. 3685), and 19

14     (Doc. 4311), the Court enters this Case Management Order No. 20 regarding scheduling

15     for Discovery Group 1 and Bellwether Group 1.

16         Action                                         Date/Deadline
17         Deadline for Plaintiffs to provide dates for   Dec. 30, 20161
           depositions of all Plaintiffs in Discovery
18         Group 1 and spouse or significant family
           member
19         Case-specific fact discovery commences         January 5, 2017
20         in individual Discovery Group 1 cases
           Deadline to complete depositions of all        Feb. 16, 20172
21         Plaintiffs (including those Plaintiffs with
22         loss of consortium claims)
           End of preliminary case-specific fact          April 10, 2017
23         discovery for Discovery Group 1 cases
           Parties exchange lists of six (6) proposed     April 17, 2017
24
25     1
        Plaintiffs’ counsel shall make a good faith effort to obtain and provide dates on a rolling
       basis in advance of Dec. 30, 2016 for all Discovery Group 1 cases identified by the Parties
26
       on December 16. For cases chosen by the Court after that date, Plaintiffs will use their
27     best efforts to obtain and provide dates within two weeks after case selection.
       2
28      The parties may extend this deadline by up to two weeks for cases selected after
       December 16, 2016.
       Case 2:15-md-02641-DGC Document 4335 Filed 12/22/16 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 161 of 229


 1        selections from Discovery Group 1 for
 2        Bellwether Group 1, and order of trials
          (per CMO 18, Sec. B).
 3        If the parties are unable to agree on six (6)   April 24, 2017
          cases to comprise Bellwether Group 1, the
 4        parties shall submit to the Court proposed
 5        lists and memorandum in support of their
          submissions and, if applicable, in
 6        opposition to the opposing party’s
 7        selections (per CMO 18, Sec. B).
          Responses to opposing party’s                   April 28, 2017
 8        memorandum regarding selection of cases
          for inclusion in Bellwether Group 1 (per
 9        CMO 18, Sec. B).
10        Commence additional case-specific fact          Upon entry of the Court's selection of the
          discovery for Bellwether Group 1                final group of six (6) cases to form
11                                                        Bellwether Group 1.
12        Plaintiffs’ case-specific expert disclosures    May 15, 2017 (or two weeks after Court’s
          for Bellwether Group 1                          selection of Bellwether Group 1,
13                                                        whichever is later)
          Defendants’ expert disclosures for              June 12, 2017 (or six weeks after Court’s
14
          Bellwether Group 1                              selection of Bellwether Group 1,
15                                                        whichever is later)
          Case-specific rebuttal expert disclosures       June 26, 2017 (or eight weeks after
16        for Bellwether Group 1                          Court’s selection of Bellwether Group 1,
17                                                        whichever is later)
          Deadline for completion of additional           June 30, 2017
18        case-specific fact discovery for
          Bellwether Group 1
19
          Deadline for case-specific expert               July 14, 2017
20        depositions (intended to coincide with the
          end of common expert discovery) for
21        Bellwether Group 1
22           The parties shall place a joint call to the Court on April 28, 2017 to remind it that
23     the selection of Bellwether Group 1 cases should occur promptly in order to keep this
24     schedule on track.
25           Dated this 22nd day of December, 2016.
26
27
28


                                                      2
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 162 of 229




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if
the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                   U.S. District Court

                                                              DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 12/24/2016 at 8:34 AM MST and filed on 12/24/2016
Case Name:             IN RE: Bard IVC Filters Products Liability Litigation
Case Number:           2:15-md-02641-DGC
Filer:
Document Number: 4339(No document attached)

Docket Text:
ORDER. The Court has reviewed the parties' briefing on proposed depositions of Plaintiffs' counsel. The Court agrees that
depositions of opposing counsel "should be employed only in limited circumstances," Shelton v. American Motors Corp., 805
F.2d 1323, 1327 (8th Cir. 1986), and is not persuaded they should be permitted here. Defendants have obtained interrogatory
responses confirming that Plaintiffs' counsel reached out to the FDA on several occasions, held a conference call with FDA
personnel, sent certain specific documents to the FDA, and sent emails to the FDA (copies of which Defendants have obtained).
Defendants have also obtained some documents from the FDA related to these communications. This discovery will enable
Defendants -- if it is relevant and admissible, decisions the Court has not yet made -- to argue that Plaintiffs' counsel reached out
to the FDA, provided specific documents to the FDA, sent specific emails to the FDA, and did so before warning letters were
issued. To the extent Defendants wish to argue that the FDA letters were prompted by Plaintiffs' counsel, they have the ability to
do so. The Court is not persuaded that the additional and unusual step of deposing opposing counsel is "crucial to the
preparation of the case." Id. Because Defendants' previous interrogatories asked only that Plaintiffs' counsel "identify"
communications, the Court will permit Defendants to serve 7 additional interrogatories on each of Attorneys Dalimonte and
Brenes concerning what was said in the communications. Signed by Judge David G Campbell on 12-24-16. This is a TEXT
ENTRY ONLY. There is no PDF document associated with this entry. (DGC)


2:15-md-02641-DGC Notice has been electronically mailed to:

James R Condo     jcondo@swlaw.com, docket@swlaw.com, glass@swlaw.com

Robert B Carey    rob@hbsslaw.com, ecfphx@hbsslaw.com

Robert W Boatman       rwb@gknet.com, Karen.Trumpower@gknet.com, lincoln.combs@gknet.com, matt.boatman@gknet.com

Mark Stephen O'Connor        mark.oconnor@gknet.com, gay.blakesley@gknet.com

Turner Williamson Branch     tbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Joseph Paul Michael Angelo     joe@angelowhitelaw.com, stephen@angelowhitelaw.com

Clyde Talbot Turner    tab@tturner.com, jerrt@tturner.com,tiffany@tturner.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 163 of 229
David A Domina         ddomina@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Sandy A Liebhard        liebhard@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Paul Lincoln Stoller     paul.stoller@gknet.com, deborah.yanazzo@gknet.com

Willard J Moody, Jr      will@moodyrrlaw.com, courtney@moodyrrlaw.com,renee@moodyrrlaw.com

Fred Thompson        fthompson@motleyrice.com

Shannon L Clark        slc@gknet.com, karin.scheehle@gknet.com, roberta.schmidt@gknet.com

Michael William Heaviside      mheaviside@hrzlaw.com, awright@hrzlaw.com

Leonard W Aragon         leonard@hbsslaw.com, amyn@hbsslaw.com, ecfphx@hbsslaw.com

Elizabeth C Helm       kate.helm@nelsonmullins.com

Christopher A Seeger       cseeger@seegerweiss.com

James A Morris, Jr       jmorris@jamlawyers.com, aanderson@jamlawyers.com

Michael T Gallagher      donnaf@gld-law.com

Eric M Terry      eric@thlawyer.com, kpostol@thlawyer.com, kstephens@thlawyer.com

Michael G Daly       mdaly@pbmattorneys.com

Mark R Niemeyer         niemeyer@ngklawfirm.com

Joe Kendall    jkendall@kendalllawgroup.com, administrator@kendalllawgroup.com, jrudman@kendalllawgroup.com

C Lincoln Combs        lincoln.combs@gknet.com, kelly.saltsman@gknet.com

David J Szerlag      dszerlag@gmail.com, wendy@pritzkerlaw.com

Charles Wade Miller       charles@hop-law.com, jchapman@hop-law.com,kay@hop-law.com

John H Gomez       john@gomeztrialattorneys.com

Annesley H DeGaris        adegaris@degarislaw.com, asapone@degarislaw.com

David R Ongaro         dongaro@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Lyn Peeples Pruitt      lpruitt@mwlaw.com

Anthony J Nemo         tnemo@meshbesher.com

Andrew L Davick         adavick@meshbesher.com

Elaine T Byszewski       Elaine@hbsslaw.com, chads@hbsslaw.com, erikas@hbsslaw.com, jconte@hbsslaw.com

Thomas P Cartmell        tcartmell@wcllp.com, m.goldwasser@wcllp.com

Patricia Lynn Campbell      pcampbell@potts-law.com, nchambers@potts-law.com

Amanda Christine Sheridan       asheridan@swlaw.com, docket@swlaw.com, pritchey@swlaw.com

Michael Kevin Brown        mkbrown@reedsmith.com, vbarreto@reedsmith.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 164 of 229
Robert D Rowland        khubbard@ghalaw.com, lisal@ghalaw.com

Yvonne M Flaherty       ymflaherty@locklaw.com, bgilles@locklaw.com,rnzubiate@locklaw.com, sgpatchen@locklaw.com

Wendy R Fleishman        wfleishman@lchb.com, jleitnerzieff@lchb.com, kharding@lchb.com, mdecker@lchb.com

John C Duane       jduane@motleyrice.com, clwhetstone@motleyrice.com, jhill@motleyrice.com, mhopkins@motleyrice.com

Donald A Migliori      dmigliori@motleyrice.com

Kara Trouslot Stubbs       stubbs@bscr-law.com

Samuel J Horovitz      shorovitz@rtlaw.com, drossier@rtlaw.com, sloomis@rtlaw.com

Charles R Houssiere, III     choussi@hdhtex.com, jmbrooks@hdhtex.com, jreznickova@hdhtex.com, rkauffman@hdhtex.com

Ellen A Presby      ellenpresby@nemerofflaw.com, gabrielcanto@nemerofflaw.com, lisadelgado@nemerofflaw.com

Max Freeman (Terminated) mfreeman@millerweisbrod.com, aboone@millerweisbrod.com, crubin@millerweisbrod.com, mtrull@millerweisbrod.com,
tnguyen@millerweisbrod.com

Richard W Schulte       rschulte@yourlegalhelp.com, cartim@yourlegalhelp.com, jgebelle@yourlegalhelp.com

Les Weisbrod (Terminated)       lweisbrod@millerweisbrod.com, btrujillo@millerweisbrod.com

Michael K Johnson       mjohnson@johnsonbecker.com, rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Carrie R Capouellez      ccapouellez@lopezmchugh.com

Daniel N Gallucci     dgallucci@nastlaw.com

Matthew Ramon Lopez mlopez@lopezmchugh.com, agarrett@lopezmchugh.com, beast@lopezmchugh.com, mjones@lopezmchugh.com,
mwass@lopezmchugh.com

Alexandra V Boone (Terminated)        aboone@millerweisbrod.com, mtrull@millerweisbrod.com

Eric Davis Holland     eholland@allfela.com, tblasa@allfela.com

Joseph A Osborne, Jr       josborne@oa-lawfirm.com, ggiovanni@oa-lawfirm.com, rbell@oa-lawfirm.com

Rolf T Fiebiger     rfiebiger@johnsonbecker.com, apeterson@johnsonbecker.com

Gregory N McEwen         gmcewen@mcewenlaw.com, asteinberg@mcewenlaw.com, mschmid@mcewenlaw.com

John J Driscoll     john@thedriscollfirm.com, dawn@thedriscollfirm.com, tiffany@thedriscollfirm.com

Randi Alyson Kassan        rkassan@thesandersfirm.com

Genevieve M Zimmerman         gzimmerman@meshbesher.com, hsternquist@meshbesher.com, mbrylow@meshbesher.com

Jason P Johnston      jjohnston@meshbesher.com, araso@meshbesher.com, gzimmerman@meshbesher.com, hsternquist@meshbesher.com

Joseph Jacob Zonies       jzonies@zonieslaw.com, gbentley@zonieslaw.com, jcox@zonieslaw.com, sshaver@zonieslaw.com

Don K Ledgard        DLedgard@capretz.com, pmartinez@capretz.com

Brendan J Flaherty      brendan@pritzkerlaw.com, tania@pritzkerlaw.com

Kenneth W Pearson        kpearson@johnsonbecker.com, apeterson@johnsonbecker.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 165 of 229
Ahmed Samir Diab        adiab@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com, nstoneman@gomeztrialattorneys.com

T Matthew Leckman        mleckman@pbmattorneys.com, staylor@pbmattorneys.com

Donald P McKenna, Jr       don@hwnn.com, lynne@hwnn.com

Theodore Floyd Stokes       ted@stokeslawpllc.com

M Blair Clinton     bclinton@hgdlawfirm.com

Stuart Goldenberg      slgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Marlene J Goldenberg      mjgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Margaret Moses Branch       mbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Adam Tal Funk       afunk@branchlawfirm.com, ksmith@branchlawfirm.com, mslemp@branchlawfirm.com, psanchez@branchlawfirm.com

Michael B Leh      mleh@lockslaw.com, ahouchins@lockslaw.com

D Todd Mathews        todd@gorijulianlaw.com, afaust@gorijulianlaw.com, cfischer@gorijulianlaw.com

Matthew Robert Boatman        matt.boatman@gknet.com

Michael P McGartland       mike@mcgartland.com, catherine@mcgartland.com, haley@mcgartland.com

David J Hodge      dhodge@mkhlawyers.com, lee@mkhlawyers.com

Angela M Higgins      higgins@bscr-law.com, mcarrillo@bscr-law.com

Mark Kevin Gray       Mgray@grayandwhitelaw.com, cjones@grayandwhitelaw.com

Joseph R Johnson       jjohnson@babbitt-johnson.com, dcodding@babbitt-johnson.com

James Albert Montee       jmontee@monteelawfirm.com, jimmontee@gmail.com

James P Cannon        jpc.atty@yahoo.com

Brandee J Kowalzyk       brandee.kowalzyk@nelsonmullins.com

Matthew B Lerner       matthew.lerner@nelsonmullins.com, carrie.brown@nelsonmullins.com, miche.boles@nelsonmullins.com

Richard B North, Jr     richard.north@nelsonmullins.com, mandy.evangelista@nelsonmullins.com, maria.turner@nelsonmullins.com

Ben C Martin      bmartin@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com, tarbon@bencmartin.com

Thomas William Arbon       tarbon@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com

Matthew E Brown        matt.brown@nelsonmullins.com

Taylor Tapley Daly      taylor.daly@nelsonmullins.com

Julia Reed-Zaic     julia@hrzlaw.com, awright@hrzlaw.com, laura@hrzlaw.com

Laura Elizabeth Smith     laura@hrzlaw.com, awright@hrzlaw.com

Ramon Rossi Lopez       rlopez@lopezmchugh.com, bmeyers@lopezmchugh.com, wespitia@lopezmchugh.com

Troy Alexander Brenes (Terminated)      tbrenes@breneslawgroup.com, jsabol@breneslawgroup.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 166 of 229
Kevin George Lohman         klohman@reedsmith.com, cspoon@reedsmith.com

Nathan Craig Van Der Veer       nate@frplegal.com, hgillis@frplegal.com,kristi@frplegal.com

Richard Arthur Freese      rich@freeseandgoss.com, regina@freeseandgoss.com

Robert M Hammers, Jr        rob@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

James Frederick Rogers       jim.rogers@nelsonmullins.com, julia.norcia@nelsonmullins.com, kim.lanier@nelsonmullins.com

Matthew Ryan McCarley         mccarley@fnlawfirm.com, charlotte@fnlawfirm.com, vcanizales@fnlawfirm.com

Michael S Katz      mkatz@lopezmchugh.com

John A Dalimonte       johndalimonte@kdlaw.net, jessicar@kdlaw.net, rdusablon@kdlaw.net

Teresa C Toriseva      justice@torisevalaw.com

Clair A Montroy, III     montroylaw@verizon.net

David W Zoll      david@toledolaw.com, amy@toledolaw.com

Melissa Dorman Matthews        mdorman@hdbdlaw.com, alopez@hdbdlaw.com

David B Krangle      dkrangle@alonsokrangle.com

Jason T Schneider      jason@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

Calle M Mendenhall       calle@freeseandgoss.com, regina@freeseandgoss.com

Spencer J Pahlke       spahlke@walkuplawoffice.com, lmccombe@walkuplawoffice.com, ssaephan@walkuplawoffice.com

Michael A Kelly     mkelly@walkuplawoffice.com, afreeman@walkuplawoffice.com

Steven James Boranian       sboranian@reedsmith.com, drothschild@reedsmith.com

Kimberly Waters Grant       kgrant@waynegrant.com

Wayne Grant       wgrant@waynegrant.com, jmunn@waynegrant.com

Brandon L Corl      bcorl@potts-law.com, nchambers@potts-law.com

Andres F Alonso      aalonso@alonsokrangle.com

Christopher Thomas Kirchmer       ckirchmer@pulf.com, alee@pulf.com, cguilbeau@pulf.com, dwest@pulf.com

Randal A Kauffman        rkauffman@hdhtex.com, jmanriquez@hdhtex.com

Hadley L Matarazzo       hmatarazzo@faraci.com, tzukoski@faraci.com

Kenneth Riley     kriley@frplegal.com

John Pinckney Harloe, III     john@freeseandgoss.com, Brenda@freeseandgoss.com, calle@freeseandgoss.com, regina@freeseandgoss.com,
rich@freeseandgoss.com

Matthew D Davis        mdavis@walkuplawoffice.com, kbenzien@walkuplawoffice.com

Douglas Senger Saeltzer      dsaeltzer@walkuplawoffice.com, sstewart@walkuplawoffice.com
                  Case
Michael Brandon Smith   1:21-cv-00053-SPW-KLD
                      bsmith@cssfirm.com,                  Document
                                          kackerman@cssfirm.com,         19 Filed
                                                                 lwheale@cssfirm.com            05/09/21 Page 167 of 229

Stephen Grant Daniel       buck@howardnations.com, charles@howardnations.com

John Lacoste Langdoc        jlangdoc@baronbudd.com, awilson@baronbudd.com

S Ann Saucer       asaucer@baronbudd.com, awilson@baronbudd.com, glinsenb@baronbudd.com

Laura J Baughman        lbaughman@baronbudd.com, kmoore@baronbudd.com, mhaynie@baronbudd.com

Russell W Budd        rbudd@baronbudd.com, awilson@baronbudd.com, ralaniz@baronbudd.com

Felecia L Stern      stern@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Steven D Davis       sdavis@thlawyer.com, kelli@thlawyer.com, rose@thlawyer.com

Jon C Conlin      jconlin@corywatson.com, ivc@corywatson.com, lstovall@corywatson.com

Jeff R Gaddy       JGADDY@LEVINLAW.COM, KMAYO@LEVINLAW.COM,TGILBERT@LEVINLAW.COM

Sindhu Daniel      sdaniel@baronbudd.com, glinsenb@baronbudd.com, yrocha@baronbudd.com

Roland Karim Tellis       rtellis@baronbudd.com, jcampbell@baronbudd.com

Howard L Nations        charles@howardnations.com, alex.dailey@howardnations.com, buck@howardnations.com, shelley@howardnations.com

Rand P Nolen       rand_nolen@fleming-law.com, pam_myers@fleming-law.com

Moze Cowper          mcowper@cowperlaw.com

Daniel Seltz    dseltz@lchb.com

Monte Bond (Terminated)        mbond@tautfestbond.com, acarpenter@tautfestbond.com, kbarron@tautfestbond.com

Brian A Goldstein      brian.goldstein@cellinoandbarnes.com, denise.kinghorn@cellinoandbarnes.com, michael.williams@cellinoandbarnes.com

David P Matthews        dmatthews@dmlawfirm.com, lsantiago@dmlawfirm.com, matthewsivc@thematthewslawfirm.com, msalazar@dmlawfirm.com

H Forest Horne       hfh@m-j.com, sct@m-j.com

Jaclyn L Anderson       janderson@klwtlaw.com

Graham B LippSmith         glippsmith@klwtlaw.com, nsmith@klwtlaw.com

Jennifer Nolte Williams     jwilliams@jacksonallenfirm.com, bwiginton@jacksonallenfirm.com

Glen Elliot Turner     gturner@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Kirsten McNelly Bibbes       kbibbes@ongaropc.com, dpayne@ongaropc.com, kmikkelsen@ongaropc.com

David Raymond Ongaro          dongaro@ongaropc.com

William B Curtis      bcurtis@curtis-lawgroup.com, jgomez@curtis-lawgroup.com, mburt@curtis-lawgroup.com

Randall Seth Crompton        scrompton@allfela.com, tblasa@allfela.com

Robin P Lourie       rpl@wlr.net

Brian Keith Jackson       kj@rileyjacksonlaw.com, jbailey@rileyjacksonlaw.com, marymalea@rileyjacksonlaw.com
Ethan L Shaw           Case 1:21-cv-00053-SPW-KLD
                   elshaw@shawcowart.com, scole@shawcowart.comDocument              19 Filed 05/09/21 Page 168 of 229

Matthew J Riley      mriley@shawcowart.com, scole@shawcowart.com

Justin W Fishback      jfishback@shawcowart.com, scole@shawcowart.com

Jeff Seldomridge (Terminated)     jseldomridge@millerfirmllc.com, kunderwood@millerfirmllc.com, tlitzenburg@millerfirmllc.com

Jesse Burl Chrisp     jesse@chrisplaw.com, heather@chrisplaw.com

Melissa Erin Mielke      mmielke@skikos.com, jtucci@skikos.com

David M Langevin        dave@westrikeback.com, kate@westrikeback.com, melanie@westrikeback.com, monal@westrikeback.com

Jennifer A Lenze      jlenze@lkmlawfirm.com, torres@lkmlawfirm.com

Jaime E Moss       moss@lkmlawfirm.com, torres@lkmlawfirm.com

Laurie E Kamerrer       kamerrer@lkmlawfirm.com

Nathan Buttars      nate@lowelawgroup.com, jonathan@lowelawgroup.com, kayelani@lowelawgroup.com

Jonathan D Peck       jonathan@lowelawgroup.com

David C DeGreeff       ddegreeff@wcllp.com, dconwell@wcllp.com

Todd E Hilton       hilton@stuevesiegel.com, joyce@stuevesiegel.com, mcclellan@stuevesiegel.com

Sherri L Plotkin     mdweck@rheingoldlaw.com

Matthew David Schultz       mschultz@levinlaw.com, tgilbert@levinlaw.com

Matthew J. McCauley        Mmccauley@yourlawyer.com, NEisner@yourlawyer.com

Philip Sholtz    phil@thedriscollfirm.com

Lucas James Ude        lucas@kelllampinlaw.com, rebecca@kelllampinlaw.com

J Mark Kell      Mark.Kell@KellLampinLaw.com, Rebecca@KellLampinLaw.com

Laura Lynne Voght       LVoght@attorneykennugent.com, KWinkleman@attorneykennugent.com

Rick Barreca       rbarreca@bernripka.com, dcoffey@bernripka.com, edougherty@bernripka.com, mcordner@bernripka.com, mnair@bernripka.com

Stephen Barnett Murray, Jr      smurrayjr@murray-lawfirm.com, aonstott@murray-lawfirm.com, kbeck@murray-lawfirm.com

David Alexander Onstott       aonstott@murray-lawfirm.com

Matthew Paul Skrabanek        paul@psbfirm.com

Nicholas Farnolo      Nfarnolo@napolilaw.com

Jonathan Hogins       jhogins@moodyrrlaw.com, renee@moodyrrlaw.com, will@moodyrrlaw.com

Jacob Edward Levy        jlevy@grayandwhitelaw.com, cjones@grayandwhitelaw.com, mwhite@grayandwhitelaw.com

Matthew Lee White        mwhite@grayandwhitelaw.com

Eric Roslansky      ivc@getjustice.com, eroslansky@getjustice.com, jshahady@getjustice.com
Brian E Tadtman         Case 1:21-cv-00053-SPW-KLD
                        bet@petersonlawfirm.com                      Document 19 Filed 05/09/21 Page 169 of 229

David M Peterson         dmp@petersonlawfirm.com

Nicholas Clevenger        nsc@petersonlawfirm.com, asr@petersonlawfirm.com

Shezad Malik      drmalik@shezadmalik.com, ryan@shezadmalik.com

Kristen K Barton        kbarton@gomeztrialattorneys.com, michelle@gomeztrialattorneys.com

Mark C Aubuchon           mark.aubuchon@kelllampinlaw.com

William M Berlowitz        Williamb@inebraska.com

William Michael Loughran        michael@angelowhitelaw.com, stephen@angelowhitelaw.com

Christian T Williams       cwilliams@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Amy J Anderson          aanderson@jamlawyers.com, jmorris@jamlawyers.com

Everette Scott Verhine       scott@verhine.biz, lisa@verhine.biz

Robert Bruce Warner         BWarner@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Lynnette Simon Marshall        LMarshall@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Kelsey Louise Stokes        kelsey_stokes@fleming-law.com, adrian_martin@fleming-law.com

J Christopher Elliott     celliott@coloradolaw.net, allison.brown@coloradolaw.net, krysta.hand@coloradolaw.net

Brian Broussard Winegar        bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Jim Mac Perdue, Jr        jperduejr@perdueandkidd.com, bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Donald Hamilton Kidd         dkidd@perdueandkidd.com, cbatterson@perdueandkidd.com

M Michael Waters          mwaters@wjnklaw.com, selliott@wjnklaw.com

Kay L Van Wey           kay@vanweylaw.com, julie@vanweylaw.com,kerri@vanweylaw.com

Joshua D Christian       JChristian@christiananddavis.com, mmaloney@christiananddavis.com

Philip J Pendergrass, Jr     philip@schneiderhammers.com, abbie@schneiderhammers.com

Noah H Kushlefsky         NKUSHLEFSKY@KREINDLER.COM, jferraro@kreindler.com, lranieri@kreindler.com

Matthew Scott Mokwa           mmokwa@maherlawfirm.com, mrayser@maherlawfirm.com

Amorina P Lopez          alopez@lopezmchugh.com, bmeyers@lopezmchugh.com, mwass@lopezmchugh.com

Scott E Brady       scott@bohrerbrady.com, greta@bohrerbrady.com

Philip Bohrer    phil@bohrerbrady.com, shannon@bohrerbrady.com

Thomas Tucker Merrigan         tom@sweeneymerrigan.com, kimberly@sweeneymerrigan.com, tucker@sweeneymerrigan.com

Patrick T Fennell       Pfennell@Crandalllaw.com, Chargenrader@Crandalllaw.com, Rwood@Crandalllaw.com

Richard S Lewis         rlewis@hausfeld.com, adorsey@hausfeld.com, bbeard@hausfeld.com
Steven Rotman         Case 1:21-cv-00053-SPW-KLD
                    srotman@hausfeld.com                             Document 19 Filed 05/09/21 Page 170 of 229

Andrea Layne Stackhouse         layne@shraderlaw.com, jtrigo@shraderlaw.com

Julie S Ferraro     Jferraro@Kreindler.com

Dean A Goetz        dgoetz12@gmail.com

Jason S Morgan       jmorgan@mmlk.com, dwalker@mmlk.com

David J Guarnieri     dguarnieri@mmlk.com, dpritchard@mmlk.com

Michael S. Werner      MWerner@yourlawyer.com, NEisner@yourlawyer.com

Randall John Trost     RJTrost@TrostLaw.com, CBHancock@TrostLaw.com

Randall Troy Trost     RTTrost@TrostLaw.com, CBHancock@TrostLaw.com

Benjamin A Bertram         benbertram@bertramgraf.com, tiffany@bertramgraf.com

Karolina S Kulesza      kkulesza@lawdbd.com

Elizabeth Dudley     liz@lizdudleylaw.com

Nicholas P Scarpelli, Jr     scarpelli@carneylaw.com, durkin@carneylaw.com, kniffin@carneylaw.com

Raymond T Trebisacci        treblaw@comcast.net

Michael Frederick Decker        mdecker@lchb.com, shabonimana@lchb.com

Nathaniel Scearcy      nscearcy@potts-law.com

Rosemarie Riddell Bogdan        rrbivcbard@1800law1010.com, kawivcbard@1800law1010.com

Braden Beard       bbeard@hausfeld.com

Ashleigh E Raso      araso@meshbesher.com

Joshua Sean Kincannon        jkincannon@lomurrofirm.com, smiller@lomurrofirm.com

Mekel S Alvarez       malvarez@morrisbart.com

Betsy J Barnes      bbarnes@morrisbart.com, bkendrick@morrisbart.com, rroot@morrisbart.com

Karen Delcambre McCarthy          kmccarthy@morrisbart.com

Peter E Goss      pgoss@goss-lawfirm.com, jcampain@goss-lawfirm.com

Timothy David Hedrick        thedrick@rtlaw.com, gtaylor@rtlaw.com

Edward McCarthy, III        emccarthy@rtlaw.com, irodriguez@rtlaw.com

Joe A King, Jr      jking@mkhlawyers.com, tgrant@mkhlawyers.com

Kevin Meade Fitzgerald        kfitzgerald@fitz-lawgroup.com, csumner@fitz-lawgroup.com

Angela Joy Mason       angelamason@cochranfirm.com, amason@cochranfirm.com

Joseph D. Lane       JoeLane@Cochranfirm.com, JLane@Cochranfirm.com
T Aaron Stringer      Case 1:21-cv-00053-SPW-KLD
                     aaron@lowelawgroup.com                         Document 19 Filed 05/09/21 Page 171 of 229

Samuel Mason Wendt         sam@wendtlaw.com, micaela@wendtlaw.com

David L Grebel      grebel@ngklawfirm.com

Michael Stephen Kruse       kruse@ngklawfirm.com

Peyton P Murphy      Peyton@MurphyLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Todd C Comeaux        TC@ComeauxLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Henry Shere Queener, III        Hqueener@queenerlaw.com

Amir M Kahana       amk@kahanalaw.com, katherine@kahanalaw.com, samyu@kahanalaw.com, taylor@kahanalaw.com

Bill Bradley, Jr   bbradley@bdjlaw.com, erikam@bdjlaw.com, kgruner@bdjlaw.com

James B Tuttle     jbtesq@nycap.rr.com, barbparker@nycap.rr.com

K Camp Bailey       bailey-svc@bpblaw.com, amcginnis@bpblaw.com, hsantiago@bpblaw.com

Andrew S Groher       agroher@riscassidavis.com, sstokes@riscassidavis.com

Keith L Altman      kaltman@lawampmmt.com, pharma@excololaw.com

Joseph N Williams       jwilliams@rwp-law.com, eamos@rwp-law.com, mllewellyn@rwp-law.com

William F. Blankenship, III     bill@blankenshiplaw.com, jeanette@blankenshiplaw.com

John Reily Crone     john.crone@andruswagstaff.com, jenni.mobley@andruswagstaff.com

Carlyle Glenfield Varlack, Jr     carlylevarlack@hotmail.com

Clint Reed     IVC@johnsonlawgroup.com

Matthew B Moreland        mmoreland@becnellaw.com

Jennifer L Crose    jcrose@becnellaw.com, jcrose@gmail.com

Kevin P Klibert     kklibert@becnellaw.com

Eugene Arthur Arbaugh, Jr       rusty@arbaughlaw.com

Andrew Edward McGraw            amcgraw@levinlaw.com, mgriffin@levinlaw.com, tgilbert@levinlaw.com

Charles T Paglialunga     chuck@phlawfirm.com, amanda@phlawfirm.com, james.humann@phlawfirm.com

Melanie K Schmickle       pharma@swmklaw.com, alyssa@swmklaw.com, melanie@swmklaw.com

Daniel P Barton     dbarton@bartonlawgroup.com, lea@bartonlawgroup.com

Robert R Luke      legal@lukefirm.com, Lindsey@lukefirm.com

Michael J Walsh     mwalsh@walshwoodard.com, cculmone@walshwoodard.com, mmartineau@walshwoodard.com

Roger W Orlando       roger@OrlandoFirm.com

Brian D Weinstein     brian@weinsteincouture.com, service@weinsteincouture.com
Baird Brown           Case 1:21-cv-00053-SPW-KLD
                 bairdbrownlaw@gmail.com                                 Document 19 Filed 05/09/21 Page 172 of 229

John Benjamin Black       bblack@sohjlaw.com

John Thomas Kirtley, III      jkirtley@lawyerworks.com, ivcfiling@lawyerworks.com, molvera@lawyerworks.com

Amy Collignon Gunn        agunn@simonlawpc.com, cgibbons@simonlawpc.com

Robert T Naumes, Jr        bnaumes@jeffreysglassman.com, jlamkin@jeffreysglassman.com

John G Simon       jsimon@simonlawpc.com

Andrew W Callahan         acallahan@flintfirm.com, brittany@flintfirm.com, kelly@flintfirm.com, susie@flintfirm.com

Brian Scott Katz      bkatz@flintfirm.com, nichole@brianskatz.com

Michael G Stag       mstag@smithstag.com, ilanier@smithstag.com, nmartin@smithstag.com, tcousans@smithstag.com

Merritt E Cunningham       mcunningham@smithstag.com, ilanier@smithstag.com, tcousans@smithstag.com

Jonathan M Sedgh        jsedgh@weitzlux.com, cpigot@weitzlux.com

Howard A Snyder         howard@howardsnyderlaw.com, hmartindale@gruberlawfirm.com

Daniel S Gruber       dgruber@gruberlawfirm.com, hmartindale@gruberlawfirm.com, rhernandez@gruberlawfirm.com

Anthony A Orlandi       aorlandi@bsjfirm.com, ecfprocessor@bsjfirm.com, mariahy@bsjfirm.com

Joey P Leniski, Jr     joeyl@bsjfirm.com, ecfprocessor@bsjfirm.com, mariahy@bsjfirm.com

Brielle Marie Hunt      bhunt@phelanpetty.com, dwood@phelanpetty.com

Michael G Phelan       mphelan@phelanpetty.com, bhunt@phelanpetty.com, dwood@phelanpetty.com

Bonnie Adele Kendrick        bkendrick@morrisbart.com

Thomas A Tarro, III       ttarro3rd@tarromarotti.com

Henry Gilbert Garrard, III     hgg@bbgbalaw.com, bb@bbgbalaw.com, btm@bbgbalaw.com, cbp@bbgbalaw.com, lbp@bbgbalaw.com, sws@bbgbalaw.com,
tdt@bbgbalaw.com

Clifford Alan Rieders      crieders@riederstravis.com, dbueno@riederstravis.com

Basil A Adham        ivc@johnsonlawgroup.com

Mark R Nash        mark.nash@nelsonmullins.com

Josh B Wages         jbw@bbgbalaw.com, cbp@bbgbalaw.com,sws@bbgbalaw.com

James B Matthews, III        jbm@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Andrew J Hill, III     ajh@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Patrick H Garrard       phg@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Larry D Helvey       lhelvey@helveylaw.com, helveylaw.legalassistant@gmail.com

Jacob Alex Flint      jflint@flintfirm.com, kelly@flintfirm.com, susie@flintfirm.com

Jennifer A Moore       jmoore@gminjurylaw.com, moost@gminjurylaw.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 173 of 229
Dustin B Herman       dherman@spanglaw.com, ecampbell@spanglaw.com, sschebek@spanglaw.com

Stuart E Scott   sscott@spanglaw.com, ecampbell@spanglaw.com, sschebek@spanglaw.com

Peter J Brodhead      pbrodhead@spanglaw.com, ecampbell@spanglaw.com, sschebek@spanglaw.com

2:15-md-02641-DGC Notice will be sent by other means to those listed below if they are affected by this filing:

Aaron A Clark
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Alex Cameron Walker
Modrall Sperling Roehl Harris & Sisk PA
500 4th St. NW, Ste. 1000
Albuquerque, NM 87102

Amanda Montee
Montee Law Firm
P.O. Box 127
St. Joseph, MO 64502

Andrew J Trevelise
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Anthony James Urban
Urban Law
P.O. Box 890
Pottsville, PA 17901

Brian John Perkins
Meyers & Flowers LLC
3 N 2nd St., Ste. 300
St Charles, IL 60174

Bruce S Kingsdorf
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Catherine A Faught Pollard
Quarles & Brady LLP - Milwaukee, WI
411 E Wisconsin Ave., Ste. 2040
Milwaukee, WI 53202-4497

Chris Johnson


Christopher Brian Watt
Reed Smith LLP - Houston, TX
811 Main St., Ste. 1700
Houston, TX 77002

Christopher J Quinn
Driscoll Firm PC  Case 1:21-cv-00053-SPW-KLD    Document 19 Filed 05/09/21 Page 174 of 229
211 N Broadway, Ste. 4050
St Louis, MO 63102

Craig D Henderson
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Craig E Hilborn
Hilborn & Hilborn
999 Haynes, Ste. 205
Birmingham, MI 48009

Daniel K Winters
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

David J Cooner
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

David J Walz
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

David W Ledyard
Strong Pipkin Bissell & Ledyard - Beamont, TX
595 Orleans, Ste. 1400
Beaumont, TX 77701

Dawn M Barrios
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Debra A Djupman
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Dennis P Mulvihill
Wright & Schulte - Cleveland, OH
23240 Chagrin Blvd.
Cleveland, OH 44122

Diana Rabeh
Reed Smith LLP - Wilmington, DE
1201 Market St., Ste. 1500
Wilmington, DE 19801

Diane Washington


E Terry Sibbernsen
Sibbernsen, Strigenz Case   1:21-cv-00053-SPW-KLD
                     Law Firm - Omaha               Document 19 Filed 05/09/21 Page 175 of 229
1111 N 102nd Ct., Ste. 330
Omaha, NE 68114

Edna M Gray


Edward W Gerecke
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

Elaine Sargeant


Elizabeth G Grimes
Law Offices of Michael A DeMayo LLP
P.O. Box 34426
Charlotte, NC 28234

Elizabeth Hosea Lemoine
Wick Phillips Gould & Martin LLP
3131 McKinney Ave., Ste. 100
Dallas, TX 75204

Elizabeth S Fenton
Chamberlain Hrdlicka
300 Conshohocken State Rd., Ste. 570
W Conshohocken, PA 19428

Ellen Relkin
Weitz & Luxenberg PC - New York, NY
700 Broadway, 5th Fl.
New York, NY 10003

Eric J Buhr
Reed Smith LLP - Los Angeles, CA
355 S Grand Ave., Ste. 2900
Los Angeles, CA 90071

Frederick R Hovde
Hovde Dassow & Deets LLC
Meridian Twr.
201 W 103rd St., Ste. 500
Indianapolis, IN 46290

Gary Robert Tulp
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

Gary F Hamilton


Gerard C Kramer
Schmidt Ronca & Kramer PC
209 State St.
Harrisburg, PA 17101
Gregory D Bentley Case       1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 176 of 229
Zonies Law LLC
1900 Wazee St., Ste.203
Denver, CO 80202

Hilary E Youngblood
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Jack Edward Urquhart
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Jacob W Plattenberger
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

James Holt


James P Catalano
Nelson Mullins Riley & Scarborough LLP - Nashville, TN
1 Nashville Pl.
150 4th Ave. N, Ste. 1100
Nashville, TN 37219

Jamie Jean McKey
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

Jane T Davis
Nelson Mullins Riley & Scarborough LLP - Charleston, SC
151 Meeting St., Ste. 600
Charleston, SC 29401

Janet Lynn White


Jennifer Ann Guidea
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

Jennifer J Hageman
Ulmer & Berne LLP - Cincinnati, OH
600 Vine St., Ste. 2800
Cincinnati, OH 45202

Joan Anderson


Jody Lynn Rudman
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204
John A Camp         Case 1:21-cv-00053-SPW-KLD   Document 19 Filed 05/09/21 Page 177 of 229
Carlton Fields Jorden Burt - Miami, FL
100 SE 2nd St., Ste. 4200
Miami, FL 33131

John G Mitchell
Secrest Wardle
P.O. Box 5025
Troy, MI 48007-5025

John H Allen , III
Jackson Allen & Williams LLP
3838 Oak Lawn Ave., Ste. 1100
Dallas, TX 75219

John J Glenn
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

John Neumann Hickey
Law Offices of John N Hickey
20 W Front St.
Media, PA 19063

Jordan L Chaikin
Parker Waichman LLP - Bonita Springs, FL
27300 Riverview Center Blvd., Ste. 103
Bonita Springs, FL 34134

Joshua A Mankoff
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Joshua D Miller
Toriseva Law
1446 National Rd.
Wheeling, WV 26003

Joshua R Johnson
Babbitt & Johnson PA
1641 Worthington Rd., Ste. 100
W Palm Beach, FL 33402

Joshua S Whitley
Smyth Whitley
BB&T Plz.
234 Seven Farms Dr., Ste. 234
Charleston, SC 29492

Justin Ross Kaufman
Heard Robins Cloud LLP - Santa Fe, NM
505 Cerrillos Rd., Ste. A209
Santa Fe, NM 87501

Katherine Diven


Kathryn Snapka
Snapka Law Firm Case        1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 178 of 229
P.O. Box 23017
Corpus Christi, TX 78403

Kelly Elswick-Hall
Masters Law Firm
181 Summers St.
Charleston, WV 25301

Kevin M Hara
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Kevin R Martin
Martin Law Offices SC
7280 S 13th St., Ste. 102
Oak Creek, WI 53154

Lawrence R Murphy , Jr
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Louisa O Kirakosian
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Mariann M Robison
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Mark A Sentenac
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Mathew R Doebler
Pribanic & Pribanic LLC
513 Court Pl.
Pittsburgh, PA 15219

Matthew John Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Melanie M Atha
Cabaniss Johnston Gardner Dumas & ONeal LLP
P.O. Box 830612
Birmingham, AL 35283-0612

Michael Ockerman
Hanna Campbell & Powell
3737 Embassy Pkwy., Ste. 100
Akron, OH 44333

Michael F Marlow
                  Case
Johnson Miner Marlow    1:21-cv-00053-SPW-KLD
                     Woodward & Huff PLLC                 Document 19 Filed 05/09/21 Page 179 of 229
P.O. Box 667
Yankton, SD 57078-0667

Michael Joseph Ryan
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Michael L Armitage
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Michael Alan Gross


Nancy June Falls


Neilli M Walsh
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Neville H Boschert
Jones WalkerWaechter Poitevent Carrere & Denegre
P.O. Box 427
Jackson, MS 39205-0427

Nevin Christopher Brownfield
Ongaro PC
50 California St., Ste. 3325
San Francisco, CA 94108

Patrick T Clendenen
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Peter C Wetherall
Wetherall Group Limited
9345 W Sunset Rd., Ste. 100
Las Vegas, NV 89148

Peter Thomas Anderson
Ashcraft & Gerel LLP - Alexandria, VA
4900 Seminar Rd., Ste. 650
Alexandria, VA 22311

Raymond G Mullady , Jr
Nelson Mullins Riley & Scarborough LLP - Washington, DC
101 Constitution Ave. NW, Ste. 900
Washington, DC 20001

Raymond Joseph Kramer , III
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604
                    Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 180 of 229
Rhett A McSweeney
McSweeney Langevin LLC
2116 2nd Ave. S
Minneapolis, MN 55404

Richard A Zappa
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Richard Allen Cohn
Aitken Aitken Cohn
P.O. Box 2555
Santa Ana, CA 92707

Richard E Vollertsen
Atkinson Conway & Gagnon Incorporated
420 L St., Ste. 500
Anchorage, AK 99501

Richard J Schicker
Schicker Law Firm
2809 S 160th St., Ste. 207
Omaha, NE 68130

Ricky L Boren
Hill Boren
P.O. Box 3539
Jackson, TN 38303-0539

Robert Diemer
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Robert R Hatten
Patten Wornom Hatten Diamonstein LC
12350 Jefferson Ave., Ste. 300
Newport News, VA 23602

Robert Williams Goldwater , III
Goldwater Law Firm PC
15849 N 71st St., Ste. 100
Scottsdale, AZ 85254

Roberts Clay Milling , II
Henry Spiegel Milling LLP
950 E Paces Ferry Rd., Ste. 2450
Atlanta, GA 30326

Ruth A Horvatich
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Sanjay Ghosh
Nelson Mullins Riley & Scarborough LLC - Atlanta, GA
Atlantic Station  Case 1:21-cv-00053-SPW-KLD              Document 19 Filed 05/09/21 Page 181 of 229
201 17th St. NW, Ste. 1700
Atlanta, GA 30363

Sarah Mangum(Terminated)


Shelia Sloan


Steven James Skikos
Skikos Crawford Skikos & Joseph LLP
1 Sansome St., Ste. 2830
San Francisco, CA 94104

Tayjes Matthew Shah
Miller Law Firm LLC
108 Railroad Ave.
Orange, VA 22960

Thomas Flournay


Thomas Melone
Allco Renewable Energy Limited
14 Wall St., 20th Fl.
New York, NY 10005

Thomas A Kenefick , III
Law Office of Thomas A Kenefick III
73 Chestnut St.
Springfield, MA 01103

Thomas K Herren
Herren & Adams
148 N Broadway
Lexington, KY 40507

Tiffany L Roach Martin
MNodrall Sperling Roehl Harris & Sisk PA - Santa Fe, NM
P.O. Box 2168
Santa FE, NM 87103-2168

Timothy Pinegar


Timothy E Lengkeek
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Timothy John Freiberg
Freiberg Law Offices
4545 Springbrook Rd.
Rockford, IL 61114

Tor A Hoerman
TorHoerman Law LLC - Edwardsville, IL
101 W Vandalla St., Ste. 350
                    Case
Edwardsville, IL 62025     1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 182 of 229

Vickie J Traughber


Vivian M Quinn
Nixon Peabody LLP - Buffalo NY
Key Towers at Fountain Plaza
40 Fountain Plz., Ste. 500
Buffalo, NY 14202

W Bryan Smith
Morgan & Morgan PA - Memphis, TN
2600 One Commerce Sq.
Memphis, TN 38103

William H Carpenter
William H Carpenter Law Office Limited
P.O. Box 35070
Albuquerque, NM 87176-5070

William S Curtiss
Earthjustice Legal Defense Fund
180 Montgomery St
Ste 1725
San Francisco, CA 94104-4209

Wilnar Jeanne Julmiste
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

Zachary Logan Wool
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
                   Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 183 of 229




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if
the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                   U.S. District Court

                                                              DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 2/6/2017 at 3:33 PM MST and filed on 2/6/2017
Case Name:             IN RE: Bard IVC Filters Products Liability Litigation
Case Number:           2:15-md-02641-DGC
Filer:
Document Number: 4865(No document attached)

Docket Text:
ORDER. The Court has reviewed the parties' briefing on issues in dispute with respect to Discovery Group 1. Docs. 4503, 4505,
4608, 4639. (In the future, responses and replies shall not be filed when the parties have each stated their positions in the initial
filings, as here.) The Court concludes that limitations should not be placed on Plaintiffs' ex parte communications with treating
physicians. The Court has reviewed cases cited by both sides, and finds that the weight of recent case law disfavors such
limitations. See In re Xarelto (Rivaroxaban) Prods. Liab. Litig., MDL No. 2592, 2016 WL 915288 (E.D. La. Mar. 9, 2016); In re
Testosterone Replacement Therapy Prods. Liab. Litig., MDL No. 2545, 2016 WL 929343 (N.D. Ill. Mar. 7, 2016); In re Benicar
(Olmesartan) Prods. Liab. Litig., MDL No. 2026, 2016 WL 1370998 (D.N.J. Apr. 6, 2016). Cases imposing such limitations are older
than these recent cases and generally lack analysis in support of the limitations they impose. See, e.g., In re Chantix
(Varenicline) Prod. Liab. Litig., No. 2:09-CV-2039-IPJ, 2011 WL 9995561 (N.D. Ala. June 30, 2011); In re Ortho Evra Prod. Liab.
Litig., No. 1:06-40000, 2010 WL 320064 (N.D. Ohio Jan. 20, 2010); In re Nuvaring Prod. Liab. Litig., No. 4:08MD1964 RWS, 2009 WL
775442 (E.D. Mo. Mar. 20, 2009). The Court finds the more recent decisions persuasive. The Court will adopt the disclosure
requirements in the proposed case management order regarding ex parte communications. The Court also notes that it agrees
with the Ninth Circuit's position in Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 826 (9th Cir. 2011) ("a treating
physician is only exempt from Rule 26(a)(2)(B)'s written report requirement to the extent that his opinions were formed during
the course of treatment"). The parties have not briefed whether Goodman should apply in this MDL, but, if it does, the parties will
not be permitted to present expert opinions that were not formed in the course of treatment unless those opinions were
appropriately disclosed under Rule 26(a)(2). On another issue addressed in the briefing, the Court will not require that
Defendants question treating physicians first. For treating physicians who would be called by Plaintiffs during their case in
chief, "examination and cross-examination of a deponent proceed as they would at trial." Fed. R. Civ. P. 30(c)(1). The Court will
adopt Plaintiffs' proposed order language on depositions of treating physicians. Finally, the Court will permit the deposition of
one sales representative per case during Discovery Group 1. The Court concludes that such depositions will provide important
information for bellwether selection, but that more than one deposition is not needed before selection. The Court will not impose
the time or subject limits proposed by Defendants for the sales representative depositions. Signed by Judge David G Campbell
on 2-6-17. This is a TEXT ENTRY ONLY. There is no PDF document associated with this entry. (DGC)


2:15-md-02641-DGC Notice has been electronically mailed to:

James R Condo     jcondo@swlaw.com, docket@swlaw.com, glass@swlaw.com

Robert B Carey    rob@hbsslaw.com, ecfphx@hbsslaw.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 184 of 229
Robert W Boatman         rwb@gknet.com, Karen.Trumpower@gknet.com, lincoln.combs@gknet.com, matt.boatman@gknet.com

Mark Stephen O'Connor         mark.oconnor@gknet.com, gay.blakesley@gknet.com

Turner Williamson Branch       tbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Joseph Paul Michael Angelo       joe@angelowhitelaw.com, stephen@angelowhitelaw.com

Clyde Talbot Turner       tab@tturner.com, jerrt@tturner.com,tiffany@tturner.com

David A Domina         ddomina@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Sandy A Liebhard        liebhard@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Paul Lincoln Stoller     paul.stoller@gknet.com, deborah.yanazzo@gknet.com

Willard J Moody, Jr      will@moodyrrlaw.com, courtney@moodyrrlaw.com,renee@moodyrrlaw.com

Fred Thompson        fthompson@motleyrice.com

Shannon L Clark        slc@gknet.com, karin.scheehle@gknet.com, roberta.schmidt@gknet.com

Michael William Heaviside      mheaviside@hrzlaw.com, awright@hrzlaw.com

Leonard W Aragon         leonard@hbsslaw.com, amyn@hbsslaw.com, ecfphx@hbsslaw.com

Elizabeth C Helm       kate.helm@nelsonmullins.com

Christopher A Seeger       cseeger@seegerweiss.com

James A Morris, Jr       jmorris@jamlawyers.com, clozano@jamlawyers.com, rflores@jamlawyers.com, sgreenberg@jamlawyers.com

Michael T Gallagher      donnaf@gld-law.com

Eric M Terry      eric@thlawyer.com, kpostol@thlawyer.com, kstephens@thlawyer.com

Michael G Daly      mdaly@pbmattorneys.com

Mark R Niemeyer         niemeyer@ngklawfirm.com

Joe Kendall    jkendall@kendalllawgroup.com, administrator@kendalllawgroup.com, jrudman@kendalllawgroup.com

C Lincoln Combs        lincoln.combs@gknet.com, kelly.saltsman@gknet.com

David J Szerlag     dszerlag@gmail.com, wendy@pritzkerlaw.com

Charles Wade Miller       charles@hop-law.com, jchapman@hop-law.com,kay@hop-law.com

John H Gomez       john@gomeztrialattorneys.com

Annesley H DeGaris        adegaris@degarislaw.com, asapone@degarislaw.com

David R Ongaro         dongaro@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Anthony J Nemo         tnemo@meshbesher.com

Andrew L Davick         adavick@meshbesher.com

Elaine T Byszewski       Elaine@hbsslaw.com, chads@hbsslaw.com, jconte@hbsslaw.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 185 of 229
Thomas P Cartmell      tcartmell@wcllp.com, m.goldwasser@wcllp.com

Patricia Lynn Campbell      pcampbell@potts-law.com, nchambers@potts-law.com

Amanda Christine Sheridan       asheridan@swlaw.com, docket@swlaw.com, pritchey@swlaw.com

Michael Kevin Brown        mkbrown@reedsmith.com, vbarreto@reedsmith.com

Robert D Rowland       khubbard@ghalaw.com, lisal@ghalaw.com

Yvonne M Flaherty      ymflaherty@locklaw.com, bgilles@locklaw.com,rnzubiate@locklaw.com, sgpatchen@locklaw.com

Wendy R Fleishman       wfleishman@lchb.com, jleitnerzieff@lchb.com, kharding@lchb.com, mdecker@lchb.com

Leslie M Cronen      lcronen@bubalolaw.com, clwebb@bubalolaw.com, stucker@bubalolaw.com

John C Duane       jduane@motleyrice.com, clwhetstone@motleyrice.com, jhill@motleyrice.com, mhopkins@motleyrice.com

Donald A Migliori     dmigliori@motleyrice.com

Kara Trouslot Stubbs       stubbs@bscr-law.com

Samuel J Horovitz     shorovitz@rtlaw.com, drossier@rtlaw.com, sloomis@rtlaw.com

Charles R Houssiere, III     choussi@hdhtex.com, jmbrooks@hdhtex.com, jreznickova@hdhtex.com, rkauffman@hdhtex.com

Ellen A Presby     ellenpresby@nemerofflaw.com, gabrielcanto@nemerofflaw.com, lisadelgado@nemerofflaw.com

Max Freeman (Terminated) mfreeman@millerweisbrod.com, aboone@millerweisbrod.com, crubin@millerweisbrod.com, mtrull@millerweisbrod.com,
tnguyen@millerweisbrod.com

Richard W Schulte      rschulte@yourlegalhelp.com, cartim@yourlegalhelp.com, jgebelle@yourlegalhelp.com

Les Weisbrod (Terminated)       lweisbrod@millerweisbrod.com, btrujillo@millerweisbrod.com

Michael K Johnson      mjohnson@johnsonbecker.com, rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Carrie R Capouellez      ccapouellez@lopezmchugh.com

Matthew Ramon Lopez mlopez@lopezmchugh.com, agarrett@lopezmchugh.com, beast@lopezmchugh.com, mjones@lopezmchugh.com,
mwass@lopezmchugh.com

Alexandra V Boone (Terminated)       aboone@millerweisbrod.com, mtrull@millerweisbrod.com

Eric Davis Holland     eholland@allfela.com, tblasa@allfela.com

Joseph A Osborne, Jr       josborne@oa-lawfirm.com, ggiovanni@oa-lawfirm.com, rbell@oa-lawfirm.com

Rolf T Fiebiger     rfiebiger@johnsonbecker.com, sgray@johnsonbecker.com

Gregory N McEwen         gmcewen@mcewenlaw.com, asteinberg@mcewenlaw.com, mschmid@mcewenlaw.com

John J Driscoll    john@thedriscollfirm.com, dawn@thedriscollfirm.com, tiffany@thedriscollfirm.com

Randi Alyson Kassan        rkassan@thesandersfirm.com

Genevieve M Zimmerman         gzimmerman@meshbesher.com, hsternquist@meshbesher.com, mbrylow@meshbesher.com

Jason P Johnston     jjohnston@meshbesher.com, araso@meshbesher.com, gzimmerman@meshbesher.com, hsternquist@meshbesher.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 186 of 229
Joseph Jacob Zonies      jzonies@zonieslaw.com, gbentley@zonieslaw.com, jcox@zonieslaw.com, sshaver@zonieslaw.com

Don K Ledgard        DLedgard@capretz.com, pmartinez@capretz.com

Brendan J Flaherty     brendan@pritzkerlaw.com, tania@pritzkerlaw.com

Kenneth W Pearson        kpearson@johnsonbecker.com, apeterson@johnsonbecker.com

Ahmed Samir Diab        adiab@gomeztrialattorneys.com, nstoneman@gomeztrialattorneys.com

T Matthew Leckman        mleckman@pbmattorneys.com, staylor@pbmattorneys.com

Donald P McKenna, Jr       don@hwnn.com, lynne@hwnn.com

M Blair Clinton     bclinton@hgdlawfirm.com

Stuart Goldenberg      slgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Marlene J Goldenberg      mjgoldenberg@goldenberglaw.com, csand@goldenberglaw.com

Margaret Moses Branch       mbranch@branchlawfirm.com, psanchez@branchlawfirm.com

Adam Tal Funk afunk@branchlawfirm.com, ajz@meyers-flowers.com, cdb@meyers-flowers.com, kaz@meyers-flowers.com, kb@meyers-flowers.com,
ksmith@branchlawfirm.com, psanchez@branchlawfirm.com

Michael B Leh      mleh@lockslaw.com, ahouchins@lockslaw.com

D Todd Mathews        todd@gorijulianlaw.com, masstortenotices@gorijulianlaw.com

Matthew Robert Boatman        matt.boatman@gknet.com

Michael P McGartland       mike@mcgartland.com, catherine@mcgartland.com, haley@mcgartland.com, stefani@mcgartland.com

David J Hodge      dhodge@mkhlawyers.com, lee@mkhlawyers.com

Angela M Higgins      higgins@bscr-law.com, mcarrillo@bscr-law.com

Tara T Tabatabaie      tara@sill-law.com, ashley@sill-law.com,david@sill-law.com

Mark Kevin Gray       Mgray@grayandwhitelaw.com, cjones@grayandwhitelaw.com

Joseph R Johnson       jjohnson@babbitt-johnson.com, dcodding@babbitt-johnson.com

James Albert Montee       jmontee@monteelawfirm.com, jimmontee@gmail.com

James P Cannon        jpc.atty@yahoo.com

Brandee J Kowalzyk       brandee.kowalzyk@nelsonmullins.com

Matthew B Lerner       matthew.lerner@nelsonmullins.com, carrie.brown@nelsonmullins.com, miche.boles@nelsonmullins.com

Richard B North, Jr     richard.north@nelsonmullins.com, mandy.evangelista@nelsonmullins.com, maria.turner@nelsonmullins.com

Ben C Martin      bmartin@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com, tarbon@bencmartin.com

Thomas William Arbon       tarbon@bencmartin.com, cguerra@bencmartin.com, jboyd@bencmartin.com

Matthew E Brown        matt.brown@nelsonmullins.com
Taylor Tapley Daly     Case    1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 187 of 229
                        taylor.daly@nelsonmullins.com

Julia Reed-Zaic     julia@hrzlaw.com, laura@hrzlaw.com, salbers@hrzlaw.com

Laura Elizabeth Smith     laura@hrzlaw.com, awright@hrzlaw.com

Ramon Rossi Lopez        rlopez@lopezmchugh.com, bmeyers@lopezmchugh.com, wespitia@lopezmchugh.com

Troy Alexander Brenes (Terminated)      tbrenes@breneslawgroup.com, jsabol@breneslawgroup.com

Kevin George Lohman        klohman@reedsmith.com, cspoon@reedsmith.com

Nathan Craig Van Der Veer       nate@frplegal.com, hgillis@frplegal.com

Richard Arthur Freese      rich@freeseandgoss.com, regina@freeseandgoss.com

Sheila M Bossier (Terminated)     sbossier@bossier-law.com, kthomas@bossier-law.com

Robert M Hammers, Jr        rob@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

James Frederick Rogers      jim.rogers@nelsonmullins.com, julia.norcia@nelsonmullins.com, kim.lanier@nelsonmullins.com

Matthew Ryan McCarley        mccarley@fnlawfirm.com, charlotte@fnlawfirm.com, vcanizales@fnlawfirm.com

Michael S Katz      mkatz@lopezmchugh.com

John A Dalimonte       johndalimonte@kdlaw.net, jessicar@kdlaw.net, rdusablon@kdlaw.net

Teresa C Toriseva      justice@torisevalaw.com

Sanjay Ghosh      sanjay.ghosh@nelsonmullins.com

Clair A Montroy, III     montroylaw@verizon.net

David W Zoll      david@toledolaw.com, amy@toledolaw.com

Melissa Dorman Matthews        mdorman@hdbdlaw.com, alopez@hdbdlaw.com

David B Krangle      dkrangle@alonsokrangle.com

Jason T Schneider      jason@schneiderhammers.com, abbie@schneiderhammers.com, philip@schneiderhammers.com

Calle M Mendenhall       calle@freeseandgoss.com, regina@freeseandgoss.com

Spencer J Pahlke       spahlke@walkuplawoffice.com, lmccombe@walkuplawoffice.com, ssaephan@walkuplawoffice.com

Michael A Kelly      mkelly@walkuplawoffice.com, afreeman@walkuplawoffice.com

Kevin M Hara       Khara@reedsmith.com

Steven James Boranian      sboranian@reedsmith.com, drothschild@reedsmith.com

Daniel C Burke (Terminated)      dburke@bernlieb.com, twollek@bernlieb.com

Kimberly Waters Grant       kgrant@waynegrant.com

Wayne Grant       wgrant@waynegrant.com, jmunn@waynegrant.com

Brandon L Corl      bcorl@potts-law.com, nchambers@potts-law.com
Andres F Alonso       Case 1:21-cv-00053-SPW-KLD
                      aalonso@alonsokrangle.com                    Document 19 Filed 05/09/21 Page 188 of 229

Christopher Thomas Kirchmer       ckirchmer@pulf.com, alee@pulf.com, cguilbeau@pulf.com, dwest@pulf.com

Randal A Kauffman       rkauffman@hdhtex.com, jmanriquez@hdhtex.com

Hadley L Matarazzo      hmatarazzo@faraci.com, tzukoski@faraci.com

Kenneth Riley     kriley@frplegal.com

John Pinckney Harloe, III     john@freeseandgoss.com, Brenda@freeseandgoss.com, calle@freeseandgoss.com, regina@freeseandgoss.com,
rich@freeseandgoss.com

Matthew D Davis       mdavis@walkuplawoffice.com, kbenzien@walkuplawoffice.com

Douglas Senger Saeltzer      dsaeltzer@walkuplawoffice.com

Michael Brandon Smith       bsmith@cssfirm.com, gstanton@cssfirm.com, kackerman@cssfirm.com, lwheale@cssfirm.com

Stephen Grant Daniel      buck@howardnations.com, charles@howardnations.com

John Lacoste Langdoc        jlangdoc@baronbudd.com, awilson@baronbudd.com

S Ann Saucer      asaucer@baronbudd.com, awilson@baronbudd.com, glinsenb@baronbudd.com

Laura J Baughman       lbaughman@baronbudd.com, kmoore@baronbudd.com, mhaynie@baronbudd.com

Russell W Budd      rbudd@baronbudd.com, awilson@baronbudd.com, ralaniz@baronbudd.com

Felecia L Stern     stern@bernlieb.com, jkeller@bernlieb.com, twollek@bernlieb.com

Steven D Davis      sdavis@thlawyer.com, kelli@thlawyer.com, rose@thlawyer.com

Jon C Conlin      jconlin@corywatson.com, ivc@corywatson.com, lstovall@corywatson.com

Jeff R Gaddy      JGADDY@LEVINLAW.COM, KMAYO@LEVINLAW.COM,TGILBERT@LEVINLAW.COM

Sindhu Daniel     sdaniel@baronbudd.com, glinsenb@baronbudd.com, yrocha@baronbudd.com

Roland Karim Tellis     rtellis@baronbudd.com, jcampbell@baronbudd.com

Howard L Nations       charles@howardnations.com, alex.dailey@howardnations.com, buck@howardnations.com, shelley@howardnations.com

Rand P Nolen       rand_nolen@fleming-law.com, pam_myers@fleming-law.com

Moze Cowper        mcowper@cowperlaw.com

Daniel Seltz    dseltz@lchb.com

Monte Bond (Terminated)       mbond@tautfestbond.com, acarpenter@tautfestbond.com, kbarron@tautfestbond.com

Brian A Goldstein     brian.goldstein@cellinoandbarnes.com, denise.kinghorn@cellinoandbarnes.com, michael.williams@cellinoandbarnes.com

David P Matthews       dmatthews@dmlawfirm.com, lsantiago@dmlawfirm.com, matthewsivc@thematthewslawfirm.com, msalazar@dmlawfirm.com

H Forest Horne      hfh@m-j.com, sct@m-j.com

Jaclyn L Anderson      janderson@klwtlaw.com

Graham B LippSmith        glippsmith@klwtlaw.com, nsmith@klwtlaw.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 189 of 229
Jennifer Nolte Williams     jwilliams@jacksonallenfirm.com, bwiginton@jacksonallenfirm.com

John H Allen, III     tallen@jacksonallenfirm.com

Glen Elliot Turner     gturner@ongaropc.com, kmikkelsen@ongaropc.com, nward@ongaropc.com

Kirsten McNelly Bibbes       kbibbes@ongaropc.com, dpayne@ongaropc.com, kmikkelsen@ongaropc.com

David Raymond Ongaro         dongaro@ongaropc.com

William B Curtis      bcurtis@curtis-lawgroup.com, jgomez@curtis-lawgroup.com, mburt@curtis-lawgroup.com

Randall Seth Crompton        scrompton@allfela.com, tblasa@allfela.com

Robin P Lourie       rpl@wlr.net

Brian Keith Jackson       kj@rileyjacksonlaw.com, jbailey@rileyjacksonlaw.com, marymalea@rileyjacksonlaw.com

Ethan L Shaw        elshaw@shawcowart.com, scole@shawcowart.com

Matthew J Riley      mriley@shawcowart.com, scole@shawcowart.com

Justin W Fishback      jfishback@shawcowart.com, scole@shawcowart.com

Jeff Seldomridge (Terminated)      jseldomridge@millerfirmllc.com, kunderwood@millerfirmllc.com, tlitzenburg@millerfirmllc.com

Jesse Burl Chrisp     jesse@chrisplaw.com, heather@chrisplaw.com

Melissa Erin Mielke       mmielke@skikos.com, jtucci@skikos.com

David M Langevin        dave@westrikeback.com, kate@westrikeback.com, melanie@westrikeback.com, monal@westrikeback.com

Steven James Skikos        sskikos@skikos.com

Matthew John Skikos        mskikos@skikos.com

Jennifer A Lenze      jlenze@lkmlawfirm.com, torres@lkmlawfirm.com

Jaime E Moss        moss@lkmlawfirm.com, torres@lkmlawfirm.com

Laurie E Kamerrer       kamerrer@lkmlawfirm.com

Nathan Buttars       nate@lowelawgroup.com, jonathan@lowelawgroup.com, kayelani@lowelawgroup.com

Jonathan D Peck       jonathan@lowelawgroup.com

David C DeGreeff       ddegreeff@wcllp.com, dconwell@wcllp.com

Todd E Hilton       hilton@stuevesiegel.com, joyce@stuevesiegel.com, mcclellan@stuevesiegel.com

Sherri L Plotkin     mdweck@rheingoldlaw.com

Matthew David Schultz       mschultz@levinlaw.com, tgilbert@levinlaw.com

Matthew J. McCauley         Mmccauley@yourlawyer.com, NEisner@yourlawyer.com

Philip Sholtz    phil@thedriscollfirm.com

Lucas James Ude        lucas@kelllampinlaw.com, rebecca@kelllampinlaw.com
                        Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 190 of 229
J Mark Kell      Mark.Kell@KellLampinLaw.com, Rebecca@KellLampinLaw.com

Laura Lynne Voght         LVoght@attorneykennugent.com, KWinkleman@attorneykennugent.com

Rick Barreca      rbarreca@bernripka.com, dcoffey@bernripka.com, edougherty@bernripka.com, mcordner@bernripka.com, mnair@bernripka.com

Stephen Barnett Murray, Jr       smurrayjr@murray-lawfirm.com, aonstott@murray-lawfirm.com, kbeck@murray-lawfirm.com

David Alexander Onstott        aonstott@murray-lawfirm.com

Matthew Paul Skrabanek         paul@psbfirm.com

Nicholas Farnolo        Nfarnolo@napolilaw.com

Jonathan Hogins      jhogins@moodyrrlaw.com, renee@moodyrrlaw.com, will@moodyrrlaw.com

Jacob Edward Levy         jlevy@grayandwhitelaw.com, cjones@grayandwhitelaw.com, mwhite@grayandwhitelaw.com

Matthew Lee White         mwhite@grayandwhitelaw.com

Eric Roslansky     ivc@getjustice.com, eroslansky@getjustice.com, jshahady@getjustice.com

Brian E Tadtman         bet@petersonlawfirm.com

David M Peterson         dmp@petersonlawfirm.com

Nicholas Clevenger        nsc@petersonlawfirm.com, asr@petersonlawfirm.com

Shezad Malik      drmalik@shezadmalik.com, ryan@shezadmalik.com

Kristen K Barton        kbarton@gomeztrialattorneys.com

Mark C Aubuchon          mark.aubuchon@kelllampinlaw.com

William M Berlowitz        Williamb@inebraska.com

William Michael Loughran        michael@angelowhitelaw.com, stephen@angelowhitelaw.com

Christian T Williams      cwilliams@dominalaw.com, efiling@dominalaw.com, kkw@dominalaw.com

Amy J Anderson          sgreenberg@jamlawyers.com, clozano@jamlawyers.com, jmorris@jamlawyers.com, rflores@jamlawyers.com

Everette Scott Verhine       scott@verhine.biz, lisa@verhine.biz

Robert Bruce Warner         BWarner@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Lynnette Simon Marshall        LMarshall@wvpersonalinjury.com, PWhitlock@wvpersonalinjury.com

Kelsey Louise Stokes        kelsey_stokes@fleming-law.com, adrian_martin@fleming-law.com

J Christopher Elliott     celliott@coloradolaw.net, allison.brown@coloradolaw.net, krysta.hand@coloradolaw.net

Jim Mac Perdue, Jr        jperduejr@perdueandkidd.com, bwinegar@perdueandkidd.com, cbatterson@perdueandkidd.com

Donald Hamilton Kidd         dkidd@perdueandkidd.com, cbatterson@perdueandkidd.com

M Michael Waters         mwaters@wjnklaw.com, selliott@wjnklaw.com

Kay L Van Wey           kay@vanweylaw.com, julie@vanweylaw.com,kerri@vanweylaw.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 191 of 229
Joshua D Christian     JChristian@christiananddavis.com, mmaloney@christiananddavis.com

Philip J Pendergrass, Jr     philip@schneiderhammers.com, abbie@schneiderhammers.com

Noah H Kushlefsky        NKUSHLEFSKY@KREINDLER.COM, jferraro@kreindler.com, lranieri@kreindler.com

Matthew Scott Mokwa          mmokwa@maherlawfirm.com, mrayser@maherlawfirm.com

Amorina P Lopez        alopez@lopezmchugh.com, bmeyers@lopezmchugh.com, mwass@lopezmchugh.com

Scott E Brady       scott@bohrerbrady.com, greta@bohrerbrady.com

Philip Bohrer     phil@bohrerbrady.com, shannon@bohrerbrady.com

Thomas Tucker Merrigan         tom@sweeneymerrigan.com, kimberly@sweeneymerrigan.com, tucker@sweeneymerrigan.com

Patrick T Fennell     Pfennell@Crandalllaw.com, Chargenrader@Crandalllaw.com, Rwood@Crandalllaw.com

Richard S Lewis       rlewis@hausfeld.com, adorsey@hausfeld.com, bbeard@hausfeld.com

Steven Rotman       srotman@hausfeld.com

Andrea Layne Stackhouse         layne@shraderlaw.com, jtrigo@shraderlaw.com

Julie S Ferraro     Jferraro@Kreindler.com

Dean A Goetz        dgoetz12@gmail.com

Jason S Morgan       jmorgan@mmlk.com, dwalker@mmlk.com

David J Guarnieri     dguarnieri@mmlk.com, dpritchard@mmlk.com

Michael S. Werner       MWerner@yourlawyer.com, NEisner@yourlawyer.com

Randall John Trost     RJTrost@TrostLaw.com, CBHancock@TrostLaw.com

Randall Troy Trost      RTTrost@TrostLaw.com, CBHancock@TrostLaw.com

Benjamin A Bertram         benbertram@bertramgraf.com, tiffany@bertramgraf.com

Karolina S Kulesza      kkulesza@lawdbd.com

Elizabeth Dudley      liz@lizdudleylaw.com

Nicholas P Scarpelli, Jr     scarpelli@carneylaw.com, durkin@carneylaw.com, kniffin@carneylaw.com

Raymond T Trebisacci        treblaw@comcast.net

Michael Frederick Decker        mdecker@lchb.com, shabonimana@lchb.com

Nathaniel Scearcy      nscearcy@potts-law.com

Edward Blizzard       eblizzard@blizzardlaw.com, bhauer@blizzardlaw.com, mclinton@blizzardlaw.com

Rosemarie Riddell Bogdan        rrbivcbard@1800law1010.com, kawivcbard@1800law1010.com

Braden Beard        bbeard@hausfeld.com

Ashleigh E Raso      araso@meshbesher.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 192 of 229
Joshua Sean Kincannon         jkincannon@lomurrofirm.com, smiller@lomurrofirm.com

Mekel S Alvarez       malvarez@morrisbart.com

Betsy J Barnes      bbarnes@morrisbart.com, bkendrick@morrisbart.com, rroot@morrisbart.com

Karen Delcambre McCarthy          kmccarthy@morrisbart.com

Peter E Goss       pgoss@goss-lawfirm.com, jcampain@goss-lawfirm.com

Timothy David Hedrick       thedrick@rtlaw.com, gtaylor@rtlaw.com

Edward McCarthy, III       emccarthy@rtlaw.com, irodriguez@rtlaw.com

Joe A King, Jr      jking@mkhlawyers.com, tgrant@mkhlawyers.com

Kevin Meade Fitzgerald        kfitzgerald@fitz-lawgroup.com, csumner@fitz-lawgroup.com

Angela Joy Mason       angelamason@cochranfirm.com, amason@cochranfirm.com

Joseph D. Lane       JoeLane@Cochranfirm.com, JLane@Cochranfirm.com

T Aaron Stringer      aaron@lowelawgroup.com

Samuel Mason Wendt        sam@wendtlaw.com, micaela@wendtlaw.com

David L Grebel       grebel@ngklawfirm.com

Michael Stephen Kruse       kruse@ngklawfirm.com, toth@ngklawfirm.com

Peyton P Murphy       Peyton@MurphyLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Todd C Comeaux         TC@ComeauxLawFirm.com, Jadonna@MurphyLawFirm.com, Kacia@MurphyLawFirm.com

Henry Shere Queener, III        Hqueener@queenerlaw.com

Amir M Kahana        amk@kahanalaw.com, katherine@kahanalaw.com, samyu@kahanalaw.com, taylor@kahanalaw.com

Bill Bradley, Jr    bbradley@bdjlaw.com, erikam@bdjlaw.com, kgruner@bdjlaw.com

James B Tuttle      jbtesq@nycap.rr.com, barbparker@nycap.rr.com

K Camp Bailey        bailey-svc@bpblaw.com, amcginnis@bpblaw.com, hsantiago@bpblaw.com

Andrew S Groher        agroher@riscassidavis.com, sstokes@riscassidavis.com

Keith L Altman      kaltman@lawampmmt.com, pharma@excololaw.com

Joseph N Williams      jwilliams@rwp-law.com, eamos@rwp-law.com, mllewellyn@rwp-law.com

William F. Blankenship, III     bill@blankenshiplaw.com, jeanette@blankenshiplaw.com

John Reily Crone      john.crone@andruswagstaff.com, jenni.mobley@andruswagstaff.com

Carlyle Glenfield Varlack, Jr     carlylevarlack@hotmail.com

Clint Reed     IVC@johnsonlawgroup.com

Matthew B Moreland        mmoreland@becnellaw.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 193 of 229
Jennifer L Crose      jcrose@becnellaw.com, jcrose@gmail.com

Kevin P Klibert      kklibert@becnellaw.com

Eugene Arthur Arbaugh, Jr      rusty@arbaughlaw.com

Andrew Edward McGraw           amcgraw@levinlaw.com, mgriffin@levinlaw.com, tgilbert@levinlaw.com

Charles T Paglialunga      chuck@phlawfirm.com, amanda@phlawfirm.com, james.humann@phlawfirm.com

Melanie K Schmickle        pharma@swmklaw.com, alyssa@swmklaw.com, melanie@swmklaw.com

Daniel P Barton      dbarton@bartonlawgroup.com, lea@bartonlawgroup.com

Robert R Luke        legal@lukefirm.com, Lindsey@lukefirm.com

Michael J Walsh       mwalsh@walshwoodard.com, cculmone@walshwoodard.com, mmartineau@walshwoodard.com

Roger W Orlando        roger@orlandofirm.com, april@orlandofirm.com, scott@orlandofirm.com

Brian D Weinstein      brian@weinsteincouture.com, service@weinsteincouture.com

Baird Brown       bairdbrownlaw@gmail.com

John Benjamin Black       bblack@sohjlaw.com

John Thomas Kirtley, III     jkirtley@lawyerworks.com, ivcfiling@lawyerworks.com, molvera@lawyerworks.com

Amy Collignon Gunn        agunn@simonlawpc.com, cgibbons@simonlawpc.com

Robert T Naumes, Jr       bnaumes@jeffreysglassman.com, jlamkin@jeffreysglassman.com

John G Simon       jsimon@simonlawpc.com

Andrew W Callahan        acallahan@flintfirm.com, brittany@flintfirm.com, kelly@flintfirm.com, susie@flintfirm.com

Brian Scott Katz      bkatz@flintfirm.com, nichole@brianskatz.com

Michael G Stag       mstag@smithstag.com, ilanier@smithstag.com, nmartin@smithstag.com, tcousans@smithstag.com

Merritt E Cunningham       mcunningham@smithstag.com, ilanier@smithstag.com, tcousans@smithstag.com

Jonathan M Sedgh        jsedgh@weitzlux.com, cpigot@weitzlux.com

Howard A Snyder         howard@howardsnyderlaw.com, hmartindale@gruberlawfirm.com

Daniel S Gruber       dgruber@gruberlawfirm.com, hmartindale@gruberlawfirm.com, rhernandez@gruberlawfirm.com

Anthony A Orlandi       aorlandi@bsjfirm.com, mariahy@bsjfirm.com

Joey P Leniski, Jr     joeyl@bsjfirm.com, mariahy@bsjfirm.com

Brielle Marie Hunt      bhunt@phelanpetty.com, dwood@phelanpetty.com

Michael G Phelan       mphelan@phelanpetty.com, bhunt@phelanpetty.com, dwood@phelanpetty.com

Bonnie Adele Kendrick       bkendrick@morrisbart.com

Thomas A Tarro, III      ttarro3rd@tarromarotti.com
                       Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 194 of 229
Henry Gilbert Garrard, III     hgg@bbgbalaw.com, lbp@bbgbalaw.com, tdt@bbgbalaw.com

Clifford Alan Rieders      crieders@riederstravis.com, dbueno@riederstravis.com

Basil A Adham        ivc@johnsonlawgroup.com

Mark R Nash        mark.nash@nelsonmullins.com

Josh B Wages         jbw@bbgbalaw.com, cbp@bbgbalaw.com,sws@bbgbalaw.com

James B Matthews, III        jbm@bbgbalaw.com, bb@bbgbalaw.com, btm@bbgbalaw.com

Andrew J Hill, III     ajh@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Patrick H Garrard       phg@bbgbalaw.com, cbp@bbgbalaw.com, sws@bbgbalaw.com

Larry D Helvey       lhelvey@helveylaw.com, helveylaw.legalassistant@gmail.com

Jacob Alex Flint      jflint@flintfirm.com, kelly@flintfirm.com, susie@flintfirm.com

Jennifer A Moore       jmoore@gminjurylaw.com, moost@gminjurylaw.com

Dustin B Herman        dherman@spanglaw.com, ecampbell@ecf.courtdrive.com, sschebek@ecf.courtdrive.com

Stuart E Scott     sscott@spanglaw.com, ecampbell@spanglaw.com, sschebek@spanglaw.com

Andrew F Kirkendall        akirkendall@kirkendalldwyer.com, cdu@kirkendalldwyer.com, rcosta@kirkendalldwyer.com

Alexander G Dwyer         adwyer@kirkendalldwyer.com, msclafani@kirkendalldwyer.com

Emily Ward Roark         emily@bryant.law, christina@bryant.law

Mark Edward Berns          berns@onderlaw.com, schoemehl@onderlaw.com

Gregory J Pals       greg@thedriscollfirm.com

Courtland Carter Chillingworth      cchillingworth@reedsmith.com

Barry JD Levy        bdl@oal-law.com, axf@oal-law.com, cas@oal-law.com

Debra J Humphrey         dhumphrey@bernllp.com, dcoffey@bernllp.com, edougherty@bernllp.com, kwan@bernllp.com, mcordner@bernllp.com

Philip M Busman        phil.busman@nelsonmullins.com, tracy.stanforth@nelsonmullins.com

Dennis Andrew Hom          dennis.hom@nelsonmullins.com

Andrew Joseph Rosenzweig          andrew.rosenzweig@nelsonmullins.com

Douglass Alan Kreis       dkreis@awkolaw.com, athane@awkolaw.com, croberts@awkolaw.com

Michael A Bottar       mab@bottarleone.com, smb@bottarleone.com, sriggi@bottarleone.com

Louis Francis Gilligan     lgilligan@kmklaw.com, mtrue@kmklaw.com

Roxell Ann Richards       rr@roxellrichards.com, Roxellrichards@gmail.com

Oluwaseun Adetoun Adeyemi           masstorts@roxellrichards.com

Mason Lee Boling         mboling@arkattorneys.com, kitty@arkattorneys.com
                      Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 195 of 229
Sean T Keith     skeith@arkattorneys.com, kitty@arkattorneys.com

Joseph J Cappelli     jcappelli@bernllp.com, dcoffey@bernllp.com, dhumphrey@bernllp.com

Kevin J Boissoneault     kboisson@gallonlaw.com, mwiltshire@gallonlaw.com

Michael D Bell      mbell@gallonlaw.com, mwiltshire@gallonlaw.com

Jonathan M Ashton       jashton@gallonlaw.com, mwiltshire@gallonlaw.com

Michael C Schafle      MSchafle@greenlegalteam.com

Peter M Merrigan       peter@sweeneymerrigan.com

Jonathan Tucker Merrigan        tucker@sweeneymerrigan.com

2:15-md-02641-DGC Notice will be sent by other means to those listed below if they are affected by this filing:

Aaron A Clark
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Alex Cameron Walker
Modrall Sperling Roehl Harris & Sisk PA
500 4th St. NW, Ste. 1000
Albuquerque, NM 87102

Amanda Montee
Montee Law Firm
P.O. Box 127
St. Joseph, MO 64502

Andrew J Trevelise
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Anthony James Urban
Urban Law
P.O. Box 890
Pottsville, PA 17901

Bobby Saadian
Wilshire Law Firm PLC
3055 Wilshire Blvd., 12th Fl.
Los Angeles, CA 90010

Brian Broussard Winegar
Perdue & Kidd
510 Bering Dr., Ste. 550
Houston, TX 77057

Brian John Perkins
Meyers & Flowers LLC
3 N 2nd St., Ste. 300
St Charles, IL 60174
Bruce S Kingsdorf Case 1:21-cv-00053-SPW-KLD    Document 19 Filed 05/09/21 Page 196 of 229
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650

Catherine A Faught Pollard
Quarles & Brady LLP - Milwaukee, WI
411 E Wisconsin Ave., Ste. 2040
Milwaukee, WI 53202-4497

Chris Johnson


Christopher Brian Watt
Reed Smith LLP - Houston, TX
811 Main St., Ste. 1700
Houston, TX 77002

Christopher J Quinn
Driscoll Firm PC
211 N Broadway, Ste. 4050
St Louis, MO 63102

Craig D Henderson
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Craig E Hilborn
Hilborn & Hilborn
999 Haynes, Ste. 205
Birmingham, MI 48009

Daniel K Winters
Reed Smith LLP - New York, NY
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

David J Cooner
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

David J Walz
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

David W Ledyard
Strong Pipkin Bissell & Ledyard - Beamont, TX
595 Orleans, Ste. 1400
Beaumont, TX 77701

Dawn M Barrios
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
                   Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 197 of 229
Debra A Djupman
Reed Smith LLP - Philadelphia, PA
1717 Arch St., Ste. 3100
Philadelphia, PA 19103-7301

Dennis P Mulvihill
Wright & Schulte - Cleveland, OH
23240 Chagrin Blvd.
Cleveland, OH 44122

Diana Rabeh
Reed Smith LLP - Wilmington, DE
1201 Market St., Ste. 1500
Wilmington, DE 19801

E Terry Sibbernsen
Sibbernsen, Strigenz Law Firm - Omaha
1111 N 102nd Ct., Ste. 330
Omaha, NE 68114

Edna M Gray


Edward W Gerecke
Carlton Fields Jorden Burt PA - Tampa, FL
P.O. Box 3239
Tampa, FL 33601-3239

Elaine Sargeant


Elizabeth G Grimes
Law Offices of Michael A DeMayo LLP
P.O. Box 34426
Charlotte, NC 28234

Elizabeth Hosea Lemoine
Wick Phillips Gould & Martin LLP
3131 McKinney Ave., Ste. 100
Dallas, TX 75204

Elizabeth S Fenton
Chamberlain Hrdlicka
300 Conshohocken State Rd., Ste. 570
W Conshohocken, PA 19428

Ellen Relkin
Weitz & Luxenberg PC - New York, NY
700 Broadway, 5th Fl.
New York, NY 10003

Eric J Buhr
Reed Smith LLP - Los Angeles, CA
355 S Grand Ave., Ste. 2900
Los Angeles, CA 90071

Frederick R Hovde
Hovde Dassow & Deets LLC
Meridian Twr.
                    Case
201 W 103rd St., Ste.  500   1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 198 of 229
Indianapolis, IN 46290

Gary Robert Tulp
McCarter & English LLP - Newark, NJ
4 Gateway Ctr.
100 Mulberry St.
Newark, NJ 07101

Gary F Hamilton


Gerard C Kramer
Schmidt Ronca & Kramer PC
209 State St.
Harrisburg, PA 17101

Gerard M Parks


Gregory D Bentley
Zonies Law LLC
1900 Wazee St., Ste.203
Denver, CO 80202

Hilary E Youngblood
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Jack Edward Urquhart
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Jacob W Plattenberger
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

James P Catalano
Nelson Mullins Riley & Scarborough LLP - Nashville, TN
1 Nashville Pl.
150 4th Ave. N, Ste. 1100
Nashville, TN 37219

Jamie Jean McKey
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

Jane T Davis
Nelson Mullins Riley & Scarborough LLP - Charleston, SC
151 Meeting St., Ste. 600
Charleston, SC 29401

Janet Lynn White


Jennifer Ann Guidea
                   Case
Reed Smith LLP - New   York,1:21-cv-00053-SPW-KLD
                             NY                     Document 19 Filed 05/09/21 Page 199 of 229
599 Lexington Ave., 30th Fl.
New York, NY 10022-7650

Jennifer J Hageman
Ulmer & Berne LLP - Cincinnati, OH
600 Vine St., Ste. 2800
Cincinnati, OH 45202

Joan Anderson


Jody Lynn Rudman
Kendall Law Group LLP
3232 McKinney Ave., Ste. 700
Dallas, TX 75204

John A Camp
Carlton Fields Jorden Burt - Miami, FL
100 SE 2nd St., Ste. 4200
Miami, FL 33131

John G Mitchell
Secrest Wardle
P.O. Box 5025
Troy, MI 48007-5025

John J Glenn
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

John Neumann Hickey
Law Offices of John N Hickey
20 W Front St.
Media, PA 19063

Jordan L Chaikin
Parker Waichman LLP - Bonita Springs, FL
27300 Riverview Center Blvd., Ste. 103
Bonita Springs, FL 34134

Joshua A Mankoff
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Joshua D Miller
Toriseva Law
1446 National Rd.
Wheeling, WV 26003

Joshua R Johnson
Babbitt & Johnson PA
1641 Worthington Rd., Ste. 100
W Palm Beach, FL 33402

Joshua S Whitley
Smyth Whitley
BB&T Plz.
                   Case
234 Seven Farms Dr.,       1:21-cv-00053-SPW-KLD
                     Ste. 234                      Document 19 Filed 05/09/21 Page 200 of 229
Charleston, SC 29492

Justin Ross Kaufman
Heard Robins Cloud LLP - Santa Fe, NM
505 Cerrillos Rd., Ste. A209
Santa Fe, NM 87501

Katherine Diven


Kathryn Snapka
Snapka Law Firm
P.O. Box 23017
Corpus Christi, TX 78403

Kelly Elswick-Hall
Masters Law Firm
181 Summers St.
Charleston, WV 25301

Kevin R Martin
Martin Law Offices SC
7280 S 13th St., Ste. 102
Oak Creek, WI 53154

Lawrence R Murphy , Jr
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Louisa O Kirakosian
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Louise Greene


Lynne Bonner


Mariann M Robison
Richards & Connor
525 S Main St., 12th Fl.
Tulsa, OK 74103

Mark A Sentenac
Reed Smith LLP - San Francisco, CA 2nd St.
101 2nd St., 18th Fl.
San Francisco, CA 94105

Mathew R Doebler
Pribanic & Pribanic LLC
513 Court Pl.
Pittsburgh, PA 15219

Melanie M Atha
Cabaniss Johnston Gardner Dumas & ONeal LLP
P.O. Box 830612
                  Case 1:21-cv-00053-SPW-KLD
Birmingham, AL 35283-0612                             Document 19 Filed 05/09/21 Page 201 of 229

Michael Ockerman
Hanna Campbell & Powell
3737 Embassy Pkwy., Ste. 100
Akron, OH 44333

Michael F Marlow
Johnson Miner Marlow Woodward & Huff PLLC
P.O. Box 667
Yankton, SD 57078-0667

Michael Joseph Ryan
Lopez McHugh LLP - Philadelphia, PA
1123 Admiral Peary Way, Quarters K
Philadelphia, PA 19112

Michael L Armitage
Waters Kraus & Paul
222 N Sepulveda Blvd., Ste. 1900
El Segundo, CA 90245

Michael Alan Gross


Nancy June Falls


Neilli M Walsh
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Neville H Boschert
Jones WalkerWaechter Poitevent Carrere & Denegre
P.O. Box 427
Jackson, MS 39205-0427

Nevin Christopher Brownfield
Ongaro PC
50 California St., Ste. 3325
San Francisco, CA 94108

Patrick T Clendenen
Nelson Mullins Riley & Scarborough LLP - Boston, MA
1 Post Office Sq.
Boston, MA 02109

Peter C Wetherall
Wetherall Group Limited
9345 W Sunset Rd., Ste. 100
Las Vegas, NV 89148

Peter J Brodhead
Spangenberg Shibley & Liber LLP
1001 Lakeside Ave. E, Ste. 1700
Cleveland, OH 44114

Peter Thomas Anderson
                   Case
Ashcraft & Gerel LLP       1:21-cv-00053-SPW-KLD
                     - Alexandria, VA                     Document 19 Filed 05/09/21 Page 202 of 229
4900 Seminar Rd., Ste. 650
Alexandria, VA 22311

Raymond G Mullady , Jr
Nelson Mullins Riley & Scarborough LLP - Washington, DC
101 Constitution Ave. NW, Ste. 900
Washington, DC 20001

Raymond Joseph Kramer , III
Torhoerman Law LLC
234 S Wabash Ave., 7th Fl.
Chicago, IL 60604

Rhett A McSweeney
McSweeney Langevin LLC
2116 2nd Ave. S
Minneapolis, MN 55404

Richard A Zappa
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Richard Allen Cohn
Aitken Aitken Cohn
P.O. Box 2555
Santa Ana, CA 92707

Richard E Vollertsen
Atkinson Conway & Gagnon Incorporated
420 L St., Ste. 500
Anchorage, AK 99501

Richard J Schicker
Schicker Law Firm
2809 S 160th St., Ste. 207
Omaha, NE 68130

Ricky L Boren
Hill Boren
P.O. Box 3539
Jackson, TN 38303-0539

Robert Diemer
Davidovitz & Bennett
101 Montgomery St., Ste. 2550
San Francisco, CA 94104

Robert R Hatten
Patten Wornom Hatten Diamonstein LC
12350 Jefferson Ave., Ste. 300
Newport News, VA 23602

Robert Williams Goldwater , III
Goldwater Law Firm PC
15849 N 71st St., Ste. 100
Scottsdale, AZ 85254
Roberts Clay Milling Case
                     , II   1:21-cv-00053-SPW-KLD         Document 19 Filed 05/09/21 Page 203 of 229
Henry Spiegel Milling LLP
950 E Paces Ferry Rd., Ste. 2450
Atlanta, GA 30326

Ruth A Horvatich
McGrath North Law Firm
First National Tower
1601 Dodge St., Ste. 3700
Omaha, NE 68102-1627

Sarah Mangum(Terminated)


Shelia Sloan


Tayjes Matthew Shah
Miller Law Firm LLC
108 Railroad Ave.
Orange, VA 22960

Thomas Melone
Allco Renewable Energy Limited
14 Wall St., 20th Fl.
New York, NY 10005

Thomas A Kenefick , III
Law Office of Thomas A Kenefick III
73 Chestnut St.
Springfield, MA 01103

Thomas K Herren
Herren & Adams
148 N Broadway
Lexington, KY 40507

Tiffany L Roach Martin
MNodrall Sperling Roehl Harris & Sisk PA - Santa Fe, NM
P.O. Box 2168
Santa FE, NM 87103-2168

Timothy Pinegar


Timothy E Lengkeek
Young Conaway Stargatt & Taylor LLP
Rodney Sq.
1000 N King St.
Wilmington, DE 19801

Timothy John Freiberg
Freiberg Law Offices
4545 Springbrook Rd.
Rockford, IL 61114

Tor A Hoerman
TorHoerman Law LLC - Edwardsville, IL
101 W Vandalla St., Ste. 350
Edwardsville, IL 62025
                     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 204 of 229
Vickie J Traughber


Vivian M Quinn
Nixon Peabody LLP - Buffalo NY
Key Towers at Fountain Plaza
40 Fountain Plz., Ste. 500
Buffalo, NY 14202

W Bryan Smith
Morgan & Morgan PA - Memphis, TN
2600 One Commerce Sq.
Memphis, TN 38103

William H Carpenter
William H Carpenter Law Office Limited
P.O. Box 35070
Albuquerque, NM 87176-5070

William S Curtiss
Earthjustice Legal Defense Fund
180 Montgomery St
Ste 1725
San Francisco, CA 94104-4209

Wilnar Jeanne Julmiste
Anderson Glenn LLC
2201 NW Corporate Blvd., Ste. 100
Boca Raton, FL 33431

Zachary Logan Wool
Barrios Kingsdorf & Casteix LLP
1 Shell Sq.
701 Poydras St., Ste. 3650
New Orleans, LA 70139-3650
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 205 of 229


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-2641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
                                                        NO. 21
10
                                                        (Discovery Protocols for Discovery
11                                                      Group 1)

12
13           Pursuant to Case Management Order No. 11 [Doc. 1662], Case Management Order
14     No. 18 [Doc. 3685], and Case Management Order No. 19 [Doc. 4311], the Court enters
15     this Case Management Order No. 21 regarding the discovery to be conducted for cases in
16     Discovery Group 1.
17     I.    DEPOSITION PROTOCOLS GENERALLY
18           A.     Case Management Order No. 14 shall apply to Discovery Group 1.
19           B.     The additional protocols of this Case Management Order shall also apply to
20                  Discovery Group 1.
21           C.     Pursuant to Case Management Order No. 11, Section V.A.3 and Case
22                  Management Order No. 18, Section B, the Parties will provide discovery
23                  protocols applicable to Bellwether Group 1 by no later than April 28, 2017.
24     II.   DEPOSITIONS PERMITTED
25           A.     Prior to April 10, 2017, the Parties may take the following depositions in
26                  each case that is part of Discovery Group I:
27                  1.      The principal Plaintiff and any loss-of-consortium plaintiff;
28
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 206 of 229



 1                 2.    The spouse or significant family member of the Plaintiff if there is no
 2                       loss-of-consortium plaintiff;
 3                 3.    The implanting physician;
 4                 4.    One additional treating physician as selected by Defendants; and
 5                 5.    No more than one sales representative and/or supervisor as selected
 6                       by Plaintiffs.
 7            B.   Examination of treating physicians.
 8                 1.    By no later than February 15, 2017, Plaintiffs shall identify the
 9                       physicians whom they have a good faith belief they would call as
10                       witnesses in their case in chief for each of the Discovery Group 1
11                       cases. By no later than February 24, 2017, Defendants shall identify
12                       any physician not identified by Plaintiffs whom they have a good
13                       faith belief they would call in their case in chief for each of the
14                       Discovery Group 1 cases.
15                 2.    For any physician deposed in Discovery Group 1:
16                       a.     Plaintiffs’ counsel shall be the first examiner for any physician
17                              Plaintiffs have identified by February 15, 2017 as a witness
18                              they would call in their case in chief; and
19                       b.     Defendants’ counsel shall be the first examiner for any
20                              physician Defendants have identified by February 24, 2017 as
21                              a witness they would call in their case in chief.
22            C.   Nothing in this Order is intended to limit additional fact discovery in cases
23                 selected for inclusion in Bellwether Group 1.
24     III.   PROTOCOLS RELATING TO TREATING PHYSICIANS
25            A.   Ex Parte Communications with Treating Physicians
26                 1.    Defendants are prohibited from communicating ex parte with
27                       Plaintiffs’ treating physicians.
28

                                                -2-
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 207 of 229



 1                2.    Plaintiffs’ counsel may communicate ex parte with treating
 2                      physicians.
 3           B.   Disclosure of Documents Prior to Depositions of Treating Physicians
 4                1.    If Plaintiffs’ counsel has communicated ex parte with a treating
 5                      physician who will be deposed, Plaintiffs’ counsel shall identify by
 6                      production bates number (or by providing a copy if no such bates
 7                      numbers exist) to opposing counsel all documents provided, shown,
 8                      read from, or otherwise specifically described to the witness, other
 9                      than the physician’s records of treatment, at least five (5) days prior
10                      to the deposition.
11                2.    For ex parte meetings with a physician that take place less than five
12                      (5) days prior to the deposition:
13                      a.     at least 24 hours prior to the meeting, Plaintiffs’ counsel shall
14                             identify by production bates number (or by providing a copy if
15                             no such bates numbers exist) to opposing counsel all
16                             documents they intend to provide, show, read from, or
17                             otherwise specifically describe to the witness, other than the
18                             physician’s records of treatment;
19                      b.     as soon as practicable after the meeting, Plaintiffs’ counsel
20                             shall disclose to opposing counsel all documents that were
21                             actually provided, shown, read from, or otherwise specifically
22                             described to the witness, other than the physician’s records of
23                             treatment.
24                3.    At least five (5) days prior to a physician deposition, all examining
25                      counsel shall provide to opposing counsel and deponent’s counsel
26                      copies of documents that may be shown to the witness during the
27                      deposition or about which counsel expects to examine a deponent,
28

                                               -3-
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 208 of 229



 1                      other than the physician’s records of treatment. The obligations of
 2                      this section include the good faith representations of counsel to
 3                      identify only those documents actually intended to be utilized during
 4                      the deposition, not to exceed 40 in number.
 5                Dated this 6th day of February, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 209 of 229



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                                 FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
 9
       Litigation,                                     CASE MANAGEMENT ORDER
10                                                     NO. 23
11
12
13             The Court held a 9th case management conference on May 3, 2017.               The
14     conference addressed ongoing matters identified in the parties’ joint report. Doc. 5708.
15     The following matters were decided.
16     A.      Deadline for Expert Depositions.
17             The Court extended the deadline for completing expert depositions to July 31,
18     2017.
19     B.      Bellwether Cases.
20             The Court heard oral arguments on which cases should be selected for bellwether
21     trials. After considering the parties’ arguments and their detailed submissions, the Court
22     selects the following five bellwether cases: Mulkey, Hyde, Jones, Kruse, and Booker.
23             The Court will not choose a sixth bellwether case at this time. The Court finds
24     that Nelson, a strong candidate, is very similar to Jones, and therefore may not provide
25     the range of information hoped for from bellwether trials. The Court finds Peterson to be
26     a strong candidate, but selecting Peterson would mean that 33% of the bellwether trials
27     involve open surgeries when only 6% of the cases in this MDL involve such surgeries,
28     making the overall mix less than fully representative. Tinlin presents the same issue as
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 210 of 229



 1     Peterson, and also involves an extremely ill plaintiff who would be required to travel
 2     from out of state and endure the rigors of trial. For reasons stated on the record, the
 3     Court does not view King or Mixson as helpful bellwether cases. The DeWitt case
 4     includes some uncertainty due to surgery scheduled this month, but may be a candidate
 5     when the sixth case is selected.
 6            The Court will select the sixth bellwether case from Discovery Group 1 after two
 7     bellwether trials have been completed.1 Because each bellwether trial will last up to three
 8     weeks, and the Court has a full docket to manage in the interim, it is likely that trials of
 9     the bellwether cases will spread over more than one year. Thus, there will be time to
10     complete the case-specific discovery and motion practice for a sixth bellwether trial after
11     two bellwether trials have been completed. In choosing the sixth case, the Court will take
12     into account the results of the first two trials and will endeavor to select a case that will
13     produce the most representative bellwether trials possible from Discovery Group 1.
14            Plaintiffs want to re-depose doctors in the Hyde case. The parties should address
15     this issue in the joint status report they present for the next status conference. The parties
16     should include relevant examples of testimony or objections from the depositions of
17     Hyde’s doctors to illustrate their respective positions.
18     C.     Daubert and Summary Judgment Motions.
19            By August 21, 2017, the parties shall file Daubert motions and any motions for
20     summary judgment on the five bellwether cases identified above. Responses shall be
21     filed by September 22, 2017. Replies shall be filed by October 13, 2017.2
22     D.     Science Day.
23            The Court will likely schedule a science day during the next status conference.
24     The science day will be held shortly before oral arguments on the Daubert and summary
25     judgment motions.
26
              1
               Although the Court declines to order the trials now, it may make sense to try
27     Jones and Booker first in order to facilitate a more informed selection of the sixth case.
28            2
               This schedule is a bit longer than the parties proposed, due to the large number of
       possible motions the parties described during the case management conference.

                                                    -2-
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 211 of 229



 1     E.     Defendants’ Preemption Motion.
 2            The Court declines to accept Plaintiffs’ proposal that this motion be briefed
 3     initially solely on the law. A decision on law-only arguments would not be possible until
 4     late June at the earliest, and may need to be followed by discovery and re-briefing. Such
 5     potential delay would be unwise in light of the demands on the parties and the Court that
 6     will arise this fall due to the Daubert and summary judgment motions.
 7            The Court will allow Plaintiffs to depose Mr. Carr and Mr. Van Vleet on matters
 8     addressed in Defendants’ summary judgment motion. These depositions shall not exceed
 9     four hours each. The Court also concludes that Plaintiffs should be permitted to present
10     expert opinions in opposition to Defendants’ preemption motion, if they choose. Because
11     the parties did not address a possible schedule for production of relevant expert opinions
12     and depositions of those experts, the Court is unable to set a specific schedule. The Court
13     directs the parties to confer and agree, if possible, on a procedure and schedule for
14     completing the Carr and Van Vleet depositions and necessary expert discovery, followed
15     by completion of briefing on the preemption motion. The parties shall include a briefing
16     schedule for Defendants’ motion to seal documents related to the preemption motion.
17     The parties should present their agreement to the Court, or their respective positions if
18     they are unable to agree, by May 12, 2017.           The Court will review the parties’
19     submissions and set an appropriate schedule.
20     F.     Other Matters.
21            1.     The Court will set a date for remanding mature cases at a future status
22     conference. The cases cannot be remanded until Daubert motions are decided, and the
23     amount of time required to decide those motions is presently unclear.
24            2.     The Court agreed that Dr. Desai may be deposed on June 6, 2017 in the
25     Barazza class action.
26            3.     The parties indicated that there may be between 17 and 20 Daubert motions
27     filed in August. If so, the Court will not be able to decide all of those motions before the
28


                                                  -3-
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 212 of 229



 1     end of this year.3 The Court hopes to have them all decided by year’s end. This will
 2     permit bellwether trials to begin in early 2018.
 3            4.     The parties and the Court discussed changes to the proposed bellwether
 4     protocol. If the parties have not already done so, they shall submit a revised version to
 5     the Court promptly.
 6            5.     The Court will hold another case management conference on July 13, 2017
 7     at 4:00 p.m. The dial-in information for the case management conference is: 888-240-
 8     3210, access code: 2194741. The parties on the phone are reminded to mute their phones
 9     once connected to the conference call line to minimize the amount of background noise.
10     The parties shall provide a joint status report by July 7, 2017.
11            Dated this 5th day of May, 2017.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
              3
                As the current chair of the Committee on Rules of Practice and Procedure for the
27     federal courts, the undersigned must attend six meetings outside Arizona in September,
       October, and November. This travel schedule, plus the Court’s regular docket, means the
28     Court will not be able to decide this volume of Daubert and summary judgment motions
       within a month or two.

                                                   -4-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 213 of 229


 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10     IN RE: Bard IVC Filters Products Liability    No. MDL 15-2641-PHX DGC
       Litigation,
11                                                   CASE MANAGEMENT ORDER
                                                     NO. 23
12
                                                     (Discovery Protocols for Bellwether
13                                                   Group 1)
14
15           Pursuant to Case Management Order No. 11 [Doc. 1662], No. 18 [Doc. 3685],
16     No. 19 [Doc. 4311], No. 20 [Doc. 4335], and No. 21 [Doc. 4866], the Court enters this
17     Case Management Order No. 23 regarding discovery to be conducted specific to the cases
18     in Bellwether Group 1.
19     I.    DEPOSITION PROTOCOLS GENERALLY
20           A.     Case Management Order No. 14 shall apply to Bellwether Group 1.
21           B.     The additional protocols of this Case Management Order shall also apply to
22                  Bellwether Group 1 as provided herein.
23     II.   FACT WITNESS DEPOSITIONS PERMITTED
24           A.     Commencing three (3) days after the Court’s selection of the Bellwether
25                  Group 1 cases, the Parties may each take not more than five depositions of
26                  case relevant fact (non-expert) witnesses in each case that is part of
27                  Bellwether Group I. These depositions may include Bard present or former
28
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 214 of 229



 1                employees only if the depositions will likely produce probative evidence
 2                that could not reasonably have been obtained during general discovery.
 3           B.   The parties may exceed this number by mutual agreement or Order of the
 4                Court.
 5           C.   The parties shall make a good faith effort to identify the case relevant fact
 6                witnesses they intend to depose in each case in accordance with Section
 7                II.A. above, and exchange lists of those witnesses by May 12, 2017.
 8           D.   Thereafter, the parties shall make a good faith effort, on a rolling basis, and
 9                in accordance with Section II.A. above, to identify any additional case
10                relevant witnesses they intend to depose, as soon as those witnesses become
11                known to them or they determine the need to depose the witness.
12           E.   Should either party object to the taking of a deposition proposed by the
13                other party, including objecting that one or more of the identified case
14                specific depositions are disproportionate to the needs of the case (even if the
15                requesting party has not exceeded the numerical limitation set forth in
16                Section II.A. above), the parties will meet and confer on that issue, and
17                failing resolution, shall notify the Court of their need for a ruling on the
18                propriety of deposing such witness(es).
19           F.   Examination of treating physicians.
20                1.       By no later than five (5) days following the Court's selection of
21                         Bellwether Group 1, Plaintiffs shall supplement the list they provided
22                         pursuant to CMO 21 of physicians whom they have a good faith
23                         belief they would call as witnesses in their case in chief for each
24                         Bellwether Group 1 case. By no later than ten (10) days thereafter,
25                         Defendants shall supplement the list they provided pursuant to CMO
26                         21 of physicians not identified by Plaintiffs whom Defendants have a
27
28

                                                 -2-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 215 of 229



 1                       good faith belief they would call in their case in chief for each
 2                       Bellwether Group 1 case.
 3                 2.    For any physician deposed in Bellwether Group 1:
 4                       a. Plaintiffs' counsel shall be the first examiner for any physician
 5                          Plaintiffs identified in response to Paragraph II.B.1 of CMO 21 or
 6                          they have identified timely under Para. II. B. 1 to this Order; and
 7                       b. Defendants' counsel shall be the first examiner for any physician
 8                          Defendants identified in response to Paragraph II.B.1 of CMO 21
 9                          or they have identified timely under Para. II. B. 1 to this Order.
10     III.   PROTOCOLS RELATING TO TREATING PHYSICIANS
11            A.   Ex Parte Communications with Treating Physicians
12                 1.    Defendants are prohibited from communicating ex parte with
13                       Plaintiffs’ treating physicians.
14                 2.    Plaintiffs’ counsel may communicate ex parte with treating
15                       physicians.
16            B.   Disclosure of Documents Prior to Depositions of Treating Physicians
17                 1.    If Plaintiffs' counsel has communicated ex parte with a treating
18                       physician who will be deposed, Plaintiffs' counsel shall identify by
19                       production bates number (or by providing a copy if no such bates
20                       numbers exist) to opposing counsel all documents provided, shown,
21                       read from, or otherwise specifically described to the witness, other
22                       than the physician's records of treatment, at least five (5) days prior
23                       to the deposition, those five days to include and count weekends and
24                       holidays.
25                 2.    For ex parte meetings with a physician that take place less than five
26                       (5) days prior to the deposition:
27
28

                                                -3-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 216 of 229



 1                      a. at least 24 hours prior to the meeting, counting weekends and
 2                          holidays, Plaintiffs' counsel shall identify by production bates
 3                          number (or by providing a copy if no such bates numbers exist) to
 4                          opposing counsel all documents they intend to provide, show,
 5                          read from, or otherwise specifically describe to the witness, other
 6                          than the physician's records of treatment;
 7                      b. as soon as practicable after the meeting, Plaintiffs' counsel shall
 8                          disclose to opposing counsel all documents that were actually
 9                          provided, shown, read from, or otherwise specifically described to
10                          the witness, other than the physician's records of treatment.
11                3.    At least five (5) days, counting weekends and holidays, prior to a
12                      physician deposition, all examining counsel shall provide to opposing
13                      counsel and deponent’s counsel copies of documents that may be
14                      shown to the witness during the deposition or about which counsel
15                      expects to examine a deponent, other than the physician’s records of
16                      treatment. The obligations of this section include the good faith
17                      representations of counsel to identify only those documents actually
18                      intended to be utilized during the deposition, not to exceed 40 in
19                      number.
20     IV.   EXPERT WITNESS DEPOSITIONS
21           A.   Commencing on June 20, 2017 and no later than July 30, 2017, the parties
22                may take the depositions of all case specific expert witnesses disclosed for
23                Bellwether Group 1 cases, limited to their case specific opinions if those
24                witnesses are also experts previously disclosed as general MDL experts.
25
26
27
28

                                               -4-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 217 of 229



 1     V.    TRIAL DEPOSITIONS
 2           A.     For good cause shown, and either by stipulation of the Parties or order of the
 3     Court, trial preservation testimony of previously deposed witnesses will be permitted.
 4
 5           Dated this 18th day of May, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -5-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 218 of 229


 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10     IN RE: Bard IVC Filters Products Liability    No. MDL 15-2641-PHX DGC
       Litigation,
11                                                   AMENDED
12                                                   CASE MANAGEMENT ORDER
                                                     NO. 24
13
                                                     (Discovery Protocols for Bellwether
14                                                   Group 1)
15
16           Pursuant to Case Management Order No. 11 [Doc. 1662], No. 18 [Doc. 3685],
17     No. 19 [Doc. 4311], No. 20 [Doc. 4335], and No. 21 [Doc. 4866], the Court enters this
18     Case Management Order No. 24 regarding discovery to be conducted specific to the cases
19     in Bellwether Group 1.
20     I.    DEPOSITION PROTOCOLS GENERALLY
21           A.     Case Management Order No. 14 shall apply to Bellwether Group 1.
22           B.     The additional protocols of this Case Management Order shall also apply to
23                  Bellwether Group 1 as provided herein.
24     II.   FACT WITNESS DEPOSITIONS PERMITTED
25           A.     Commencing three (3) days after the Court’s selection of the Bellwether
26                  Group 1 cases, the Parties may each take not more than five depositions of
27                  case relevant fact (non-expert) witnesses in each case that is part of
28                  Bellwether Group I. These depositions may include Bard present or former
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 219 of 229



 1                employees only if the depositions will likely produce probative evidence
 2                that could not reasonably have been obtained during general discovery.
 3           B.   The parties may exceed this number by mutual agreement or Order of the
 4                Court.
 5           C.   The parties shall make a good faith effort to identify the case relevant fact
 6                witnesses they intend to depose in each case in accordance with Section
 7                II.A. above, and exchange lists of those witnesses by May 12, 2017.
 8           D.   Thereafter, the parties shall make a good faith effort, on a rolling basis, and
 9                in accordance with Section II.A. above, to identify any additional case
10                relevant witnesses they intend to depose, as soon as those witnesses become
11                known to them or they determine the need to depose the witness.
12           E.   Should either party object to the taking of a deposition proposed by the
13                other party, including objecting that one or more of the identified case
14                specific depositions are disproportionate to the needs of the case (even if the
15                requesting party has not exceeded the numerical limitation set forth in
16                Section II.A. above), the parties will meet and confer on that issue, and
17                failing resolution, shall notify the Court of their need for a ruling on the
18                propriety of deposing such witness(es).
19           F.   Examination of treating physicians.
20                1.       By no later than five (5) days following the Court's selection of
21                         Bellwether Group 1, Plaintiffs shall supplement the list they provided
22                         pursuant to CMO 21 of physicians whom they have a good faith
23                         belief they would call as witnesses in their case in chief for each
24                         Bellwether Group 1 case. By no later than ten (10) days thereafter,
25                         Defendants shall supplement the list they provided pursuant to CMO
26                         21 of physicians not identified by Plaintiffs whom Defendants have a
27
28

                                                 -2-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 220 of 229



 1                       good faith belief they would call in their case in chief for each
 2                       Bellwether Group 1 case.
 3                 2.    For any physician deposed in Bellwether Group 1:
 4                       a. Plaintiffs' counsel shall be the first examiner for any physician
 5                          Plaintiffs identified in response to Paragraph II.B.1 of CMO 21 or
 6                          they have identified timely under Para. II. B. 1 to this Order; and
 7                       b. Defendants' counsel shall be the first examiner for any physician
 8                          Defendants identified in response to Paragraph II.B.1 of CMO 21
 9                          or they have identified timely under Para. II. B. 1 to this Order.
10     III.   PROTOCOLS RELATING TO TREATING PHYSICIANS
11            A.   Ex Parte Communications with Treating Physicians
12                 1.    Defendants are prohibited from communicating ex parte with
13                       Plaintiffs’ treating physicians.
14                 2.    Plaintiffs’ counsel may communicate ex parte with treating
15                       physicians.
16            B.   Disclosure of Documents Prior to Depositions of Treating Physicians
17                 1.    If Plaintiffs' counsel has communicated ex parte with a treating
18                       physician who will be deposed, Plaintiffs' counsel shall identify by
19                       production bates number (or by providing a copy if no such bates
20                       numbers exist) to opposing counsel all documents provided, shown,
21                       read from, or otherwise specifically described to the witness, other
22                       than the physician's records of treatment, at least five (5) days prior
23                       to the deposition, those five days to include and count weekends and
24                       holidays.
25                 2.    For ex parte meetings with a physician that take place less than five
26                       (5) days prior to the deposition:
27
28

                                                -3-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 221 of 229



 1                      a. at least 24 hours prior to the meeting, counting weekends and
 2                          holidays, Plaintiffs' counsel shall identify by production bates
 3                          number (or by providing a copy if no such bates numbers exist) to
 4                          opposing counsel all documents they intend to provide, show,
 5                          read from, or otherwise specifically describe to the witness, other
 6                          than the physician's records of treatment;
 7                      b. as soon as practicable after the meeting, Plaintiffs' counsel shall
 8                          disclose to opposing counsel all documents that were actually
 9                          provided, shown, read from, or otherwise specifically described to
10                          the witness, other than the physician's records of treatment.
11                3.    At least five (5) days, counting weekends and holidays, prior to a
12                      physician deposition, all examining counsel shall provide to opposing
13                      counsel and deponent’s counsel copies of documents that may be
14                      shown to the witness during the deposition or about which counsel
15                      expects to examine a deponent, other than the physician’s records of
16                      treatment. The obligations of this section include the good faith
17                      representations of counsel to identify only those documents actually
18                      intended to be utilized during the deposition, not to exceed 40 in
19                      number.
20     IV.   EXPERT WITNESS DEPOSITIONS
21           A.   Commencing on June 20, 2017 and no later than July 30, 2017, the parties
22                may take the depositions of all case specific expert witnesses disclosed for
23                Bellwether Group 1 cases, limited to their case specific opinions if those
24                witnesses are also experts previously disclosed as general MDL experts.
25
26
27
28

                                               -4-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 222 of 229



 1     V.    TRIAL DEPOSITIONS
 2           A.     For good cause shown, and either by stipulation of the Parties or order of the
 3     Court, trial preservation testimony of previously deposed witnesses will be permitted.
 4
 5           Dated this 19th day of May, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -5-
       Case 2:15-md-02641-DGC Document 6227 Filed 06/06/17 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 223 of 229



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9
       Litigation,                                      CASE MANAGEMENT ORDER
10                                                      NO. 25
11
                                                        (Bellwether Group         1    Amended
12                                                      Discovery Schedule)
13
14
15              Pursuant to the stipulation of the parties to amend the discovery schedule for the

16     cases in Bellwether Group 1,

17              I T I S O R D E R E D amending the Bellwether Discovery Schedule, the new

18     schedule is as follows:

19     Action                                          Date/deadline
                                                       June 5, 2017
20     Plaintiffs’ case-specific expert disclosures
21                                                     July 3, 2017
       Defendants’ case-specific expert
22
       Case-specific rebuttal expert disclosures for   July 17, 2017
23     Bellwether Group 1
       Deadline for completion of additional case-     August 7, 2017
24     specific medical witness depositions for
25     Bellwether Group 1
                                                       August 7, 2017
26     Deadline for case-specific expert
27     Deadline for completion of additional case-     August 15, 2017
       specific discovery other than medical
28     witness depositions for Bellwether Group 1
       Case 2:15-md-02641-DGC Document 6227 Filed 06/06/17 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 224 of 229



 1     This Order amends and replaces the dates set forth in Case Management Order No.
 2     20 with respect to the same deadlines for Bellwether Group 1.
 3
             Dated this 6th day of June, 2017.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 225 of 229



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
 9
       Litigation,                                     CASE MANAGEMENT ORDER
10                                                     NO. 26
11
12
13
14            The Court held a tenth case management conference on July 13, 2017. The
15     conference addressed ongoing matters identified in the parties’ joint report. Doc. 6599.
16     The following matters are decided.
17            A.     Dr. Henry Deposition.
18            In order to decide whether Dr. Henry should be re-deposed, the Court must decide
19     whether the objections asserted in his first deposition were appropriate. On or before
20     July 28, 2017, the parties shall file memoranda, not to exceed 12 pages, addressing the
21     following issues: (1) Does Federal Rule of Evidence 501 apply to the privilege asserted
22     by Dr. Henry’s counsel? (2) If so, what state law supplies the rule of decision within the
23     meaning of Rule 501? (3) Does the applicable state law support the objection and
24     instruction made by Dr. Henry’s attorney? (4) Even if the instruction and objection were
25     appropriate in the normal case, does assertion of the learned intermediary defense mean
26     that the objection and instruction should not be permitted?
27
28
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 226 of 229



 1            B.     Proposed Deposition of Dr. Altonaga.
 2            Case Management Order No. 24 addressed fact depositions in bellwether cases:
 3     “These depositions may include Bard present or former employees only if the depositions
 4     will likely produce probative evidence that could not reasonably have been obtained
 5     during general discovery.” Doc. 5883 at 1-2. After considering the parties’ arguments,
 6     the Court concludes that the evidence Plaintiffs now seek to elicit from Dr. Altonaga
 7     could reasonably have been obtained during general discovery. Plaintiffs do not seek
 8     facts unique to any of the bellwether cases, but instead to obtain Bard information that
 9     existed at the time of the design, sale, and use of the various filters at issue in the
10     bellwether cases.    While bellwether cases had not been identified during general
11     discovery, Plaintiffs clearly understood that most of the cases in this MDL concern the
12     G2-series or Eclipse filters, and could have deposed Dr. Altonaga during general
13     discovery regarding facts related to those filters and the years in which they were offered
14     for sale. As a result, the requirement of CMO 24 is not satisfied and the Court will not
15     permit Plaintiffs to depose Dr. Altonaga as part of bellwether-case discovery.
16            C.     Communications Among Plaintiffs’ Experts.
17            The Court and parties held a discussion regarding the discoverability of
18     communications between Plaintiffs’ experts, with the Court attempting to provide some
19     guidance on its interpretation of Rule 26(b)(4). Plaintiffs shall produce communications
20     among their experts to Defendants. If Plaintiffs conclude that any such communications
21     are properly withheld, they shall provide Defendants with a privilege log that identifies
22     the specific basis on which Plaintiffs’ conclude that the communications are protected
23     under Rule 26(b). If the parties have disagreements after this production has occurred,
24     they should place a conference call to the Court for a resolution.
25            D.     Preemption Motion Briefing.
26            The Court sets the following schedule for completion of briefing on Defendants’
27     preemption motion for summary judgment:
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 227 of 229



 1                    Plaintiffs’ experts on preemption shall be disclosed by July 21, 2017;
 2                    Defense experts on preemption, if sought by Defendants and allowed by
 3                       the Court after a conference call, shall be disclosed by August 4, 2017;
 4                    Preemption experts shall be deposed by August 18, 2017;
 5                    Plaintiffs’ response to Defendants’ motion shall be filed by
 6                       September 1, 2017;
 7                    Defendants’ reply shall be filed by September 22, 2017.
 8             Defendants’ motion to seal exhibits will be briefed on the following schedule:
 9                    Defendants’ amended motion to seal shall be filed on or before July 28,
10                       2017;
11                    Plaintiffs’ response shall be filed on or before August 28, 2017;
12                    Defendants’ reply shall be filed on or before September 13, 2017.
13             E.    Class Certification Hearing.
14             The Court will allow 45 minutes per side for oral argument at the class
15     certification hearing on August 11, 2017. The Court does not expect this to be an
16     evidentiary hearing.
17             F.    Next Case Management Conference and Science Day.
18             The next case management conference will be held on October 5, 2017, at 10:00
19     a.m. The parties shall file a joint report seven days before the conference.
20             A science day will also be held on October 5, 2017. The Court will set aside two
21     hours per side for science presentations.
22             G.    Motions to Disqualify Experts.
23             Plaintiffs shall respond to the recently filed motion to disqualify Drs. Vogelzang
24     and Desai by July 28, 2017. Defendants shall file a reply by August 4, 2017. The Court
25     will endeavor to review this motion before the class certification hearing on August 11,
26     2017.
27
28


                                                   -3-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 228 of 229



 1            H.     Bellwether Trial Issues.
 2            The Court and the parties discussed preparation for and scheduling of bellwether
 3     trials. The Court advised the parties that it cannot know whether bellwether trials will be
 4     possible in the first quarter of 2018 until it sees the volume and substance of the Daubert
 5     motions and motions for summary judgment to be filed in late August. The Court and
 6     parties will address the scheduling of bellwether trials on October 5, 2017.
 7            The Court advised the parties that it may be very difficult for the Court to conduct
 8     all six bellwether trials within a 12 or 18 month period, given the Court’s docket and
 9     administrative responsibilities. The Court raised the possibility of enlisting other judges
10     to try some of the bellwether cases. If such an approach were taken, the trials probably
11     could be scheduled over the course of a year or 18 months, dates could be blocked out,
12     and the other judges could be identified. The parties should address this issue in the joint
13     report to be filed before the conference on October 5, 2017.
14            The Court advised the parties of its practices regarding a final pretrial conference
15     and motions in limine. The Court also stated that it would be willing to entertain the
16     possibility of juror questionnaires.
17            I.     Other Matters.
18            The Court and parties discussed choice of law issues that might arise in the
19     bellwether cases. The Court asked the parties to discuss this issue and see if they can
20     agree on a method for briefing. It may be that such briefing needs to occur as part of the
21     summary judgment briefing, particularly since a choice of law will not be necessary
22     unless the law of the possible jurisdictions is in conflict on specific points raised in the
23     summary judgment briefing. If the parties need the Court’s guidance on this matter
24     before summary judgment briefs are filed, they may place a telephone call to the Court.
25            The Court will also require the parties to discuss bellwether summary judgment
26     motions before they are filed on August 21, 2017. The purpose of such discussion will be
27     to identify claims that Plaintiffs intend to assert in each of the bellwether cases and
28     arguments Defendants intend to make with respect to such claims. The parties should


                                                  -4-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 19 Filed 05/09/21 Page 229 of 229



 1     endeavor to focus and streamline the briefing wherever possible. If issues are to be
 2     addressed that apply to some or all of the bellwether cases, they should be briefed only
 3     once. The parties should also endeavor to make the statements of fact as efficient as
 4     possible.
 5            Dated this 14th day of July, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
